Exhibit 10.1

EXECUTION COPY

 

--------------------------------------------------------------------------------

$2,500,000,000

CREDIT AGREEMENT

Dated as of April 28, 2006

among

MASTERCARD INCORPORATED,

as Borrower

MASTERCARD INTERNATIONAL INCORPORATED,

as Guarantor

The Several Lenders

from Time to Time Parties Hereto

CITIGROUP GLOBAL MARKETS INC.,

as Sole Lead Arranger and

Sole Book Manager

and

CITIBANK, N.A.,

as Co-Administrative Agent

JPMORGAN CHASE BANK, N.A.,

as Co-Administrative Agent

J.P. MORGAN SECURITIES, INC.,

as Co-Arranger

COMMONWEALTH BANK OF AUSTRALIA,

HSBC BANK (USA), N.A. and

THE ROYAL BANK OF SCOTLAND PLC,

as Co-Syndication Agents

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page SECTION 1. DEFINITIONS    1

1.1

     Defined Terms    1

1.2

     Other Definitional Provisions    18 SECTION 2. AMOUNT AND TERMS OF LOANS   
18

2.1

     Revolving Credit Commitments    18

2.2

     Procedure for Revolving Credit Borrowing    19

2.3

     Facility Fee    19

2.4

     Termination or Reduction of Commitments    19

2.5

     Repayment of Revolving Credit Loans; Evidence of Debt    20

2.6

     Optional Prepayments    20

2.7

     Conversion and Continuation Options    21

2.8

     CAF Advances    21

2.9

     Procedure for CAF Advance Borrowing    21

2.10

     CAF Advance Payments    24

2.11

     Evidence of Debt    25

2.12

     Certain Restrictions    25

2.13

     Minimum Amounts of Tranches    25

2.14

     Interest Rates and Payment Dates    25

2.15

     Computation of Interest and Fees    26

2.16

     Inability to Determine Interest Rate    26

2.17

     Pro Rata Treatment and Payments    27

2.18

     Swing Line Commitment    27

2.19

     Illegality    29

2.20

     Requirements of Law    30

2.21

     Taxes    31

2.22

     Indemnity    33

2.23

     Commitment Increases    33

2.24

     Commitment Extensions    34

2.25

     Replacement of Lenders    35 SECTION 3. REPRESENTATIONS AND WARRANTIES   
36

3.1

     Financial Condition    36

3.2

     No Change    36

3.3

     Existence; Compliance with Law    36

3.4

     Corporate Power; Authorization; Enforceable Obligations    37

3.5

     No Legal Bar    37

3.6

     No Material Litigation    37

3.7

     No Default    37

3.8

     Ownership of Property; Liens    38

3.9

     Intellectual Property    38

 

i



--------------------------------------------------------------------------------

3.10

     No Burdensome Restrictions    38

3.11

     Taxes    38

3.12

     Federal Margin Regulations    38

3.13

     ERISA    39

3.14

     Investment Company Act; Other Regulations    39

3.15

     Subsidiaries    39

3.16

     Purpose of Loans    39

3.17

     Environmental Matters    40

3.18

     Solvency    40 SECTION 4. CONDITIONS PRECEDENT    40

4.1

     Conditions to Initial Loan    40

4.2

     Conditions to Each Loan    42 SECTION 5. AFFIRMATIVE COVENANTS    42

5.1

     Financial Statements    42

5.2

     Certificates; Other Information    43

5.3

     Payment of Obligations    43

5.4

     Conduct of Business and Maintenance of Existence    44

5.5

     Maintenance of Property; Insurance    44

5.6

     Inspection of Property; Books and Records; Discussions    44

5.7

     Notices    44

5.8

     Environmental Laws    45 SECTION 6. NEGATIVE COVENANTS    46

6.1

     Maintenance of Net Worth    46

6.2

     Limitation on Liens    46

6.3

     Limitation on Fundamental Changes    47

6.4

     Limitation on Transfer or Disposition of Assets    47

6.5

     Limitation on Investments    48

6.6

     Limitation on Transactions with Affiliates    48

6.7

     Limitation on Lines of Business    48

6.8

     Upstreaming    48 SECTION 7. EVENTS OF DEFAULT    49 SECTION 8. THE
ADMINISTRATIVE AGENT    51

8.1

     Appointment    51

8.2

     Delegation of Duties    51

8.3

     Exculpatory Provisions    51

8.4

     Reliance by Administrative Agent    52

8.5

     Notice of Default    52

8.6

     Non-Reliance on Administrative Agent and Other Lenders    52

 

ii



--------------------------------------------------------------------------------

8.7

     Indemnification    53

8.8

     Administrative Agent in Its Individual Capacity    53

8.9

     Successor Administrative Agent    53

8.10

     Substitute Administrative Agent    54

8.11

     Arrangers, Etc.    54

8.12

     Trust Indenture Act.    54 SECTION 9. GUARANTEE    55 SECTION 10.
MISCELLANEOUS    58

10.1

     Amendments and Waivers    58

10.2

     Notices    59

10.3

     No Waiver; Cumulative Remedies    61

10.4

     Survival of Representations and Warranties    61

10.5

     Payment of Expenses and Taxes    61

10.6

     Successors and Assigns; Participations and Assignments    62

10.7

     Adjustments; Set-off    66

10.8

     Counterparts    66

10.9

     Severability    66

10.10

     Integration    67

10.11

     Termination of Commitments and Swing Line Commitments    67

10.12

     GOVERNING LAW    67

10.13

     Submission To Jurisdiction; Waivers    67

10.14

     Acknowledgements    67

10.15

     WAIVERS OF JURY TRIAL    68

10.16

     Confidentiality    68

10.17

     USA PATRIOT Act    68

10.18

     Termination of Agreement    68

 

iii



--------------------------------------------------------------------------------

SCHEDULES

 

1.1(a)   -      Cash Equivalents 1.1(b)   -      Permitted Investments 1.2   -
     Commitments 3.1   -      Interest Rate and Currency Protection 3.6   -     
Material Litigation 3.15   -      Subsidiaries 6.2(f)   -      Liens 6.8   -
     Dividend Blocks 10.7(b)   -      Fiduciary Accounts

EXHIBITS

 

A    Form of Revolving Credit Note B    Form of Swing Line Note C    Form of
Closing Certificate D-1    Form of CAF Advance Request D-2    Form of CAF
Advance Offer D-3    Form of CAF Advance Confirmation D-4    Form of CAF Advance
Assignment E    Form of Swing Line Loan Participation Certificate F-1    Form of
Opinion of General Counsel of Borrower and International F-2    Form of Opinion
of Special New York Counsel to the Administrative Agent G    Form of Borrowing
Notice H    Form of Assignment and Acceptance I    Form of Compliance
Certificate J-1    Form of New Lender Supplement J-2    Form of Commitment
Increase Supplement



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of April 28, 2006 among MASTERCARD INCORPORATED, a
Delaware corporation (the “Borrower”), MASTERCARD INTERNATIONAL INCORPORATED, a
Delaware corporation (“International” or the “Guarantor”), the several banks and
other financial institutions from time to time parties to this Agreement (the
“Lenders”), and CITIBANK, N.A. (“Citibank”), as administrative agent for the
Lenders hereunder (in such capacity, the “Administrative Agent”), and JPMORGAN
CHASE BANK, N.A., as back-up administrative agent for the Lenders hereunder (in
such capacity, the “Backup Agent”).

The parties hereto hereby agree as follows:

SECTION 1. DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the following terms shall have the
following meanings:

“ABR”: a fluctuating interest rate per annum in effect from time to time, which
rate per annum shall at all times be equal to the highest of:

(i) the rate of interest announced publicly by Citibank in New York City from
time to time as Citibank’s base rate; and

(ii) 1.00% per annum above the latest three-week moving average of secondary
market morning offering rates in the United States for three-month certificates
of deposit of major United States money market banks, such three-week moving
average being determined weekly on each Monday (or, if any such day is not a
Business Day, on the next succeeding Business Day) for the three-week period
ending on the previous Friday by Citibank on the basis of such rates reported by
certificate of deposit dealers to and published by the Federal Reserve Bank of
New York or, if such publications shall be suspended or terminated, on the basis
of quotations for such rates received by Citibank from three New York
certificate of deposit dealers of recognized standing selected by Citibank, in
either case adjusted to the nearest 0.25%, or if there is no nearest 0.25%, to
the next higher 0.25%; and

(iii) for any day, 0.50% per annum above the Federal Funds Rate in effect on
such day.

Each change in any interest rate provided for herein based upon the ABR
resulting from a change in the ABR shall take effect at the time of such change
in the ABR.

“ABR Loans”: Revolving Credit Loans hereunder, the rate of interest applicable
to which is based upon the ABR.

“Administrative Agent”: as defined in the preamble hereof.

“Administrative Questionnaire”: an Administrative Questionnaire in a form
supplied by the Administrative Agent.



--------------------------------------------------------------------------------

“Affiliate”: as to any Person, any other Person (other than a Subsidiary) which,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person. For purposes of this definition, “control” of a
Person means the power, directly or indirectly, either to (a) vote 25% or more
of the securities having ordinary voting power for the election of directors of
such Person or (b) direct or cause the direction of the management and policies
of such Person, whether by contract or otherwise.

“Agreement”: this Credit Agreement, as amended, supplemented or otherwise
modified from time to time.

“Applicable Facility Fee Rate”: for any Rating Level Period, the rate per annum
set forth below opposite the reference to such Rating Level Period:

 

Rating Level Period

   Applicable Facility Fee Rate

Rating Level 1 Period

   0.060%

Rating Level 2 Period

   0.070%

Rating Level 3 Period

   0.080%

Rating Level 4 Period

   0.100%

Rating Level 5 Period

   0.150%

Rating Level 6 Period

   0.200%

Each change in the Applicable Facility Fee Rate resulting from a Rating Level
Change shall be effective on the effective date of such Rating Level Change.

“Applicable Margin”: for each LIBOR Loan and for any Rating Level Period, the
rate per annum set forth below opposite the reference to such Rating Level
Period:

 

Rating Level Period

   Applicable Margin

Rating Level 1 Period

   0.190%

Rating Level 2 Period

   0.280%

Rating Level 3 Period

   0.370%

Rating Level 4 Period

   0.525%

Rating Level 5 Period

   0.600%

Rating Level 6 Period

   0.800%

 

CREDIT AGREEMENT

2



--------------------------------------------------------------------------------

plus the Applicable Utilization Fee Rate for such Rating Level Period. Each
change in the Applicable Margin resulting from a Rating Level Change shall be
effective on the effective date of such Rating Level Change.

“Applicable Utilization Fee Rate”: for each day on which the drawn portion of
the aggregate amount of the Commitments (including Swing Line Loans and CAF
Advances) exceeds 50% of the aggregate amount of Commitments as in effect on the
Closing Date, for any Rating Level Period, the rate per annum set forth below
opposite the reference to such Rating Level Period:

 

Rating Level Period

   Applicable Utilization Fee Rate

Rating Level 1 Period

   0.100%

Rating Level 2 Period

   0.100%

Rating Level 3 Period

   0.100%

Rating Level 4 Period

   0.125%

Rating Level 5 Period

   0.125%

Rating Level 6 Period

   0.250%

Each change in the Applicable Utilization Fee Rate resulting from a Rating Level
Change shall be effective on the effective date of such Rating Level Change.

“Assignee”: as defined in subsection 10.6(c).

“Available Commitment”: as to any Lender on any day, an amount equal to the
excess, if any, of (a) the amount of such Lender’s Commitment over (b) the
aggregate of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding and (ii) an amount equal to such Lender’s
Commitment Percentage of the aggregate principal amount of all Swing Line Loans
then outstanding (after giving effect to any repayment of Swing Line Loans on
such day).

“Backup Agent”: as defined in the preamble hereof.

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”: as defined in the preamble hereof.

“Borrowing Date”: any Business Day specified in a notice pursuant to
Sections 2.2, 2.9 or 2.18 as a date on which the Borrower requests the Lenders
or the Swing Line Lender, as the case may be, to make Loans hereunder.

“Business”: as defined in subsection 3.17(b).

 

CREDIT AGREEMENT

3



--------------------------------------------------------------------------------

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided that when such term is used to describe a day on which a borrowing,
payment or interest rate determination is to be made in respect of a LIBOR Loan
or a LIBOR CAF Advance, such day shall also be a day on which dealings in
foreign currencies and exchange between banks may be carried on in London,
England.

“CAF Advance”: each CAF Advance made pursuant to Section 2.8.

“CAF Advance Availability Period”: the period from and including the Closing
Date to and including the date which is 7 days prior to the Revolving Credit
Termination Date.

“CAF Advance Confirmation”: each confirmation by the Borrower of its acceptance
of CAF Advance Offers, which confirmation shall be substantially in the form of
Exhibit D-3 and shall be delivered to the Administrative Agent by facsimile
transmission.

“CAF Advance Interest Payment Date”: as to each CAF Advance, each interest
payment date specified by the Borrower for such CAF Advance in the related CAF
Advance Request.

“CAF Advance Maturity Date”: as to any CAF Advance, the date specified by the
Borrower pursuant to subsection 2.9(a) in its acceptance of the related CAF
Advance Offer.

“CAF Advance Offer”: each offer by a Lender to make CAF Advances pursuant to a
CAF Advance Request, which offer shall contain the information specified in
Exhibit D-2 and shall be delivered to the Administrative Agent by telephone,
immediately confirmed by facsimile transmission.

“CAF Advance Request”: each request by the Borrower for Lenders to submit bids
to make CAF Advances, which request shall contain the information in respect of
such requested CAF Advances specified in Exhibit D-1 and shall be delivered to
the Administrative Agent in writing, by facsimile transmission, or by telephone,
immediately confirmed by facsimile transmission.

“Capital Lease”: as applied to any Person, any lease of any property (whether
real, personal or mixed) by that Person as lessee which, in conformity with
GAAP, is, or is required to be, accounted for as a capital lease on the balance
sheet of that Person.

“Capitalized Lease Obligations”: all obligations under Capital Leases of any
Person, in each case taken at the amount thereof accounted for as liabilities in
accordance with GAAP.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person other than a corporation and any and
all warrants or options to purchase any of the foregoing.

 

CREDIT AGREEMENT

4



--------------------------------------------------------------------------------

“Cash Equivalents”: (i) cash equivalents in existence on March 31, 2006 as set
forth on Schedule 1.1(a) (and, in the case of any such cash equivalents
described on Schedule 1.1(a), any replacement of any such cash equivalents with
substantially the same Investment), (ii) securities fully guaranteed by any
state, commonwealth or territory of the United States or any other OECD Country,
or by any municipality, political subdivision or taxing authority of any such
state, commonwealth or territory, (iii) time deposits, eurocurrency time
deposits, certificates of deposit, bankers acceptances or overnight bank
deposits issued by any bank or financial institution having combined capital and
surplus of not less than $500,000,000 and a Thomson Bank Watch Rating (or its
equivalent) of at least B or by any Lender (any such bank, an “Approved Bank”),
with maturities of not more than one year from the date of acquisition,
(iv) repurchase obligations with a term of not more than one year for underlying
securities of the type described in clause (ii) entered into with an Approved
Bank, (v) commercial paper issued by, or guaranteed by, any Approved Bank or by
the parent company of any Approved Bank or commercial paper issued by, or
guaranteed by, any company with a short-term commercial paper rating of at least
A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent thereof
by Moody’s, or with an equivalent rating by a nationally recognized rating
agency, if both of the two named rating agencies cease publishing ratings of
commercial paper issuers generally, or issued by, or guaranteed by, any company
with a long term unsecured debt or counterparty rating of at least A or A2, or
the equivalent of each thereof, from S&P or Moody’s, respectively, or with an
equivalent rating by a nationally recognized rating agency, if both of the two
named rating agencies cease publishing such ratings generally, and in each case
maturing within one year after the date of acquisition, (vi) debt securities
issued by, or guaranteed by, any Approved Bank or by the parent company of any
Approved Bank or debt securities issued by, or guaranteed by, any company with a
long term unsecured debt or counterparty rating of at least A- or A3, or the
equivalent of each thereof, from S&P or Moody’s, respectively, or with an
equivalent rating by a nationally recognized rating agency, if both of the two
named rating agencies cease publishing such ratings generally,
(vii) asset-backed securities, mortgage-backed securities or other similar
securities, in each case with a rating of at least A- or A3, or the equivalent
of each thereof, from S&P or Moody’s, respectively, or with an equivalent rating
by a nationally recognized rating agency, (viii) direct obligations of, or
obligations the principal of and interest on which are unconditionally
guaranteed by the United States or, if such obligations are in the currency of
such country, any other OECD Country, (ix) any fund or funds making Investments
generally in Investments of the type described in clauses (i) through (viii)
above (or the equivalent thereof) or money market funds that comply with the
criteria set forth in Securities and Exchange Commission Rule 2a-7 under the
Investment Company Act of 1940, as amended and (x) other Investments in debt
obligations in connection with the cash management operations of the Borrower
and its subsidiaries so long as the aggregate outstanding amount of such
Investments does not exceed $100,000,000 at any time.

“C/D Assessment Rate”: for any day as applied to any loan the interest rate
applicable to which is based upon the ABR, the annual assessment rate in effect
on such

 

CREDIT AGREEMENT

5



--------------------------------------------------------------------------------

day which is payable by a member of the Bank Insurance Fund maintained by the
Federal Deposit Insurance Corporation (the “FDIC”) classified as
well-capitalized and within supervisory subgroup “B” (or a comparable successor
assessment risk classification) within the meaning of 12 C.F.R. § 327.4 (or any
successor provision) to the FDIC (or any successor) for the FDIC’s (or such
successor’s) insuring time deposits at offices of such institution in the United
States.

“C/D Reserve Percentage”: for any day as applied to any loan the interest rate
applicable to which is based upon the ABR, that percentage (expressed as a
decimal) which is in effect on such day, as prescribed by the Board, for
determining the maximum reserve requirement for a Depositary Institution (as
defined in Regulation D of the Board) in respect of new non-personal time
deposits in Dollars having a maturity of 30 days or more.

“Citibank”: as defined in the preamble hereof.

“Closing Date”: the date on which the conditions precedent set forth in
Section 4.1 shall be satisfied.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Commitment”: as to any Lender, the obligation of such Lender to make Revolving
Credit Loans to the Borrower hereunder in an aggregate principal amount at any
one time outstanding not to exceed the amount set forth opposite such Lender’s
name on Schedule 1.2, as such amount may be reduced or increased from time to
time in accordance with the provisions of this Agreement.

“Commitment Increase Offer”: as defined in subsection 2.23(a).

“Commitment Increase Supplement”: as defined in subsection 2.23(c).

“Commitment Percentage”: as to any Lender at any time, the percentage which such
Lender’s Commitment then constitutes of the aggregate Commitments (or, at any
time after the Commitments shall have expired or terminated, the percentage
which the aggregate principal amount of such Lender’s Revolving Credit Loans
then outstanding constitutes of the aggregate principal amount of the Revolving
Credit Loans then outstanding).

“Commitment Period”: the period from and including the date hereof to but not
including the Revolving Credit Termination Date or such earlier date on which
the Commitments shall terminate as provided herein.

“Commonly Controlled Entity”: an entity, whether or not incorporated, which is
under common control with the Borrower within the meaning of Section 4001(a)(14)
of ERISA or is part of a group which includes the Borrower and which is treated
as a single employer under Section 414(b) or (c) of the Code.

 

CREDIT AGREEMENT

6



--------------------------------------------------------------------------------

“Confidential Information”: non-public information that the Borrower or any of
its Subsidiaries (or any of their representatives) furnishes to the
Administrative Agent or any Lender, but does not include any such information
that is or becomes generally available to the public (other than as a result of
a breach of this Agreement) or that was available to the Administrative Agent or
such Lender on a non-confidential basis prior to its being furnished by the
Borrower or any of its Subsidiaries (other than as a result of a breach of this
Agreement or to the extent obtained from a source known to the Administrative
Agent or such Lender to be bound by a confidentiality agreement with the
Borrower or any of its Subsidiaries and to be in breach of such confidentiality
agreement).

“Consolidated Net Worth”: for any Person and as at any date of determination,
the members’ or stockholders’ equity of such Person, as the case may be, as
determined in accordance with GAAP and as would be reflected on a consolidated
balance sheet of such Person prepared as of such date.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is legally bound.

“Declined Amount”: as defined in subsection 2.23(a).

“Declining Lender”: as defined in subsection 2.23(a).

“Default”: any of the events specified in Section 7, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

“Dollars” and “$”: dollars in lawful currency of the United States.

“Domestic Subsidiary”: any Subsidiary organized under the laws of any
jurisdiction within the United States.

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“Eurocurrency Reserve Requirements”: for any day as applied to a LIBOR Loan or a
LIBOR CAF Advance, the aggregate (without duplication) of the rates (expressed
as a decimal fraction) of reserve requirements in effect on such day (including,
without limitation, basic, supplemental, marginal and emergency reserves under
any regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto) dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board) maintained by a member bank of such system.

 

CREDIT AGREEMENT

7



--------------------------------------------------------------------------------

“Event of Default”: any of the events specified in Section 7, provided that any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

“Executive Incentive Compensation Plan”: as described in the annual report of
the Borrower.

“Existing Credit Agreement”: the Credit Agreement dated as of June 17, 2005,
among the Borrower, the Guarantor, certain Lenders, Citibank, as Administrative
Agent, and JPMorgan Chase Bank, N.A., as Backup Agent, as amended.

“Federal Funds Rate”: for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100 of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day, provided that (i) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (ii) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average of the quotations received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by the Administrative Agent.

“Fixed Rate CAF Advance”: any CAF Advance made pursuant to a Fixed Rate CAF
Advance Request.

“Fixed Rate CAF Advance Request”: any CAF Advance Request requesting the Lenders
to offer to make CAF Advances at a fixed rate of interest (as opposed to a rate
composed of the London Interbank Offered Rate plus (or minus) a margin).

“Foreign Subsidiary”: as to any Person, any Subsidiary of such Person organized
under the laws of any jurisdiction outside the United States.

“Form S-1”: the registration statement on Form S-1 filed by the Borrower with
the Securities and Exchange Commission on September 15, 2005 in accordance with
the Securities Act of 1933, as amended, and all amendments to such registration
statement through and including Amendment No. 4 thereto so filed on April 17,
2006, but without giving effect to any further amendments to such registration
statement filed after the date hereof.

“GAAP”: generally accepted accounting principles in the United States in effect
from time to time.

 

CREDIT AGREEMENT

8



--------------------------------------------------------------------------------

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.

“Guarantee”: as to any Person (the “guaranteeing person”), any obligation of
(a) the guaranteeing person or (b) another Person (including, without
limitation, any bank under any letter of credit) to induce the creation of which
the guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee shall not include endorsements of instruments for deposit or
collection in the ordinary course of business or obligations of any Obligor or
its Subsidiaries in respect of settlement failures by one or more of its
members. The amount of any Guarantee of any guaranteeing person shall be deemed
to be the lower of (a) an amount equal to the stated or determinable amount of
the primary obligation in respect of which such Guarantee is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee shall be such
guaranteeing person’s maximum reasonably anticipated liability in respect
thereof as determined by the Borrower in good faith.

“Guaranteed Obligations”: as defined in Section 9.

“Guarantor”: as defined in the preamble hereof.

“Indebtedness”: as to any Person, (a) all indebtedness of such Person for
borrowed money, (b) the deferred purchase price of assets or services which in
accordance with GAAP would be shown on the liability side of the balance sheet
of such Person, (c) the face amount of all letters of credit issued for the
account of such Person and, without duplication, all drafts drawn thereunder,
(d) all Indebtedness of a second Person secured by any Lien on any property
owned by such first Person, whether or not such Indebtedness has been assumed,
(e) all Capitalized Lease Obligations of such Person, (f) all obligations of
such Person to pay a specified purchase price for goods or services whether or
not delivered or accepted, e.g., take-or-pay and similar obligations, (g) all
obligations of such Person under Interest Rate Agreements, and (h) without
duplication, all Guarantees of such Person of Indebtedness of others, provided
that

 

CREDIT AGREEMENT

9



--------------------------------------------------------------------------------

Indebtedness shall not include trade payables and accrued expenses relating to
employees, in each case arising in the ordinary course of business and the
amount of Indebtedness pursuant to clause (g) above shall be the amount that
would be payable upon termination of the relevant Interest Rate Agreement
(giving effect to netting).

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Multiemployer Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Interest Payment Date”: (a) as to any Loan, the rate of interest applicable to
which is based upon the ABR, the last day of each March, June, September and
December, on the Revolving Credit Termination Date, (b) as to any LIBOR Loan or
LIBOR CAF Advance having an Interest Period of three months or less, or any
Fixed Rate CAF Advance having an Interest Period of 90 days or less, the last
day of such Interest Period and (c) as to any LIBOR Loan or any Fixed Rate CAF
Advance having an Interest Period longer than three months or 90 days,
respectively, each day which is three months or 90 days, respectively, or a
whole multiple thereof, after the first day of such Interest Period and the last
day of such Interest Period.

“Interest Period”: (a) with respect to any LIBOR Loan:

(i) initially, the period commencing on the borrowing or conversion date, as the
case may be, with respect to such LIBOR Loan and ending one, two, three or six
months thereafter, as selected by the Borrower in its notice of borrowing or
notice of conversion, as the case may be, given with respect thereto; and

(ii) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such LIBOR Loan and ending one, two, three or six
months thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent not less than three Business Days prior to the last day of
the then current Interest Period with respect thereto;

(b) with respect to any CAF Advance, the period specified in the CAF Advance
Confirmation with respect to such CAF Advance;

provided that all of the foregoing provisions relating to Interest Periods are
subject to the following:

(A) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless, in the case of LIBOR Loans or LIBOR CAF Advances, the result of such
extension would be to carry such Interest Period into another calendar month in
which event such Interest Period shall end on the immediately preceding Business
Day;

 

CREDIT AGREEMENT

10



--------------------------------------------------------------------------------

(B) any Interest Period that would otherwise extend beyond the Revolving Credit
Termination Date shall end on the Revolving Credit Termination Date; and

(C) any Interest Period pertaining to a LIBOR Loan or a LIBOR CAF Advance that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of a calendar month.

“Interest Rate Agreement”: any interest rate swap agreement, interest rate cap
agreement, interest rate collar agreement, interest rate futures contract,
interest rate option contract or other similar agreement or arrangement designed
to protect any Person against fluctuations in interest rates.

“International”: as defined in the preamble hereof.

“Investments”: as defined in Section 6.5.

“LIBOR CAF Advance”: any CAF Advance made pursuant to a LIBOR CAF Advance
Request.

“LIBOR CAF Advance Request”: any CAF Advance Request requesting the Lenders to
offer to make CAF Advances at an interest rate equal to the London Interbank
Offered Rate plus (or minus) a margin.

“LIBOR Loans”: Revolving Credit Loans hereunder the rate of interest applicable
to which is based upon the London Interbank Offered Rate.

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement and any Capital Lease having
substantially the same economic effect as any of the foregoing).

“Loan”: any Revolving Credit Loan, CAF Advance or Swing Line Loan made by any
Lender pursuant to this Agreement.

“Loan Documents”: this Agreement and any Notes issued hereunder.

“London Interbank Offered Base Rate”: with respect to each day during each
Interest Period pertaining to a LIBOR Loan or a LIBOR CAF Advance, the rate
appearing on Page 3750 of the Telerate Service (or on any successor or
substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
Dollar deposits in the London interbank market) at approximately 11:00 A.M.,
London time, two Business Days prior to the commencement

 

CREDIT AGREEMENT

11



--------------------------------------------------------------------------------

of such Interest Period, as the rate for dollar deposits with a maturity
comparable to such Interest Period. In the event that such rate is not available
at such time for any reason, then the “London Interbank Offered Base Rate” with
respect to such LIBOR Loan or LIBOR CAF Advance for such Interest Period shall
be the rate at which Dollar deposits of $5,000,000 and for a maturity comparable
to such Interest Period are offered by the principal London office of Citibank
in immediately available funds in the London interbank market at approximately
11:00 A.M., London time, two Business Days prior to the commencement of such
Interest Period.

“London Interbank Offered Rate”: with respect to each day during each Interest
Period pertaining to a LIBOR Loan or a LIBOR CAF Advance, a rate per annum
determined for such day in accordance with the following formula (rounded upward
to the nearest 1/100th of 1%):

 

London Interbank Offered Base Rate

1.00 - Eurocurrency Reserve Requirements

“Margin Stock”: margin stock within the meaning of Regulation U.

“MasterCard Europe”: MasterCard Europe Sprl, a Belgian corporation.

“MasterCard Initial Public Offering”: the planned initial underwritten public
offering by the Borrower of common stock of the Borrower pursuant to a
registration statement on Form S-1 filed with the Securities and Exchange
Commission in accordance with the Securities Act of 1933, as amended.

“Material Adverse Effect”: a material adverse effect on (a) the business,
assets, operations, property or condition (financial or otherwise) of the
Borrower and its Subsidiaries taken as a whole (it being understood that a
settlement failure by one or more members of International shall not constitute
an event, development or circumstance that has a “Material Adverse Effect”) or
(b) the validity or enforceability of any of the Loan Documents or the material
rights or remedies of the Administrative Agent or the Lenders thereunder.

“Material Subsidiary”: at any time, any Subsidiary (i) accounting, during the
immediately preceding fiscal quarter of the Borrower, for more than 5% of the
total revenues of the Borrower and its Subsidiaries on a consolidated basis or
(ii) having, as at the last day of such fiscal quarter, more than 5% of the
total assets of the Borrower and its Subsidiaries on a consolidated basis, all
determined in accordance with GAAP.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.

“Moody’s”: Moody’s Investors Service, Inc., and its successors.

 

CREDIT AGREEMENT

12



--------------------------------------------------------------------------------

“Moody’s Rating”: at any time, the counterparty rating of the Borrower then most
recently announced and effective by Moody’s.

“Multiemployer Plan”: a Plan which is a multiemployer plan as defined in
Section 4001 (a)(3) of ERISA and which is subject to Title IV of ERISA, to which
the Borrower or any Commonly Controlled Entity is making or accruing an
obligation to make contributions, or has within any of the preceding six plan
years made or accrued an obligation to make contributions.

“New Lender”: as defined in subsection 2.23(b).

“New Lender Supplement”: as defined in subsection 2.23(b).

“Non-Excluded Taxes”: as defined in Section 2.21.

“Notes”: the collective reference to the Revolving Credit Notes and the Swing
Line Note.

“Obligors”: the collective reference to the Borrower and the Guarantor.

“OECD Country”: each country member of the Organisation for Economic
Co-operation and Development other than the Czech Republic, Greece, the Republic
of Hungary, the Republic of Korea, the Republic of Poland, the Slovak Republic,
the Republic of Turkey and the United Mexican States.

“Participant”: as defined in subsection 10.6(b).

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.

“Permitted Investments”: (a) Investments in Cash Equivalents; (b) Investments in
existence on the date of this Agreement and disclosed in the financial
statements previously delivered to the Administrative Agent and the Lenders and
as set forth on Schedule 1.1(b) or any substantially similar Investment;
(c) Investments in any Subsidiary by the Borrower or by any Subsidiary
(including Guarantees in respect of hedging or foreign exchange transactions
entered into in the ordinary course of business and governed by ISDA
documentation, subject to the limitations set forth in the proviso to this
definition, including any Investment made to acquire such Subsidiary);
(d) Investments in the Borrower by any existing or future Subsidiary of the
Borrower; (e) sales of goods or services on trade credit terms in the ordinary
course of business; (f) loans and advances to employees in the ordinary course
of business; (g) loans or advances to vendors or contractors of the Borrower in
the ordinary course of business; (h) lease, utility and other similar deposits
in the ordinary course of business; (i) stock, obligations or securities
received in the ordinary course of business in settlement of debts owing to the
Borrower or a Subsidiary as a result of foreclosure, perfection or enforcement
of any Lien, or in connection with good faith settlement of delinquent
obligations owing to the Borrower or a Subsidiary; (j) Investments in
partnerships or joint ventures engaged in a business related to that engaged in
by the Borrower on the date of

 

CREDIT AGREEMENT

13



--------------------------------------------------------------------------------

this Agreement and Investments in other entities engaged in the development or
production of new technologies directly related to the businesses engaged in by
the Borrower and its Subsidiaries on the date of this Agreement, the outstanding
amount of which Investments, together with any outstanding amount of other
Investments pursuant to this clause (j) as of such time, do not exceed 25% of
the total assets of the Borrower and its consolidated Subsidiaries as of the
last day of the immediately preceding fiscal period for which financial
statements have been delivered (with such calculation of total assets to give
pro forma effect (without duplication) to any issuance of Capital Stock by the
Borrower (including, without limitation, pursuant to the MasterCard Initial
Public Offering or in connection with any Investment) as if such issuance
occurred on such last day but only to the extent such issuance occurs after such
last day and on or prior to the date such Investment is effected);
(k) Investments by the Borrower pursuant to the Executive Incentive Compensation
Plan, Senior Executive Incentive Plan or 2006 Long-Term Incentive Plan, in an
aggregate amount, together with any other Investments pursuant to this
clause (k) as of such time, not to exceed 15% of the total assets of the
Borrower and its consolidated Subsidiaries as of the last day of the immediately
preceding fiscal period for which financial statements have been delivered;
(l) Investments or assumed Indebtedness under Interest Rate Agreements and
currency exchange and protection agreements entered into in the ordinary course
of business; (m) Investments in auction rate securities issued by issuers with a
senior unsecured or corporate debt rating of at least A or the equivalent
thereof by S&P or at least A2 or the equivalent thereof by Moody’s; and (n) in
addition to Permitted Investments described in the foregoing clauses (a)
through (m), Investments in an aggregate outstanding amount, together with the
outstanding amount of any other Investments pursuant to this clause (n) as of
such time, not to exceed an amount equal to 20% of the total assets of the
Borrower and its consolidated Subsidiaries as of the last day of the immediately
preceding fiscal period for which financial statements have been delivered (with
such calculation of total assets to give pro forma effect (without duplication)
to any issuance of Capital Stock by the Borrower (including, without limitation,
pursuant to the MasterCard Initial Public Offering or in connection with any
Investment) as if such issuance occurred on such last day but only to the extent
such issuance occurs after such last day and on or prior to the date such
Investment is effected); provided that the aggregate outstanding amount of
Investments by International and its Subsidiaries in Subsidiaries of the
Borrower that are not also Subsidiaries of International shall not exceed,
together with the outstanding amount of any other such Investments as of such
time, an amount equal to 30% of the total assets of International and its
consolidated Subsidiaries as of the last day of the immediately preceding fiscal
period for which financial statements have been delivered (with such calculation
of total assets to give pro forma effect (without duplication) to any issuance
of Capital Stock by the Borrower (including, without limitation, pursuant to the
MasterCard Initial Public Offering or in connection with any Investment) as if
such issuance occurred on such last day but only to the extent such issuance
occurs after such last day and on or prior to the date such Investment is
effected); and provided, further, that a Guarantee of obligations of MasterCard
Europe in respect of hedging or foreign exchange transactions entered into in
the ordinary course of business with one or more Lenders (or Affiliates thereof)
and governed by ISDA documentation shall not be considered an Investment for
purposes of the immediately preceding proviso.

 

CREDIT AGREEMENT

14



--------------------------------------------------------------------------------

“Person”: an individual, partnership, corporation, business trust, joint stock
company, trust, unincorporated association, joint venture, Governmental
Authority or other entity of whatever nature.

“Plan”: at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Properties”: as defined in Section 3.17.

“Rating Level Change”: a change in the S&P Rating or the Moody’s Rating, as
applicable (other than as a result of a change in the rating system of S&P or
Moody’s, as applicable) that results in the change from one Rating Level Period
to another, which Rating Level Change shall be effective on the date on which
the relevant change in the S&P Rating or the Moody’s Rating, as applicable, is
first announced and effective by S&P or Moody’s, as applicable.

“Rating Level Period”: a Rating Level 1 Period, a Rating Level 2 Period, a
Rating Level 3 Period, a Rating Level 4 Period or a Rating Level 5 Period;
provided that:

 

  (i) “Rating Level 1 Period” means a period during which the S&P Rating is A+
or better or the Moody’s Rating is A1 or better;

 

  (ii) “Rating Level 2 Period” means a period that is not a Rating Level 1
Period during which the S&P Rating is A- or better or the Moody’s Rating is A3
or better;

 

  (iii) “Rating Level 3 Period” means a period during which the S&P Rating is
BBB+ or the Moody’s Rating is Baa1;

 

  (iv) “Rating Level 4 Period” means a period during which the S&P Rating is BBB
or the Moody’s Rating is Baa2;

 

  (v) “Rating Level 5 Period” means a period during which the S&P Rating is BBB-
or the Moody’s Rating is Baa3;

 

  (vi) “Rating Level 6 Period” means a period other than a Rating Level 1
Period, a Rating Level 2 Period, a Rating Level 3 Period, a Rating Level 4
Period or a Rating Level 5 Period, and shall include each period during which
there is no S&P Rating or Moody’s Rating in effect; and

 

  (vii) If during any period both an S&P Rating and a Moody’s Rating have been
announced and are effective, if such S&P Rating and Moody’s Rating shall not be
equivalent to each other, (x) the higher such rating shall be used to

 

CREDIT AGREEMENT

15



--------------------------------------------------------------------------------

determine the Rating Level Period, provided that, if such S&P Rating and Moody’s
Rating shall be separated by more than one subcategory, the lower such rating,
adjusted up by one subcategory, shall be used to determine the Rating Level
Period.

“Register”: as defined in subsection 10.6(e).

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
PBGC Reg. § 4043.

“Required Lenders”: at any time, Lenders the Commitment Percentages of which
aggregate more than 50%.

“Requirement of Law”: as to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer”: the president and chief executive officer and the chief
operating officer of the Borrower and, with respect to financial matters, the
chief financial officer or the treasurer of the Borrower.

“Revolving Credit Loans”: as defined in Section 2.1.

“Revolving Credit Note”: as defined in subsection 2.5(e).

“Revolving Credit Termination Date”: April 28, 2009, as extended from time to
time pursuant to Section 2.24, or such earlier date as the Commitments shall
terminate pursuant to the terms hereof; provided that if the Revolving Credit
Termination Date would otherwise fall on a day that is not a Business Day, the
Revolving Credit Termination Date shall be the immediately preceding Business
Day.

“S&P”: Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and its successors.

“S&P Rating”: at any time, the counterparty rating of the Borrower then most
recently announced and effective by S&P.

“Senior Executive Incentive Plan”: as described in the proxy statement of the
Borrower.

 

CREDIT AGREEMENT

16



--------------------------------------------------------------------------------

“Single Employer Plan”: any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

“Solvent”: with respect to any Person on a particular date, means that (i) the
fair value of the property of such Person is greater than the total amount of
the liabilities, including, without limitation, contingent liabilities, of such
Person, (ii) the present fair saleable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (iii) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay such debts and liabilities as they mature,
and (iv) such Person is not engaged in business, and is not about to engage in
business, for which such Person’s property would constitute unreasonably small
capital.

“Subsidiary”: as to any Person, a corporation, partnership or other entity of
which a majority of the Voting Shares are at the time owned, directly or
indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of the Borrower.

“Swing Line Commitment”: the Swing Line Lender’s obligation to make Swing Line
Loans pursuant to Section 2.18.

“Swing Line Lender”: Citibank in its capacity as provider of the Swing Line
Loans.

“Swing Line Loan Participation Certificate”: a certificate in substantially the
form of Exhibit E.

“Swing Line Loans”: as defined in subsection 2.18(a).

“Swing Line Note”: as defined in subsection 2.18(b).

“Tranche”: the collective reference to LIBOR Loans the then current Interest
Periods with respect to all of which begin on the same date and end on the same
later date (whether or not such loans shall originally have been made on the
same day); Tranches may be identified as “LIBOR Tranches”.

“Transferee”: as defined in subsection 10.6(g).

“2006 Long-Term Incentive Plan”: as described in the annual report on Form 10-K
of the Borrower as filed with the Securities and Exchange Commission on
March 16, 2006.

“Type”: as to any Revolving Credit Loan, its nature as an ABR Loan or a LIBOR
Loan.

“United States”: the United States of America.

 

CREDIT AGREEMENT

17



--------------------------------------------------------------------------------

“Voting Shares”: as to any Person, shares of stock of or other ownership
interests in such Person having ordinary voting power (other than such stock or
other ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors (or similar managers)
of such Person.

1.2 Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in any
Notes or any certificate or other document made or delivered pursuant hereto.

(b) As used herein and in any Notes, and any certificate or other document made
or delivered pursuant hereto, accounting terms relating to the Borrower and its
Subsidiaries not defined in Section 1.1 and accounting terms partly defined in
Section 1.1, to the extent not defined, shall have the respective meanings given
to them under GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate or modify the effect of any
change occurring after the date hereof in GAAP or in the application or
interpretation thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, subsection, Schedule
and Exhibit references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(e) The words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

SECTION 2. AMOUNT AND TERMS OF LOANS

2.1 Revolving Credit Commitments. (a) Subject to the terms and conditions
hereof, each Lender severally agrees to make revolving credit loans (“Revolving
Credit Loans”) to the Borrower from time to time during the Commitment Period in
an aggregate principal amount at any one time outstanding, when added to such
Lender’s Commitment Percentage of all outstanding Swing Line Loans, not to
exceed the amount of such Lender’s Commitment, provided that the aggregate
principal amount of all Loans outstanding at any time shall not exceed the
aggregate amount of the Commitments at such time. During the Commitment Period
the Borrower may use the Commitments by borrowing, prepaying the Revolving
Credit Loans in whole or in part, and reborrowing, all in accordance with the
terms and conditions hereof.

 

CREDIT AGREEMENT

18



--------------------------------------------------------------------------------

(b) The Revolving Credit Loans may from time to time be LIBOR Loans, ABR Loans,
or a combination thereof, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.2 and 2.7.

2.2 Procedure for Revolving Credit Borrowing. The Borrower may borrow under the
Commitments during the Commitment Period on any Business Day, provided that the
Borrower shall give the Administrative Agent irrevocable notice (which notice
must be received by the Administrative Agent prior to (a) 4:00 P.M., New York
City time, three Business Days prior to the requested Borrowing Date, if all or
any part of the requested Revolving Credit Loans are to be initially LIBOR
Loans, or (b) 3:00 P.M., New York City time, on the same Business Day of the
requested Borrowing Date, otherwise), specifying (i) the amount to be borrowed,
(ii) the requested Borrowing Date, (iii) whether the borrowing is to be of LIBOR
Loans, ABR Loans, or a combination thereof and (iv) if the borrowing is to be
entirely or partly of LIBOR Loans, the respective amounts of each such Type of
Revolving Credit Loan and the respective lengths of the initial Interest Periods
therefor. Each borrowing under the Commitments shall be in an amount equal to at
least $10,000,000 or a whole multiple of $1,000,000 in excess thereof (or, if
the then aggregate Available Commitments are less than $10,000,000, such lesser
amount). Upon receipt of any such notice from the Borrower, the Administrative
Agent shall promptly notify each Lender thereof. Except as contemplated by
subsection 2.18(c), each Lender will make the amount of its pro rata share of
each borrowing available to the Administrative Agent for the account of the
Borrower at the office of the Administrative Agent specified in Section 10.2
prior to 2:00 P.M., New York City time, to the extent the requested Revolving
Credit Loans are to be initially LIBOR Loans, or 4:00 P.M., New York City time,
otherwise, on the Borrowing Date requested by the Borrower in funds immediately
available to the Administrative Agent. Such borrowing will then be made
available to the Borrower by the Administrative Agent crediting the account of
the Borrower on the books of such office with the aggregate of the amounts made
available to the Administrative Agent by the Lenders and in like funds as
received by the Administrative Agent.

2.3 Facility Fee. The Borrower agrees to pay to the Administrative Agent for the
account of each Lender a facility fee for the period from and including the
first day of the Commitment Period to the Revolving Credit Termination Date,
computed at a rate per annum equal to the Applicable Facility Fee Rate on the
average daily Commitment of such Lender, whether or not utilized, from and
including the first day of the Commitment Period until the Revolving Credit
Termination Date. Such facility fee shall be payable quarterly in arrears on the
last day of each March, June, September and December, on the Revolving Credit
Termination Date or such earlier date as the Commitments shall terminate as
provided herein, commencing on the first of such dates to occur after the date
hereof.

2.4 Termination or Reduction of Commitments. The Borrower shall have the right,
upon not less than one Business Day’s notice to the Administrative Agent, to
terminate the Commitments or, from time to time, to reduce the amount of the
Commitments, provided that (a) after giving effect to such termination or
reduction, the aggregate outstanding principal amount of the Loans shall not
exceed the aggregate Commitments and (b) a notice of termination of the
Commitments delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities, in which case such notice
(and any required prepayments) may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the

 

CREDIT AGREEMENT

19



--------------------------------------------------------------------------------

specified effective date) if such condition is not satisfied. Any such reduction
shall be in an amount equal to $10,000,000 or a whole multiple of $1,000,000 in
excess thereof and shall reduce permanently the Commitments then in effect.

2.5 Repayment of Revolving Credit Loans; Evidence of Debt. (a) The Borrower
hereby unconditionally promises to pay to the Administrative Agent for the
account of each Lender the unpaid principal amount of each Revolving Credit Loan
of such Lender on the Revolving Credit Termination Date (or such earlier date on
which the Revolving Credit Loans become due and payable pursuant to Section 7).
The Borrower hereby further agrees to pay interest on the unpaid principal
amount of the Revolving Credit Loans from time to time outstanding from the date
hereof until payment in full thereof at the rates per annum, and on the dates,
set forth in Section 2.14.

(b) Each Lender shall maintain in accordance with its usual practice appropriate
records evidencing indebtedness of the Borrower to such Lender resulting from
each Revolving Credit Loan of such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement.

(c) The Administrative Agent shall maintain the Register pursuant to subsection
10.6(e), and a record therein for each Lender, in which shall be recorded
(i) the amount of each Revolving Credit Loan made hereunder, the Type thereof
and each Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) both the amount of any sum received by the
Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.

(d) The entries made in the Register and the records of each Lender maintained
pursuant to subsection 2.5(b) shall, to the extent permitted by applicable law,
be prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded; provided, however, that the failure of any Lender or
the Administrative Agent to maintain the Register or any such record, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Revolving Credit Loans made to such
Borrower by such Lender in accordance with the terms of this Agreement.

(e) The Borrower agrees that, upon the request to the Administrative Agent by
any Lender, the Borrower will execute and deliver to such Lender a promissory
note of the Borrower evidencing the Revolving Credit Loans of such Lender,
substantially in the form of Exhibit A with appropriate insertions as to date
and principal amount (a “Revolving Credit Note”).

2.6 Optional Prepayments. The Borrower may at any time and from time to time
prepay the Revolving Credit Loans, in whole or in part, without premium or
penalty (subject to Section 2.22), upon at least two Business Days’ irrevocable
notice to the Administrative Agent, if such prepayment is to be applied in whole
or in part to LIBOR Loans, and upon same day notice otherwise (which notices
shall be made on the relevant day not later than 10:00 A.M., New York City
time), specifying the date and amount of prepayment and whether the prepayment
is of LIBOR Loans, or a combination of LIBOR and ABR Loans, and, if of a
combination thereof, the amount allocable to each. Upon receipt of any such
notice the

 

CREDIT AGREEMENT

20



--------------------------------------------------------------------------------

Administrative Agent shall promptly notify each Lender thereof. If any such
notice is given, the amount specified in such notice shall be due and payable on
the date specified therein, together with any accrued interest to such date on
the amount prepaid and any other amounts payable pursuant to Section 2.22.
Partial prepayments shall be in an aggregate principal amount of $10,000,000 or
a whole multiple of $1,000,000 in excess thereof. The Borrower shall not have
the right to prepay any principal amount of any CAF Advance except as provided
in subsection 2.10(a). Prepayments of any Swing Line Loan shall be as provided
in subsection 2.18(a).

2.7 Conversion and Continuation Options. (a) The Borrower may elect from time to
time to convert LIBOR Loans to ABR Loans, by giving the Administrative Agent at
least three Business Days’ prior irrevocable notice of such election, provided
that any such conversion of LIBOR Loans may only be made on the last day of an
Interest Period with respect thereto. The Borrower may elect from time to time
to convert ABR Loans to LIBOR Loans by giving the Administrative Agent at least
three Business Days’ prior irrevocable notice of such election. Any such notice
of conversion to LIBOR Loans shall specify the length of the initial Interest
Period or Interest Periods therefor. Upon receipt of any such notice the
Administrative Agent shall promptly notify each Lender thereof. All or any part
of outstanding LIBOR Loans and ABR Loans may be converted as provided herein,
provided that (i) no Revolving Credit Loan may be converted into a LIBOR Loan
when any Event of Default has occurred and is continuing and the Administrative
Agent has or the Required Lenders have determined that such a conversion is not
appropriate, and (ii) no Swing Line Loan may be converted into a loan that bears
interest at any rate other than the ABR.

(b) Any LIBOR Loans may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving notice to
the Administrative Agent, in accordance with the applicable provisions of the
term “Interest Period” set forth in Section 1.1, of the length of the next
Interest Period to be applicable to such Revolving Credit Loans, provided that
no LIBOR Loan may be continued as such when any Event of Default has occurred
and is continuing and the Administrative Agent has or the Required Lenders have
determined that such a continuation is not appropriate; and provided, further,
that if the Borrower shall fail to give such notice or if such continuation is
not permitted such Revolving Credit Loans shall be automatically converted to
ABR Loans on the last day of such then expiring Interest Period.

2.8 CAF Advances. Subject to the terms and conditions of this Agreement, the
Borrower may borrow CAF Advances from time to time on any Business Day during
the CAF Advance Availability Period. CAF Advances may be borrowed in amounts
such that the aggregate principal amount of all Loans outstanding at any time
shall not exceed the aggregate amount of the Commitments at such time. Within
the limits and on the conditions hereinafter set forth with respect to CAF
Advances, the Borrower may from time to time borrow, repay and reborrow CAF
Advances.

2.9 Procedure for CAF Advance Borrowing. (a) The Borrower shall request CAF
Advances by delivering a CAF Advance Request to the Administrative Agent, not
later than 1:00 P.M., New York City time, four Business Days prior to the
proposed Borrowing Date (in the case of a LIBOR CAF Advance Request), and not
later than 11:00 A.M., New York City time, one Business Day prior to the
proposed Borrowing Date (in the case of a Fixed Rate CAF Advance Request). Each
CAF Advance Request in respect of any Borrowing Date may solicit

 

CREDIT AGREEMENT

21



--------------------------------------------------------------------------------

bids for CAF Advances on such Borrowing Date in an aggregate principal amount of
$10,000,000 or an integral multiple of $1,000,000 in excess thereof and having
not more than three alternative CAF Advance Maturity Dates. The CAF Advance
Maturity Date for each CAF Advance shall be the date set forth therefor in the
relevant CAF Advance Request, which date shall be (i) not less than 7 days nor
more than 60 days after the Borrowing Date therefor, in the case of a Fixed Rate
CAF Advance, (ii) one or two months after the Borrowing Date therefor, in the
case of a LIBOR CAF Advance and (iii) not later than the Revolving Credit
Termination Date, in the case of any CAF Advance. The Administrative Agent shall
notify each Lender promptly by facsimile transmission of the contents of each
CAF Advance Request received by the Administrative Agent.

(b) In the case of a LIBOR CAF Advance Request, upon receipt of notice from the
Administrative Agent of the contents of such CAF Advance Request, each Lender
may elect, in its sole discretion, to offer irrevocably to make one or more CAF
Advances at the applicable London Interbank Offered Rate plus (or minus) a
margin determined by such Lender in its sole discretion for each such CAF
Advance. Any such irrevocable offer shall be made by delivering a CAF Advance
Offer to the Administrative Agent, before 10:30 A.M., New York City time, on the
day that is three Business Days before the proposed Borrowing Date, setting
forth:

(i) the maximum amount of CAF Advances for each CAF Advance Maturity Date and
the aggregate maximum amount of CAF Advances for all CAF Advance Maturity Dates
which such Lender would be willing to make (which amounts may, subject to
Section 2.8, exceed such Lender’s Commitment); and

(ii) the margin above or below the applicable London Interbank Offered Rate at
which such Lender is willing to make each such CAF Advance.

The Administrative Agent shall advise the Borrower before 11:00 A.M., New York
City time, on the date which is three Business Days before the proposed
Borrowing Date of the contents of each such CAF Advance Offer received by it. If
the Administrative Agent, in its capacity as a Lender, shall elect, in its sole
discretion, to make any such CAF Advance Offer, it shall advise the Borrower of
the contents of its CAF Advance Offer before 10:15 A.M., New York City time, on
the date which is three Business Days before the proposed Borrowing Date.

(c) In the case of a Fixed Rate CAF Advance Request, upon receipt of notice from
the Administrative Agent of the contents of such CAF Advance Request, each
Lender may elect, in its sole discretion, to offer irrevocably to make one or
more CAF Advances at a rate of interest determined by such Lender in its sole
discretion for each such CAF Advance. Any such irrevocable offer shall be made
by delivering a CAF Advance Offer to the Administrative Agent before 9:30 A.M.,
New York City time, on the proposed Borrowing Date, setting forth:

(i) the maximum amount of CAF Advances for each CAF Advance Maturity Date, and
the aggregate maximum amount for all CAF Advance Maturity Dates, which such
Lender would be willing to make (which amounts may, subject to Section 2.8,
exceed such Lender’s Commitment); and

 

CREDIT AGREEMENT

22



--------------------------------------------------------------------------------

(ii) the rate of interest at which such Leader is willing to make each such CAF
Advance.

The Administrative Agent shall advise the Borrower before 10:00 A.M., New York
City time, on the proposed Borrowing Date of the contents of each such CAF
Advance Offer received by it. If the Administrative Agent, in its capacity as a
Lender, shall elect, in its sole discretion, to make any such CAF Advance Offer,
it shall advise the Borrower of the contents of its CAF Advance Offer before
9:15 A.M., New York City time, on the proposed Borrowing Date.

(d) Before 11:30 A.M., New York City time, three Business Days before the
proposed Borrowing Date (in the case of CAF Advances requested by a LIBOR CAF
Advance Request) and before 10:30 A.M., New York City time, on the proposed
Borrowing Date (in the case of CAF Advances requested by a Fixed Rate CAF
Advance Request), the Borrower, in its absolute discretion, shall:

(i) cancel such CAF Advance Request by giving the Administrative Agent telephone
notice to that effect, or

(ii) by giving telephone notice to the Administrative Agent (immediately
confirmed by delivery to the Administrative Agent of a CAF Advance Confirmation
by facsimile transmission) (A) subject to the provisions of subsection 2.9(e),
accept one or more of the offers made by any Lender or Lenders pursuant to
subsection 2.9(b) or subsection 2.9(c), as the case may be, and (B) reject any
remaining offers made by Lenders pursuant to subsection 2.9(b) or subsection
2.9(c), as the case may be.

(e) The Borrower’s acceptance of CAF Advances in response to any CAF Advance
Offers shall be subject to the following limitations:

(i) the amount of CAF Advances accepted for each CAF Advance Maturity Date
specified by any Lender in its CAF Advance Offer shall not exceed the maximum
amount for such CAF Advance Maturity Date specified in such CAF Advance Offer;

(ii) the aggregate amount of CAF Advances accepted for all CAF Advance Maturity
Dates specified by any Lender in its CAF Advance Offer shall not exceed the
aggregate maximum amount specified in such CAF Advance Offer for all such CAF
Advance Maturity Dates;

(iii) the Borrower may not accept offers for CAF Advances for any CAF Advance
Maturity Date in an aggregate principal amount in excess of the maximum
principal amount requested in the related CAF Advance Request; and

(iv) if the Borrower accepts any of such offers, it must accept offers based
solely upon pricing for each relevant CAF Advance Maturity Date and upon no
other criteria whatsoever, and if two or more Lenders submit offers for any CAF
Advance Maturity Date at identical pricing and the Borrower accepts any of such
offers but does not wish to (or, by reason of the limitations set forth in
Section 2.8, cannot) borrow the total amount offered by such Lenders with such
identical pricing, the Borrower shall accept offers

 

CREDIT AGREEMENT

23



--------------------------------------------------------------------------------

from all of such Lenders in amounts allocated among them pro rata according to
the amounts offered by such Lenders (with appropriate rounding, in the sole
discretion of the Borrower, to assure that each accepted CAF Advance is an
integral multiple of $1,000,000); provided that if the number of Lenders that
submit offers for any CAF Advance Maturity Date at identical pricing is such
that, after the Borrower accepts such offers pro rata in accordance with the
foregoing provisions of this paragraph, the CAF Advance to be made by any such
Lender would be less than $5,000,000 principal amount, the number of such
Lenders shall be reduced by the Administrative Agent by lot until the CAF
Advances to be made by each such remaining Lender would be in a principal amount
of $5,000,000 or an integral multiple of $1,000,000 in excess thereof.

(f) If the Borrower notifies the Administrative Agent that a CAF Advance Request
is cancelled pursuant to subsection 2.9(d)(i), the Administrative Agent shall
give prompt telephone notice thereof to the Lenders.

(g) If the Borrower accepts pursuant to subsection 2.9(d)(ii) one or more of the
offers made by any Lender or Lenders, the Administrative Agent promptly shall
notify each Lender which has made such an offer of (i) the aggregate amount of
such CAF Advances to be made on such Borrowing Date for each CAF Advance
Maturity Date and (ii) the acceptance or rejection of any offers to make such
CAF Advances made by such Lender. Before 12:00 Noon, New York City time, on the
Borrowing Date specified in the applicable CAF Advance Request, each Lender
whose CAF Advance Offer has been accepted shall make available to the
Administrative Agent at its office set forth in Section 10.2 the amount of CAF
Advances to be made by such Lender, in immediately available funds. The
Administrative Agent will make such funds available to the Borrower as soon as
practicable on such date at such office of the Administrative Agent. As soon as
practicable after each Borrowing Date, the Administrative Agent shall notify
each Lender of the aggregate amount of CAF Advances advanced on such Borrowing
Date and the respective CAF Advance Maturity Dates thereof.

2.10 CAF Advance Payments. (a) The Borrower hereby unconditionally promises to
pay to the Administrative Agent, for the account of each Lender which has made a
CAF Advance, on the applicable CAF Advance Maturity Date, the then unpaid
principal amount of such CAF Advance. The Borrower shall not have the right to
prepay any principal amount of any CAF Advance without the consent of the Lender
to which such CAF Advance is owed.

(b) The Borrower hereby further agrees to pay interest on the unpaid principal
amount of each CAF Advance from the Borrowing Date of such CAF Advance to the
applicable CAF Advance Maturity Date at the rate of interest specified in the
CAF Advance Offer accepted by the Borrower in connection with such CAF Advance
(calculated on the basis of a 360-day year for actual days elapsed), payable on
each applicable CAF Advance Interest Payment Date.

(c) If any principal of, or interest on, any CAF Advance shall not be paid when
due (whether at the stated maturity, by acceleration or otherwise), such CAF
Advance shall, without limiting any rights of any Lender under this Agreement,
bear interest from the date on which such payment was due at a rate per annum
which is 2% per annum above the rate which would otherwise be applicable to such
CAF Advance until the stated CAF Advance Maturity Date of such CAF Advance, and
for each day thereafter at a rate per annum which is 2% per annum above the ABR,
in each case until paid in full (as well after as before judgment). Interest
accruing pursuant to this paragraph (c) shall be payable from time to time on
demand.

 

CREDIT AGREEMENT

24



--------------------------------------------------------------------------------

2.11 Evidence of Debt. Each Lender shall maintain in accordance with its usual
practice appropriate records evidencing indebtedness of the Borrower to such
Lender resulting from each CAF Advance of such Lender from time to time,
including the amounts of principal and interest payable and paid to such Lender
from time to time in respect of such CAF Advance. The Administrative Agent shall
maintain the Register pursuant to subsection 10.6(e), and a record therein for
each Lender, in which shall be recorded (i) the amount of each CAF Advance made
by such Lender, the CAF Advance Maturity Date thereof, the interest rate
applicable thereto and each CAF Advance Interest Payment Date applicable
thereto, and (ii) the amount of any sum received by the Administrative Agent
hereunder from the Borrower on account of such CAF Advance. The entries made in
the Register and the records of each Lender maintained pursuant to this Section
shall, to the extent permitted by applicable law, be prima facie evidence of the
existence and amounts of the obligations of the Borrower therein recorded;
provided, however, that the failure of any Lender or the Administrative Agent to
maintain the Register or any such record, or any error therein, shall not in any
manner affect the obligation of the Borrower to repay (with applicable interest)
the CAF Advances made by such Lender in accordance with the terms of this
Agreement.

2.12 Certain Restrictions. A CAF Advance Request may request offers for CAF
Advances to be made on not more than one Borrowing Date and to mature on not
more than three CAF Advance Maturity Dates. No CAF Advance Request may be
submitted earlier than five Business Days after submission of any other CAF
Advance Request.

2.13 Minimum Amounts of Tranches. All borrowings, conversions and continuations
of Revolving Credit Loans hereunder and all selections of Interest Periods
hereunder shall be in such amounts and be made pursuant to such elections so
that, after giving effect thereto, the aggregate principal amount of the
Revolving Credit Loans comprising each LIBOR Tranche shall be equal to
$10,000,000 or a whole multiple of $1,000,000 in excess thereof. In no event
shall there be more than ten LIBOR Tranches outstanding at any time.

2.14 Interest Rates and Payment Dates. (a) Each LIBOR Loan shall bear interest
for each day during each Interest Period with respect thereto at a rate per
annum equal to the London Interbank Offered Rate for such Interest Period plus
the Applicable Margin.

(b) Each ABR Loan and Swing Line Loan shall bear interest at a rate per annum
equal to the ABR. Each CAF Advance shall bear interest as provided in
Section 2.8.

(c) If all or a portion of (i) any principal of any Revolving Credit Loan or
Swing Line Loan, (ii) any interest payable thereon, (iii) any facility fee or
(iv) any other amount payable hereunder (other than overdue CAF payments
provided for in subsection 2.10(c)) shall not be paid when due (whether at the
stated maturity, by acceleration or otherwise), any such principal and overdue
interest, facility fee or other amount shall bear interest at a rate per annum
which is (x) in the case of principal, the rate that would otherwise be
applicable thereto pursuant to the foregoing provisions of this Section plus
2% per annum or (y) in the case of any such overdue interest, facility fee or
other amount, the rate applicable to ABR Loans pursuant to

 

CREDIT AGREEMENT

25



--------------------------------------------------------------------------------

subsection 2.14(b) plus 2% per annum, in each case from the date of such
non-payment until such overdue principal, interest, facility fee or other amount
is paid in full (as well after as before judgment).

(d) Interest on Revolving Credit Loans and Swing Line Loans shall be payable in
arrears on each Interest Payment Date, provided that interest accruing pursuant
to paragraph (c) of this Section shall be payable from time to time on demand.

2.15 Computation of Interest and Fees. (a) Whenever it is calculated on the
basis of the ABR, interest shall be calculated on the basis of a 365- (or 366-,
as the case may be) day year for the actual days elapsed; and, otherwise,
interest and the facility fee and utilization fee shall be calculated on the
basis of a 360-day year for the actual days elapsed. The Administrative Agent
shall as soon as practicable notify the Borrower and the Lenders of each
determination of a London Interbank Offered Rate. Any change in the interest
rate on a Loan resulting from a change in the ABR, the Eurocurrency Reserve
Requirements, the C/D Assessment Rate or the C/D Reserve Percentage shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the Lenders of the effective date and the amount of each such
change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to subsection 2.14(a) or 2.7(b).

2.16 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the London Interbank Offered Rate for such Interest Period, or

(b) the Administrative Agent shall have received notice from the Required
Lenders that the London Interbank Offered Rate determined or to be determined
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders (as conclusively certified by such Lenders) of making or maintaining
their affected Loans during such Interest Period, the Administrative Agent shall
give telecopy or telephonic notice thereof to the Borrower and the Lenders as
soon as practicable thereafter. If such notice is given (x) any LIBOR Loans
requested to be made on the first day of such Interest Period shall be made as
ABR Loans, (y) any Loans that were to have been converted on the first day of
such Interest Period to LIBOR Loans, shall be converted to or continued as ABR
Loans and (z) any outstanding LIBOR Loans shall be converted, on the first day
of such Interest Period, to ABR Loans. Until such notice has been withdrawn by
the Administrative Agent, no further LIBOR Loans shall be made or continued as
such, nor shall the Borrower have the right to convert Loans to LIBOR Loans, as
the case may be.

 

CREDIT AGREEMENT

26



--------------------------------------------------------------------------------

2.17 Pro Rata Treatment and Payments. (a) Except as provided in Section 2.23(d),
each borrowing of Revolving Credit Loans by the Borrower from the Lenders
hereunder, each payment by the Borrower on account of any facility or
utilization fee hereunder and any reduction of the Commitments of the Lenders
shall be made pro rata according to the respective Commitment Percentages of the
Lenders. Each payment (including each prepayment) by the Borrower on account of
principal of and interest on any Loans (other than any CAF Advance) shall be
made pro rata according to the respective outstanding principal amounts of such
Loans then held by the Lenders. All payments (including prepayments) to be made
by the Borrower hereunder, whether on account of principal, interest, fees or
otherwise, shall be made without set-off or counterclaim and shall be made prior
to 2:00 P.M., New York City time, on the due date thereof to the Administrative
Agent, for the account of the Lenders, at the Administrative Agent’s office
specified in Section 10.2, in Dollars and in immediately available funds. The
Administrative Agent shall distribute such payments to the relevant Lenders
promptly upon receipt in like funds as received. If any payment hereunder
becomes due and payable on a day other than a Business Day, such payment shall
be extended to the next succeeding Business Day, and, with respect to payments
of principal, interest thereon shall be payable at the then applicable rate
during such extension.

(b) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its allocable share of such borrowing available to the Administrative
Agent, the Administrative Agent may assume that such Lender is making such
amount available to the Administrative Agent, and the Administrative Agent may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon at a rate
equal to the daily average Federal Funds Rate for the period until such Lender
makes such amount immediately available to the Administrative Agent. A
certificate of the Administrative Agent submitted to any Lender with respect to
any amounts owing under this Section shall be conclusive in the absence of
manifest error. If such Lender’s Commitment Percentage of such borrowing is not
made available to the Administrative Agent by such Lender within three Business
Days of such Borrowing Date, the Administrative Agent shall also be entitled to
recover such amount with interest thereon at the rate per annum applicable to
ABR Loans hereunder, on demand, from the Borrower.

2.18 Swing Line Commitment. (a) Subject to the terms and conditions hereof, the
Swing Line Lender agrees to make swing line loans (“Swing Line Loans”) to the
Borrower from time to time during the Commitment Period in an aggregate
principal amount at any one time outstanding not to exceed $300,000,000,
provided that the aggregate principal amount of all Loans outstanding at any one
time shall not exceed the aggregate amount of the Commitments at such time.
During the Commitment Period, the Borrower may use the Swing Line Commitment by
borrowing, prepaying the Swing Line Loans in whole or in part, and reborrowing,
all in accordance with the terms and conditions hereof. All Swing Line Loans
shall bear interest based upon the ABR and shall not be entitled to be converted
into loans that bear interest at any other

 

CREDIT AGREEMENT

27



--------------------------------------------------------------------------------

rate. The Borrower shall give the Swing Line Lender irrevocable notice (which
notice must be received by the Swing Line Lender prior to 4:00 P.M., New York
City time, on the requested Borrowing Date specifying the amount of the
requested Swing Line Loan which shall be in a minimum amount of $100,000 or a
whole multiple of $50,000 in excess thereof). The proceeds of the Swing Line
Loan will be made available by the Swing Line Lender to the Borrower at the
office of the Swing Line Lender by 5:00 P.M., New York City time, on the
Borrowing Date by crediting the account of the Borrower at such office with such
proceeds. The Borrower may, at any time and from time to time, prepay the Swing
Line Loans, in whole or in part, without premium or penalty, by notifying the
Swing Line Lender prior to 4:00 P.M., New York City time, on any Business Day of
the date and amount of prepayment. If any such notice is given, the amount
specified in such notice shall be due and payable on the date specified therein.
Partial prepayments shall be in an aggregate principal amount of $100,000 or a
whole multiple of $50,000 in excess thereof.

(b) The Swing Line Loans shall, at the request of the Swing Line Lender, be
evidenced by and repayable with interest in accordance with a promissory note of
the Borrower substantially in the form of Exhibit B to this Agreement, with
appropriate insertions (the “Swing Line Note”), payable to the order of the
Swing Line Lender and representing the obligation of the Borrower to pay the
amount of the Swing Line Commitment or, if less, the unpaid principal amount of
the Swing Line Loans, with interest thereon as prescribed in Section 2.14. The
Swing Line Lender is hereby authorized to record the Borrowing Date, the amount
of each Swing Line Loan and the date and amount of each payment or prepayment of
principal thereof, on the schedule annexed to and constituting a part of the
Swing Line Note and any such recordation shall constitute prima facie evidence
of the accuracy of the information so recorded, provided that the failure by the
Swing Line Lender to make any such recordation shall not affect any of the
obligations of the Borrower under such Swing Line Note or this Agreement. The
Swing Line Note shall (a) be dated the Closing Date, (b) be stated to mature on
the Revolving Credit Termination Date and (c) bear interest for the period from
the date thereof until paid in full on the unpaid principal amount thereof from
time to time outstanding at the applicable interest rate per annum determined as
provided in, and payable as specified in, Section 2.14.

(c) The Swing Line Lender at any time in its sole and absolute discretion may,
on behalf of the Borrower (which hereby irrevocably directs the Swing Line
Lender to act on its behalf) request each Lender, including the Swing Line
Lender, to make a Revolving Credit Loan that shall be initially an ABR Loan in
an amount equal to such Lender’s Commitment Percentage of the amount of the
Swing Line Loans outstanding on the date such notice is given (the “Outstanding
Swing Line Loans”). Unless any of the events described in paragraph (f) of
Section 7 shall have occurred with respect to the Borrower (in which event the
procedures of paragraph (e) of this Section shall apply) each Lender shall make
the proceeds of its Revolving Credit Loan available to the Administrative Agent
for the account of the Swing Line Lender at the office of the Administrative
Agent specified in Section 10.2 prior to 12:00 Noon, New York City time, in
funds immediately available on the Business Day next succeeding the date such
notice is given. The proceeds of such Revolving Credit Loans shall be
immediately applied to repay the Outstanding Swing Line Loans. Effective on the
day such Revolving Credit Loans are made, the portion of the Swing Line Loans so
paid shall no longer be outstanding as Swing Line Loans, shall no longer be due
under the Swing Line Note and shall be evidenced as provided in subsection
2.5(b). The Borrower authorizes the Swing Line Lender to charge the Borrower’s

 

CREDIT AGREEMENT

28



--------------------------------------------------------------------------------

accounts with the Administrative Agent (up to the amount available in each such
account) in order to immediately pay the amount of such Outstanding Swing Line
Loans to the extent amounts received from the Lenders are not sufficient to
repay in full such Outstanding Swing Line Loans.

(d) Notwithstanding anything herein to the contrary, the Swing Line Lender shall
not be obligated to make any Swing Line Loans if the conditions set forth in
Section 4.2 have not been satisfied.

(e) If prior to the making of a Revolving Credit Loan pursuant to
subsection 2.18(c) one of the events described in paragraph (f) of Section 7
shall have occurred and be continuing with respect to the Borrower, each Lender
will, on the date such Revolving Credit Loan was to have been made pursuant to
the notice in subsection 2.18(c), purchase an undivided participating interest
in the Outstanding Swing Line Loan in an amount equal to (i) its Commitment
Percentage times (ii) the aggregate principal amount of Swing Line Loans then
outstanding. Each Lender will immediately transfer to the Swing Line Lender, in
immediately available funds, the amount of its participation, and upon receipt
thereof the Swing Line Lender will deliver to such Lender a Swing Line Loan
Participation Certificate dated the date of receipt of such funds and in such
amount.

(f) Whenever, at any time after any Lender has purchased a participating
interest in a Swing Line Loan, the Swing Line Lender receives any payment on
account thereof, the Swing Line Lender will distribute to such Lender its
participating interest in such amount (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s
participating interest was outstanding and funded); provided, however, that in
the event that such payment received by the Swing Line Lender is required to be
returned, such Lender will return to the Swing Line Lender any portion thereof
previously distributed by the Swing Line Lender to it.

(g) Each Lender’s obligation to make the Revolving Credit Loans referred to in
subsection 2.18(c) and to purchase participating interests pursuant to
subsection 2.18(e) shall be absolute and unconditional and shall not be affected
by any circumstance, including, without limitation, (i) any set-off,
counterclaim, recoupment, defense or other right which such Lender or the
Borrower may have against the Swing Line Lender, the Borrower or any other
Person for any reason whatsoever, (ii) the occurrence or continuance of a
Default or an Event of Default or termination of the Commitments; (iii) any
adverse change in the condition (financial or otherwise) of the Borrower;
(iv) any breach of this Agreement or any other Loan Document by the Borrower,
any Subsidiary or any other Lender; or (v) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing.

2.19 Illegality. Notwithstanding any other provision herein, if the adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof shall make it unlawful for any Lender to make or maintain LIBOR Loans as
contemplated by this Agreement, (a) the commitment of such Lender hereunder to
make LIBOR Loans, continue LIBOR Loans as such and convert ABR Loans to LIBOR
Loans shall forthwith be cancelled and (b) such Lender’s Loans then outstanding
as LIBOR Loans, if any, shall be converted automatically to ABR Loans on the
respective last days of the then current Interest Periods with

 

CREDIT AGREEMENT

29



--------------------------------------------------------------------------------

respect to such Loans or within such earlier period as required by law. If any
such conversion of a LIBOR Loan occurs on a day which is not the last day of the
then current Interest Period with respect thereto, the Borrower shall pay to
such Lender such amounts, if any, as may be required pursuant to Section 2.20.

2.20 Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:

(i) shall subject any Lender to any tax of any kind whatsoever with respect to
this Agreement, any Note or any LIBOR Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Non-Excluded
Taxes covered by Section 2.21, taxes expressly excluded by Section 2.21 and
changes in the rate of tax on the overall net income of such Lender);

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender which
is not otherwise included in the determination of the London Interbank Offered
Rate hereunder; or

(iii) shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining LIBOR Loans or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, the Borrower shall
promptly pay such Lender such additional amount or amounts as will compensate
such Lender for such increased cost or reduced amount receivable.

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy)
by an amount deemed by such Lender to be material, then from time to time, the
Borrower shall promptly pay to such Lender such additional amount or amounts as
will compensate such Lender for such reduction.

(c) If any Lender becomes entitled to claim any additional amounts pursuant to
paragraphs (a) or (b) of this Section 2.20, it shall promptly notify the
Borrower (with a copy to the Administrative Agent) of the event by reason of
which it has become so entitled and of the basis for the calculation of such
additional amounts; provided that the Borrower shall not be required to
compensate a Lender pursuant to such paragraph for any increased costs incurred

 

CREDIT AGREEMENT

30



--------------------------------------------------------------------------------

more than 180 days prior to the date that such Lender notifies the Borrower of
the change giving rise to such increased costs and of such Lender’s intention to
claim compensation therefor; provided, further that, if the change giving rise
to such increased costs is retroactive, then the 180-day period referred to
above shall be extended to include the period of retroactive effect thereof. A
certificate as to any additional amounts payable pursuant to this Section
submitted by such Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error. The agreements in
this Section shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.

2.21 Taxes. (a) All payments made by the Borrower under this Agreement and any
Notes shall be made free and clear of, and without deduction or withholding for
or on account of, any present or future income, stamp or other taxes, levies,
imposts, duties, charges, fees, deductions or withholdings, now or hereafter
imposed, levied, collected, withheld or assessed by any Governmental Authority,
excluding net income taxes and franchise taxes (imposed in lieu of net income
taxes) imposed on the Administrative Agent or any Lender as a result of a
present or former connection between the Administrative Agent or such Lender and
the jurisdiction of the Governmental Authority imposing such tax or any
political subdivision or taxing authority thereof or therein (other than any
such connection arising solely from the Administrative Agent or such Lender
having executed, delivered or performed its obligations or received a payment
under, or enforced, this Agreement or any Note). If any such non-excluded taxes,
levies, imposts, duties, charges, fees deductions or withholdings (“Non-Excluded
Taxes” ) are required to be withheld from any amounts payable to the
Administrative Agent or any Lender hereunder or under any Note, the amounts so
payable to the Administrative Agent or such Lender shall be increased to the
extent necessary to yield to the Administrative Agent or such Lender (after
payment of all Non-Excluded Taxes) interest or any such other amounts payable
hereunder at the rates or in the amounts specified in this Agreement, provided,
however, that the Borrower shall not be required to increase any such amounts
payable to any Lender with respect to any Non-Excluded Taxes (i) that are
attributable to such Lender’s failure to comply with the requirements of
paragraph (b) of this Section or (ii) that are United States withholding taxes
imposed on amounts payable to such Lender at the time such Lender becomes a
party to this Agreement, except to the extent that such Lender’s assignor (if
any) was entitled, at the time of assignment, to receive additional amounts from
the Borrower with respect to such Non-Excluded Taxes pursuant to this paragraph.
Whenever any Non-Excluded Taxes are payable by the Borrower, as promptly as
possible thereafter the Borrower shall send to the Administrative Agent for its
own account or for the account of such Lender, as the case may be, a certified
copy of an original official receipt received by the Borrower showing payment
thereof. If the Borrower fails to pay any Non-Excluded Taxes when due to the
appropriate taxing authority or fails to remit to the Administrative Agent the
required receipts or other required documentary evidence, the Borrower shall
indemnify the Administrative Agent and the Lenders for any incremental taxes,
interest or penalties that may become payable by the Administrative Agent or any
Lender as a result of any such failure. The agreements in this Section shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

(b) Each Lender that is not incorporated under the laws of the United States or
a state thereof (a “Non-U.S. Lender”) shall:

(i) on or before the date such Lender becomes a party to this Agreement, deliver
to the Borrower and the Administrative Agent two duly completed copies of United
States Internal Revenue Service Form W-8 BEN or W-8 ECI or, in the case of a
Non-U.S. Lender claiming exemption from United States federal withholding tax
under Section 871(h) or 881(c) of the Code with respect to payments of
“portfolio interest”, a statement substantially in the form of Exhibit H and a
Form W-8BEN, or any subsequent versions thereof or successors thereto, properly
completed and duly executed by such Non-U.S. Lender claiming complete exemption
from, or a reduced rate of, United States federal withholding tax on all
payments by the Borrower under this Agreement and the other Loan Documents;

 

CREDIT AGREEMENT

31



--------------------------------------------------------------------------------

(ii) deliver to the Borrower and the Administrative Agent two further copies of
any such form or certification on or before the date that any such form or
certification expires or becomes obsolete and after the occurrence of any event
requiring a change in the most recent form previously delivered by it to the
Borrower; and

(iii) obtain such extensions of time for filing and complete such forms or
certifications as may reasonably be requested by the Borrower or the
Administrative Agent;

unless in any such case an event (including, without limitation, any change in
treaty, law or regulation) has occurred prior to the date on which any such
delivery would otherwise be required which renders all such forms inapplicable
or which would prevent such Lender from duly completing and delivering any such
form with respect to it and such Lender so advises the Borrower and the
Administrative Agent. Such Lender shall certify that it is entitled to receive
payments under this Agreement without deduction or withholding of any United
States federal income taxes. Each Person that shall become a Lender or a
Participant pursuant to Section 10.6 shall, upon the effectiveness of the
related transfer, be required to provide all of the forms and statements
required pursuant to this Section, provided that in the case of a Participant
such Participant shall furnish all such required forms and statements to the
Lender from which the related participation shall have been purchased.

(c) If the Administrative Agent or any Lender determines, in its sole
discretion, exercised in good faith, that it has received a refund of any
Non-Excluded Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section 2.21, it shall pay over such refund to the Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrower
under this Section 2.21 with respect to the Non-Excluded Taxes giving rise to
such refund), net of all out-of-pocket expenses of the Administrative Agent or
such Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that the Borrower,
upon the request of the Administrative Agent or such Lender, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority.

 

CREDIT AGREEMENT

32



--------------------------------------------------------------------------------

2.22 Indemnity. The Borrower agrees to indemnify each Lender and to hold each
Lender harmless from any loss or expense which such Lender may sustain or incur
as a consequence of (a) default by the Borrower in making either (i) a borrowing
of LIBOR Loans or LIBOR CAF Advances or (ii) a conversion into or continuation
of LIBOR Loans, in each case after the Borrower has given a notice requesting
the same in accordance with the provisions of this Agreement (in the case of a
borrowing of LIBOR CAF Advances, so long as the Borrower shall have accepted a
CAF Advance offered in connection with any such notice), (b) default by the
Borrower in making any prepayment after the Borrower has given a notice thereof
in accordance with the provisions of this Agreement (regardless of whether such
notice is permitted to be revocable under Section 2.4 and is revoked in
accordance herewith) or (c) the making of either (i) a prepayment of LIBOR
Loans, LIBOR CAF Advances or Fixed Rate CAF Advances or (ii) a conversion of
LIBOR Loans, in each case on a day which is not the last day of an Interest
Period with respect thereto. Such indemnification shall constitute an amount
equal to the excess, if any, of (i) the amount of interest which would have
accrued on the amount so prepaid, or not so borrowed, converted or continued,
for the period from the date of such prepayment or of such failure to borrow,
convert or continue to the last day of such Interest Period (or, in the case of
a failure to borrow, convert or continue, the Interest Period that would have
commenced on the date of such failure) in each case at the applicable rate of
interest for such Loans provided for herein (excluding, however, the Applicable
Margin included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) which would have accrued to such Lender on such
amount by placing such amount on deposit for a comparable period with leading
banks in the interbank eurodollar market. This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

2.23 Commitment Increases. (a) In the event that Borrower wishes to increase the
aggregate Commitments, it shall notify the Lenders (through the Administrative
Agent) of the amount of such proposed increase (such notice, a “Commitment
Increase Offer”). Each Commitment Increase Offer shall offer the Lenders the
opportunity to participate in the increased Commitments ratably in accordance
with their respective Commitment Percentages. In the event that any Lender
(each, a “Declining Lender”) shall fail to accept in writing a Commitment
Increase Offer within 10 Business Days after receiving notice thereof, all or
any portion of the proposed increase in the Commitments offered to the Declining
Lenders (the aggregate of such offered amounts, the “Declined Amount”) may
instead be allocated to any one or more additional banks, financial institutions
or other entities pursuant to paragraph (b) below and/or to any one or more
existing Lenders pursuant to paragraph (c)(ii) below.

(b) Any additional bank, financial institution or other entity (herein called a
“New Lender”) which, with the consent of the Borrower and the Administrative
Agent, elects to become a party to this Agreement and obtain a Commitment in an
amount equal to all or any portion of a Declined Amount shall execute a New
Lender Supplement (each, a “New Lender Supplement”) with the Borrower and the
Administrative Agent, substantially in the form of Exhibit J-1, whereupon such
New Lender shall become a Lender for all purposes and to the same extent as if
originally a party hereto and shall be bound by and entitled to the benefits of
this Agreement, and Schedule 1.2 shall be deemed to be amended to add the name
and Commitment of such New Lender.

 

CREDIT AGREEMENT

33



--------------------------------------------------------------------------------

(c) Any Lender which (i) accepts a Commitment Increase Offer pursuant to
subsection 2.23(a) or (ii) with the consent of the Borrower, elects to increase
its Commitment by an amount equal to all or any portion of a Declined Amount
shall, in each case, execute a Commitment Increase Supplement (each, a
“Commitment Increase Supplement”) with the Borrower and the Administrative
Agent, substantially in the form of Exhibit J-2, whereupon such Lender shall be
bound by and entitled to the benefits of this Agreement with respect to the full
amount of its Commitment as so increased, and Schedule 1.2 shall be deemed to be
amended to so increase the Commitment of such Lender.

(d) If on the date upon which a bank, financial institution or other entity
becomes a New Lender pursuant to subsection 2.23(b) or upon which a Lender’s
Commitment is increased pursuant to subsection 2.23(c) there is an unpaid
principal amount of Revolving Credit Loans, the Borrower shall borrow Revolving
Credit Loans from the Lenders and/or (subject to compliance by the Borrower with
Section 2.22) prepay Revolving Credit Loans of the Lenders such that, after
giving effect thereto, the Revolving Credit Loans (including, without
limitation, the Types thereof and Interest Periods with respect thereto) shall
be held by the Lenders (including for such purposes the New Lenders) pro rata
according to their respective Commitment Percentages.

(e) Notwithstanding anything to the contrary in this Section, (i) in no event
shall any transaction effected pursuant to this Section cause (x) the aggregate
Commitments to exceed $2,750,000,000 or (y) an increase in the aggregate
Commitments of an amount less than $50,000,000, (ii) the aggregate amount of any
increase in Commitments pursuant to subsection 2.23(b) and (c)(ii) shall be
limited to the relevant Declined Amount and (iii) no Lender shall have any
obligation to increase its Commitment unless it agrees to do so in its sole
discretion.

2.24 Commitment Extensions. (a) The Borrower may, not earlier than 60 days and
not later than 45 days before each of the first two anniversaries of the Closing
Date (each, an “Anniversary Date”), by notice to the Administrative Agent,
request that the Revolving Credit Termination Date then in effect (the “Existing
Revolving Credit Termination Date”) be extended to the date 364 days after the
Existing Revolving Credit Termination Date. The Administrative Agent shall
promptly notify the Lenders of such request.

(b) Each Lender, in its sole discretion, shall advise the Administrative Agent
whether or not such Lender agrees to such extension. If a Lender agrees to such
extension (an “Extending Lender”), it shall notify the Administrative Agent, in
writing, of its decision to do so not earlier than 45 days and not later than
30 days prior to such Anniversary Date. A Lender that determines not to so
extend its Commitment shall so notify the Administrative Agent promptly after
making such determination and is herein called a “Non-Extending Lender”. If a
Lender does not give timely notice to the Administrative Agent of whether or not
such Lender agrees to such extension, it shall be deemed to be a Non-Extending
Lender.

(c) The Administrative Agent shall notify the Borrower of each Lender’s
determination not earlier than 30 days and not later than 20 days prior to the
relevant Anniversary Date.

(d) The Borrower shall have the right to accept Commitments from New Lenders,
each of which shall be acceptable to the Administrative Agent, in an aggregate
amount equal to the

 

CREDIT AGREEMENT

34



--------------------------------------------------------------------------------

amount of the Commitments of any Non-Extending Lenders, provided that the
Extending Lenders shall have the right to increase their Commitments (each such
Lender being herein called an “Increasing Lender”) up to the aggregate amount of
the Non-Extending Lenders’ Commitments before the Borrower shall be permitted to
substitute any New Lenders for Non-Extending Lenders.

(e) If and only if (i) more than 50% of the total of the Commitments is extended
or otherwise committed to by Extending Lenders and any New Lenders, and
(ii) immediately prior to the relevant Anniversary Date no Default has occurred
and is continuing and the representations and warranties of the Borrower set
forth in Section 3 shall be true and correct in all material respects on and as
of such Anniversary Date as though made on and as of such date, and subject to
each New Lender having executed a New Lender Supplement (on the effective date
of which such New Lender shall become a Lender for all purposes and to the same
extent as if originally a party hereto and shall be bound by and entitled to the
benefits of this Agreement), then effective on such Anniversary Date the
Commitment of each Extending Lender shall be extended to the date 364 days after
the Existing Revolving Credit Termination Date (or, if such day is not a
Business Day, the immediately preceding Business Day) which date shall
thereafter be the Revolving Credit Termination Date; the increased Commitment of
each Increasing Lender and the new Commitment of each New Lender shall take
effect on such Anniversary Date; the Commitments of the Non-Extending Lenders
shall be reduced pro rata on such Anniversary Date to the extent of such
increased and new commitments and appropriate adjustments shall be made on such
Anniversary Date to cause any then-outstanding Loans of the Lenders to be held
on a pro rata basis among all Lenders; the remaining Commitment of each
Non-Extending Lender shall terminate on the Existing Revolving Credit
Termination Date; and the Borrower shall pay in full on the Existing Revolving
Credit Termination Date all amounts payable to each Non-Extending Lender
hereunder.

2.25 Replacement of Lenders. If any Lender requests compensation under
Section 2.20, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.21, or if any Lender defaults in its obligation to fund Loans
hereunder, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

(i) no Default or Event of Default has occurred and is continuing on and as of
the date of such notice and the date of such assignment;

(ii) the Administrative Agent shall have received the assignment fee specified
in Section 10.06(f);

(iii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 2.22) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

 

CREDIT AGREEMENT

35



--------------------------------------------------------------------------------

(iv) in the case of any such assignment resulting from a claim for compensation
under Section 2.20 or payments required to be made pursuant to Section 2.21,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(v) such assignment does not conflict with applicable law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

SECTION 3. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans, the Borrower and, in the case of Sections 3.3, 3.4, 3.5
and 3.14, each Obligor with respect to itself, hereby represents and warrants to
the Administrative Agent and each Lender that:

3.1 Financial Condition. The consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at December 31, 2005 and the related consolidated
statements of income and of cash flows for the fiscal year ended on such date,
reported on by PricewaterhouseCoopers LLP, copies of which have heretofore been
furnished to each Lender, are complete and correct in all material respects and
present fairly the consolidated financial condition of the Borrower and its
consolidated Subsidiaries as at such date, and the consolidated results of their
operations and their consolidated cash flows for the fiscal year then ended. All
such financial statements have been prepared in accordance with GAAP applied
consistently throughout the periods involved (except as approved by such
accountants or Responsible Officer, as the case may be, and as disclosed
therein). Neither the Borrower nor any of its consolidated Subsidiaries had, at
the date of the most recent balance sheet referred to above, any material
Guarantee outside the ordinary course of business, contingent liability or
liability for taxes, or any long-term lease or unusual forward or long-term
commitment which in the aggregate may reasonably be expected to have a Material
Adverse Effect, including, without limitation, any interest rate or foreign
currency swap or exchange transaction (except as listed on Schedule 3.1 attached
hereto), which is not reflected in the foregoing statements or in the notes
thereto.

3.2 No Change. Since December 31, 2005 there has been no development or event
which has had or could reasonably be expected to have a Material Adverse Effect.

3.3 Existence; Compliance with Law. Each Obligor and its Subsidiaries (a) is an
entity duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization (provided, that no representation is made
under this clause (a) with respect to any Subsidiary that is neither an Obligor
nor a Material Subsidiary of an Obligor if the failure of such Subsidiary to be
duly organized, validly existing or in good standing as aforesaid could not
reasonably be expected to have a Material Adverse Effect), (b) has the power and
authority, and the legal right, to own and operate its property, to lease the
property it operates as lessee and to

 

CREDIT AGREEMENT

36



--------------------------------------------------------------------------------

conduct the business in which it is currently engaged, (c) is duly qualified as
a foreign entity and in good standing under the laws of each jurisdiction (other
than that of its organization) where its ownership, lease or operation of
property or the conduct of its business requires such qualification and (d) is
in compliance with all Requirements of Law, except in the case of clause (c)
or (d) above, to the extent that the failure to qualify as a foreign entity or
to be in good standing or to comply with any Requirement of Law could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

3.4 Corporate Power; Authorization; Enforceable Obligations. Each Obligor has
the corporate power and authority, and the legal right, to make, deliver, and
perform the Loan Documents to which it is a party and to borrow hereunder and
has taken all necessary corporate action to authorize the borrowings on the
terms and conditions of this Agreement and any Notes and to authorize the
execution, delivery and performance of the Loan Documents to which it is a
party. No consent or authorization of, filing with, notice to or other act by or
in respect of, any Governmental Authority or any other Person is required in
connection with the borrowings hereunder or with the execution, delivery,
performance, validity or enforceability of the Loan Documents to which either
Obligor is a party. This Agreement has been, and each other Loan Document to
which it is a party will be, duly executed and delivered on behalf of each
Obligor. This Agreement constitutes, and each other Loan Document to which it is
a party when executed and delivered will constitute, a legal, valid and binding
obligation of each Obligor enforceable against such Obligor in accordance with
its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing.

3.5 No Legal Bar. The execution, delivery and performance of the Loan Documents
to which each Obligor is a party, the borrowings hereunder and the use of the
proceeds thereof will not violate any Requirement of Law or Contractual
Obligation of such Obligor and will not result in, or require, the creation or
imposition of any Lien on any of its or their respective properties or revenues
pursuant to any such Requirement of Law or Contractual Obligation.

3.6 No Material Litigation. Except as listed on Schedule 3.6 or as previously
disclosed in any public filing made by the Borrower prior to the date hereof, no
litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of the Borrower,
threatened by or against the Borrower or any of its Subsidiaries or against any
of its or their respective properties or revenues (a) with respect to any of the
Loan Documents or any of the transactions contemplated hereby or thereby, or
(b) which could, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

3.7 No Default. Neither the Borrower nor any of its Subsidiaries is in default
under or with respect to any of its Contractual Obligations in any respect which
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. No Default or Event of Default has occurred and is
continuing.

 

CREDIT AGREEMENT

37



--------------------------------------------------------------------------------

3.8 Ownership of Property; Liens. Each of the Borrower and its Subsidiaries has
good record and marketable title in fee simple to, or a valid leasehold interest
in, all its real property material to the business of the Borrower and its
Subsidiaries, taken as a whole, and good title to, or a valid leasehold interest
in, all its other property material to the business of the Borrower and its
Subsidiaries, taken as a whole, and none of such property is subject to any Lien
except as permitted by Section 6.2.

3.9 Intellectual Property. The Borrower and each of its Subsidiaries owns, or is
licensed to use, all trademarks, tradenames, copyrights, technology, know-how
and processes necessary for the conduct of its business as currently conducted
except for those the failure to own or license which could not reasonably be
expected to have a Material Adverse Effect (the “Intellectual Property”). No
claim has been asserted and is pending by any Person challenging or questioning
the use of any such Intellectual Property or the validity or effectiveness of
any such Intellectual Property, nor does International know of any valid basis
for any such claim, except for such claims that, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. The use of such
Intellectual Property by the Borrower and its Subsidiaries does not infringe on
the rights of any Person, except for such claims and infringements that, in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

3.10 No Burdensome Restrictions. No Requirement of Law or Contractual Obligation
of the Borrower or any of its Subsidiaries could reasonably be expected to have
a Material Adverse Effect.

3.11 Taxes. Each of the Borrower and its Subsidiaries has filed or caused to be
filed all tax returns which, to the knowledge of the Borrower, are required to
be filed and has paid all taxes shown to be due and payable on said returns or
on any assessments made against it or any of its property and all other taxes,
fees or other charges imposed on it or any of its property by any Governmental
Authority, except (a) any the amount or validity of which are currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided on the books of the Borrower
or its Subsidiaries, as the case may be or (b) to the extent that the failure to
do so could not reasonably be expected to have a Material Adverse Effect; no tax
Lien has been filed, and, to the knowledge of the Borrower, no claim is being
asserted, with respect to any such tax, fee or other charge other than any Lien
permitted under Section 6.2(a).

3.12 Federal Margin Regulations. Neither the Borrower nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose (whether immediate, incidental
or ultimate) of buying or carrying Margin Stock. No part of the proceeds of any
Loans will be used directly or indirectly for the purpose (whether immediate,
incidental or ultimate) of buying or carrying Margin Stock in violation of the
regulations of the Board. If requested by any Lender or the Administrative
Agent, the Borrower will furnish to each Lender and the Administrative Agent a
statement in conformity with the requirements of Federal Reserve Form FR U-1 or
FR G-3, as appropriate, referred to in Regulation U, to demonstrate the
compliance of any borrowing hereunder with Regulation U.

 

CREDIT AGREEMENT

38



--------------------------------------------------------------------------------

3.13 ERISA. Neither a Reportable Event nor an “accumulated funding deficiency”
(within the meaning of Section 412 of the Code or Section 302 of ERISA) has
occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Single Employer Plan
that could reasonably be expected to have a Material Adverse Effect, and each
Plan has complied with the applicable provisions of ERISA and the Code to the
extent that the failure to comply could not reasonably be expected to have a
Material Adverse Effect. No termination of a Single Employer Plan has occurred
(other than via a “standard termination” as defined in Section 4041(b) of
ERISA), and no Lien in favor of the PBGC or a Single Employer Plan has arisen,
during such five-year period that could reasonably be expected to have a
Material Adverse Effect. The excess, if any, of the present value of all accrued
benefits under each Single Employer Plan (based on those assumptions used to
fund such Single Employer Plans), as of the last annual valuation date prior to
the date on which this representation is made or deemed made, over the value of
the assets of such Single Employer Plan allocable to such accrued benefits could
not reasonably be expected to have a Material Adverse Effect. Neither the
Borrower nor any Commonly Controlled Entity has had a complete or partial
withdrawal from any Multiemployer Plan that could reasonably be expected to have
a Material Adverse Effect, and neither the Borrower nor any Commonly Controlled
Entity would become subject to any liability under ERISA that could reasonably
be expected to have a Material Adverse Effect if the Borrower or any such
Commonly Controlled Entity were to withdraw completely from all Multiemployer
Plans as of the valuation date most closely preceding the date on which this
representation is made or deemed made. To the best knowledge of the Borrower, no
such Multiemployer Plan is in Reorganization or Insolvent. The excess, if any,
of the present value (determined using actuarial and other assumptions which are
reasonable in respect of the benefits provided and the employees participating)
of the liability of the Borrower for post retirement benefits to be provided to
their current and former employees under Plans which are welfare benefit plans
(as defined in Section 3(l) of ERISA) over the assets under all such Plans
allocable to such benefits could not reasonably be expected to have a Material
Adverse Effect.

3.14 Investment Company Act; Other Regulations. Neither of the Obligors is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. Neither of
the Obligors is subject to regulation under any Federal or State statute or
regulation (other than Regulation X of the Board) which limits its ability to
incur Indebtedness.

3.15 Subsidiaries. As of the Closing Date, Schedule 3.15 lists each Subsidiary
of the Borrower (and the direct and indirect ownership interest of the Borrower
therein), in each case existing on March 31, 2006.

3.16 Purpose of Loans. The proceeds of the Loans shall be used by the Borrower
and its Subsidiaries solely (i) to ensure the integrity of the MasterCard
payment system in the event of settlement failure by one or more of its members,
including failure by one or more of its members to meet merchant payment
obligations, and (ii) to refinance outstanding loans, if any, under the Existing
Credit Agreement; provided, that up to $500,000,000 of the proceeds of the Loans
may be used for general corporate purposes of the Borrower and its Subsidiaries.

 

CREDIT AGREEMENT

39



--------------------------------------------------------------------------------

3.17 Environmental Matters. Except to the extent any of the following could not
reasonably be expected to have a Material Adverse Effect:

(a) To the best knowledge of the Borrower, the facilities and properties owned,
leased or operated by the Borrower or any of its Subsidiaries (the “Properties”)
do not contain, and have not previously contained, any Materials of
Environmental Concern in amounts or concentrations which (i) constitute or
constituted a violation of, or (ii) could reasonably be expected to give rise to
liability under, any Environmental Law.

(b) The Properties and all operations at the Properties are in compliance in all
material respects with all applicable Environmental Laws, and there is no
contamination at, under or about the Properties or violation of any
Environmental Law with respect to the Properties or the business operated by the
Borrower or any of its Subsidiaries (the “Business”) which could materially
interfere with the continued operation of the Properties or materially impair
the fair saleable value thereof.

(c) Neither the Borrower nor any of its Subsidiaries has received any notice of
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of the Properties or the Business, nor does the Borrower have
knowledge or reason to believe that any such notice will be received or is being
threatened.

(d) No judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Borrower, threatened, under any Environmental Law to
which the Borrower or any Subsidiary is or will be named as a party with respect
to the Properties or the Business, nor are there any consent decrees or other
decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Properties or the Business.

3.18 Solvency. The Borrower is, and after giving effect to each borrowing
hereunder will be, Solvent.

SECTION 4. CONDITIONS PRECEDENT

4.1 Conditions to Initial Loan. The agreement of each Lender to make the initial
Loan requested to be made by it is subject to the satisfaction of the following
conditions precedent:

(a) Loan Documents. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by a duly authorized officer of each Obligor,
with a counterpart for each Lender, and (ii) for the account of the Swing Line
Lender, the Swing Line Note conforming to the requirements hereof and for the
account of any Lender that requested a Revolving Credit Note, such Revolving
Credit Note, conforming to the requirements hereof, each executed by a duly
authorized officer of the Borrower.

(b) Related Agreements. The Administrative Agent shall have received, with a
copy for each Lender, true and correct copies, certified as to authenticity by
the Borrower, of such other

 

CREDIT AGREEMENT

40



--------------------------------------------------------------------------------

documents or instruments as may be reasonably requested by the Administrative
Agent on or prior to the Closing Date, including, without limitation, a copy of
any debt instrument, security agreement or other material contract to which the
Borrower or its Subsidiaries may be a party.

(c) Closing Certificate. The Administrative Agent shall have received, with a
copy for each Lender, a closing certificate of each Obligor, dated the Closing
Date, substantially in the form of Exhibit C, with appropriate insertions and
attachments, satisfactory in form and substance to the Administrative Agent,
executed by the President or his designee or any Vice President and the
Secretary or any Assistant Secretary of each Obligor.

(d) Corporate Proceedings. The Administrative Agent shall have received, with a
copy for each Lender, a copy of the resolutions, in form and substance
satisfactory to the Administrative Agent, of the Board of Directors of each
Obligor authorizing (i) the execution, delivery and performance by such Obligor
of this Agreement and the other Loan Documents to which it is a party and
(ii) in the case of the Borrower, the making of the borrowings and the uses of
the proceeds contemplated hereunder and, in the case of International, the
guarantee thereof as provided herein, certified by its Secretary or an Assistant
Secretary as of the Closing Date, which certificate shall be in form and
substance satisfactory to the Administrative Agent and shall state that the
resolutions thereby certified have not been amended, modified, revoked or
rescinded.

(e) Incumbency Certificate. The Administrative Agent shall have received, with a
copy for each Lender, a certificate of each Obligor, dated the Closing Date, as
to the incumbency and signature of its officers executing any Loan Document,
satisfactory in form and substance to the Administrative Agent, executed by its
President or any Vice President and its Secretary or any Assistant Secretary.

(f) Corporate Documents. The Administrative Agent shall have received, with a
copy for each Lender, true and complete copies of the certificate of
incorporation and by-laws of each Obligor, certified as of the Closing Date as
complete and correct copies thereof by the Secretary or an Assistant Secretary
of such Obligor.

(g) Fees. The Administrative Agent shall have received the fees to be received
on the Closing Date.

(h) Legal Opinions. The Administrative Agent shall have received, with a
counterpart for each Lender, (i) the executed legal opinion of Noah J. Hanft,
Esq., General Counsel and Secretary of the Borrower and International,
substantially in the form of Exhibit F-1, and (ii) the executed legal opinion of
Milbank, Tweed, Hadley & McCloy LLP, special New York counsel to the
Administrative Agent, substantially in the form of Exhibit F-2, each dated the
Closing Date and covering such other matters incident to the transactions
contemplated by this Agreement as the Administrative Agent may reasonably
require.

(i) Existing Credit Agreement. The Administrative Agent shall have received
evidence satisfactory to it that the commitments under the Existing Credit
Agreement have been canceled and all amounts outstanding thereunder shall have
been repaid as of the Closing Date (and each Lender which is a party to the
Existing Credit Agreement hereby waives compliance with the requirement under
Section 2.6 of the Existing Credit Agreement for the giving of one Business
Day’s prior written notice for termination of the commitments thereunder).

 

CREDIT AGREEMENT

41



--------------------------------------------------------------------------------

4.2 Conditions to Each Loan. The agreement of each Lender to make any Loan
requested to be made by it on any date (including, without limitation, its
initial Loan) is subject to the satisfaction of the following conditions
precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by the Obligors pursuant to Section 3 of this Agreement (excluding, with
respect to each borrowing of Revolving Credit Loans to be used by the Borrower
and its Subsidiaries for the purpose set forth in Section 3.16(i), the
representations and warranties made by the Borrower in Sections 3.2 and 3.6)
shall be true and correct in all material respects on and as of such date as if
made on and as of such date (immediately before and immediately after giving
effect to such Loan and to the application of the proceeds therefrom) except for
representations and warranties expressly stated to relate to a specific earlier
date, in which case such representations and warranties were true and correct as
of such earlier date.

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the Loans requested to be made
on such date.

Each borrowing by the Borrower hereunder shall constitute a representation and
warranty by the Borrower as of the date thereof that the conditions contained in
this Section have been satisfied.

SECTION 5. AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect or
any amount is owing to any Lender or the Administrative Agent hereunder or under
any other Loan Document, the Borrower shall and (except in the case of delivery
of financial information, reports and notices) shall cause each of its
Subsidiaries to:

5.1 Financial Statements. Furnish to each Lender:

(a) as soon as available, but in any event within 120 days after the end of each
fiscal year of the Borrower, a copy of the consolidated balance sheet of the
Borrower and its consolidated Subsidiaries as at the end of such year and the
related consolidated statements of income and retained earnings and of cash
flows for such year, setting forth in each case in comparative form the figures
for the previous year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by PricewaterhouseCoopers LLP or other independent certified public
accountants of nationally recognized standing; and

(b) as soon as available, but in any event not later than 60 days after the end
of each of the first three quarterly periods of each fiscal year of the
Borrower, the unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and retained earnings of such
quarter and of cash flows of the Borrower and its consolidated Subsidiaries for
the portion of the fiscal

 

CREDIT AGREEMENT

42



--------------------------------------------------------------------------------

year through the end of such quarter, setting forth in each case in comparative
form the figures for the previous year or, in the case of such consolidated
balance sheet, for the last day of the prior fiscal year, certified by a
Responsible Officer as being fairly stated in all material respects (subject to
normal year-end audit adjustments);

all such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein). Information required to be delivered pursuant to this
Section 5.1 shall be deemed to have been delivered to the Lenders on the date on
which the Borrower provides written notice to the Lenders that such information
has been posted on the Borrower’s website on the Internet at
http://www.mastercardintl.com or is available on the website of the Securities
and Exchange Commission or any successor at http://www.sec.gov (to the extent
such information has been posted or is available as described in such notice).

5.2 Certificates; Other Information. Furnish to the Administrative Agent:

(a) concurrently with the delivery of the financial statements referred to in
subsections 5.1(a) and (b), a certificate of a Responsible Officer,
substantially in the form of Exhibit I, stating that, to the best of such
Responsible Officer’s knowledge, during such period the Borrower has observed or
performed all of its covenants and other agreements, and satisfied every
condition, contained in this Agreement and the other Loan Documents to be
observed, performed or satisfied by it, and that such Responsible Officer has
obtained no knowledge of any Default or Event of Default except as specified in
such certificate;

(b) within five days after the same are sent, copies of all financial statements
and reports which the Borrower sends to shareholders generally, and within five
days after the same are filed, copies of all financial statements and reports
which the Borrower may make to, or file with, the Securities and Exchange
Commission or any successor or analogous Governmental Authority; provided, that
any such financial statement or report shall be deemed to have been delivered on
the date that the Borrower notifies the Administrative Agent that such financial
statement or report is available on “EDGAR”, the Electronic Data Gathering,
Analysis and Retrieval system of the Securities and Exchange Commission, or
“http://www.sec.gov/edgar.shtml”; and

(c) promptly, such additional financial and other information (other than any
non-public information or materials pertaining to the Borrower’s proprietary new
products, systems or services, proprietary marketing programs, strategies or
plans, or any member specific billing, contractual or other arrangements) as the
Administrative Agent or any Lender through the Administrative Agent may from
time to time reasonably request.

5.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its
obligations of whatever nature, except (i) where the amount or validity thereof
is currently being contested in good faith by appropriate proceedings and
reserves in conformity with GAAP with respect thereto have been provided on the
books of the Borrower or its Subsidiaries, as the case may be or (ii) to the
extent that failure to comply therewith could not, in the aggregate, be
reasonably expected to have a Material Adverse Effect.

 

CREDIT AGREEMENT

43



--------------------------------------------------------------------------------

5.4 Conduct of Business and Maintenance of Existence. Except as set forth in the
Form S-1, continue to engage in business of the same general type as now
conducted by it and preserve, renew and keep in full force and effect its
existence and take all reasonable action to maintain all rights, privileges and
franchises necessary or desirable in the normal conduct of its business except
as otherwise permitted pursuant to Section 6.3 or 6.7 unless the failure to do
so could not reasonably be expected to have a Material Adverse Effect; and
comply with all Contractual Obligations and Requirements of Law except to the
extent that failure to comply therewith could not, in the aggregate, be
reasonably expected to have a Material Adverse Effect.

5.5 Maintenance of Property; Insurance. Keep all property material to the
business of the Borrower and its Subsidiaries taken as a whole in good working
order and condition ordinary wear and tear excepted; maintain with financially
sound and reputable insurance companies insurance on all its property in at
least such amounts and against at least such risks as are, to the Borrower’s
knowledge, usually insured against in the same general area by companies engaged
in the same or a similar business; and furnish to each Lender, upon written
request, full information as to the insurance carried.

5.6 Inspection of Property; Books and Records; Discussions. Keep proper books of
records and account in which full, true and correct entries in conformity with
GAAP (or such other commonly accepted accounting practice which has been
previously disclosed to the Administrative Agent) and all Requirements of Law
shall be made of all dealings and transactions in relation to its business and
activities; and permit representatives of any Lender (coordinated through the
Administrative Agent) to, upon reasonable notice, visit and inspect any of its
properties (not more than one time in any fiscal year) and examine and make
abstracts from any of its books and records (other than any non-public
information or materials pertaining to (i) its proprietary new products, systems
or services, (ii) its proprietary marketing programs, strategies or plans, or
(iii) any member specific billing, contractual or other arrangements) at any
reasonable time and as often as may reasonably be desired and to discuss the
business, operations, properties and financial and other condition of the
Borrower and its Subsidiaries with officers and employees of the Borrower and
its Subsidiaries and with its independent certified public accountants; provided
that if a Default or Event of Default shall have occurred and be continuing,
such visits and inspections (coordinated through the Administrative Agent) may
be conducted at any time upon reasonable notice.

5.7 Notices. Promptly give notice to the Administrative Agent for distribution
to the Lenders of:

(a) the occurrence of any Default or Event of Default;

(b) if the Borrower ceases to be a public reporting company under the Securities
Exchange Act of 1934, as amended, any (i) default or event of default under any
Contractual Obligation of the Borrower or any of its Subsidiaries or
(ii) litigation, investigation or proceeding which may exist at any time between
the Borrower or any of its Subsidiaries and any Governmental Authority, which in
either case, could reasonably be expected to have a Material Adverse Effect;

 

CREDIT AGREEMENT

44



--------------------------------------------------------------------------------

(c) if the Borrower ceases to be a public reporting company under the Securities
Exchange Act of 1934, as amended, any litigation or proceeding affecting the
Borrower or any of its Subsidiaries as to which the Borrower determines that
there is a reasonable probability of an adverse judgment and in which the amount
involved is $50,000,000 or more and not covered by insurance or in which
injunctive or similar relief is sought;

(d) the following events, as soon as possible and in any event within 30 days
after the Borrower knows or has reason to know thereof: (i) the occurrence of
any Reportable Event with respect to any Single Employer Plan, a failure to make
any required contribution to any “pension plan” (as defined in Section 3(2) of
ERISA), the creation of any Lien in favor of the PBGC or a Single Employer Plan,
in each case that could reasonably be expected to result in a liability or Lien
in excess of $10,000,000 or (ii) the institution of proceedings or the taking of
any other action by the PBGC or the Borrower or any Commonly Controlled Entity
or any Multiemployer Plan with respect to the withdrawal from, or the
terminating, Reorganization or Insolvency of, any Multiemployer Plan, except
where the termination, Reorganization or Insolvency of any Multiemployer Plan
could not reasonably be expected to result in a liability in excess of
$10,000,000; and

(e) any material adverse change in the business, operations, property or
condition (financial or otherwise) of the Borrower and its Subsidiaries taken as
a whole.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Borrower proposes to take with respect thereto.
Notices and other communications to the Lenders required pursuant to
paragraphs (b), (c), (d) and (e) of this Section 5.7 may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent.

5.8 Environmental Laws. (a) Comply with, and ensure compliance by all tenants
and subtenants, if any, with, all applicable Environmental Laws and obtain and
comply in all material respects with and maintain, and ensure that all tenants
and subtenants obtain and comply in all material respects with and maintain, any
and all licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws except to the extent that failure to do so could
not be reasonably expected to have a Material Adverse Effect.

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws except to the
extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

CREDIT AGREEMENT

45



--------------------------------------------------------------------------------

SECTION 6. NEGATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect or
any amount is owing to any Lender or the Administrative Agent hereunder or under
any other Loan Document, the Borrower shall not and shall not permit any of its
Subsidiaries to, directly or indirectly:

6.1 Maintenance of Net Worth. Permit Consolidated Net Worth of the Borrower to
be less than (i) at any time prior to the completion of the MasterCard Initial
Public Offering, $700,000,000, and (ii) at any time thereafter, $1,000,000,000.

6.2 Limitation on Liens. Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, except for:

(a) Liens for taxes not yet due or which are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Borrower or its Subsidiaries, as the case may
be, in conformity with GAAP;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 60 days or which are being contested in good faith by
appropriate proceedings;

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation and deposits securing liability
to insurance carriers under insurance or self-insurance arrangements;

(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(e) easements, rights-of-way, restrictions and other similar encumbrances which,
in the aggregate, do not in any case materially detract from the value of the
property subject thereto or materially interfere with the ordinary conduct of
the business of the Borrower and its Subsidiaries taken as a whole;

(f) Liens in existence on the date hereof listed on Schedule 6.2(f), provided
that no such Lien is spread to cover any additional property after the Closing
Date and that the amount of Indebtedness secured thereby is not increased;

(g) Liens securing Indebtedness of the Borrower and its Subsidiaries incurred to
finance the acquisition of fixed or capital assets, provided that (i) such Liens
shall be created substantially simultaneously with the acquisition of such fixed
or capital assets and (ii) such Liens do not at any time encumber any property
other than the property financed by such Indebtedness;

(h) bankers’ liens arising by operation of law;

 

CREDIT AGREEMENT

46



--------------------------------------------------------------------------------

(i) Liens on the property or assets of a corporation which becomes a Subsidiary
on or after the date hereof securing Indebtedness of such corporation, provided
that (i) such Liens existed at the time such corporation became a Subsidiary and
were not created in anticipation thereof and (ii) any such Lien is not spread to
cover any property or assets of such corporation after the time such corporation
becomes a Subsidiary;

(j) Liens arising out of judgments or awards (x) which are bonded or (y) with
respect to which an appeal or a proceeding for review is being prosecuted in
good faith and adequate reserves have been provided for the payment of such
judgment or award;

(k) Liens in favor of the Borrower which secure the obligation of any Subsidiary
to the Borrower; and

(1) Liens (not otherwise permitted hereunder) which secure obligations not
exceeding (as to the Borrower and all Subsidiaries) $35,000,000 in aggregate
amount at any time outstanding.

6.3 Limitation on Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease, assign, transfer or
otherwise dispose of, all or substantially all of its property, business or
assets, or make any material change in its present method of conducting business
(taking the Borrower and its Subsidiaries as a whole), except:

(a) any Subsidiary of the Borrower may be merged or consolidated with or into
the Borrower or International (provided that the Borrower or International, as
the case may be, shall be the continuing or surviving corporation) or with or
into any one or more wholly-owned Subsidiaries of the Borrower (provided that
the wholly-owned Subsidiary or Subsidiaries shall be the continuing or surviving
corporation);

(b) any wholly-owned Subsidiary may sell, lease, transfer or otherwise dispose
of any or all of its assets (upon voluntary liquidation or otherwise) to the
Borrower or International or any other wholly-owned Subsidiary of the Borrower,
subject, however, to the limitations set forth in Sections 6.4(c) and 6.5 below;
and

(c) as permitted by Section 6.4 or Section 6.5 (including any Investment
consisting of an acquisition or disposition of assets, in each case by way of
merger, that is otherwise permitted under Section 6.4 or Section 6.5).

6.4 Limitation on Transfer or Disposition of Assets. Convey, sell, lease,
assign, transfer or otherwise dispose of any of its property, business or assets
(including, without limitation, receivables and leasehold interests), whether
now owned or hereafter acquired, or, in the case of any Subsidiary, issue or
sell any shares of such Subsidiary’s Capital Stock to any Person other than the
Borrower or any wholly-owned Subsidiary, except:

(a) the sale or other disposition of obsolete or worn out property in the
ordinary course of business;

(b) the sale of Cash Equivalents in the ordinary course of business in
connection with cash management activities or the use of proceeds thereof;

 

CREDIT AGREEMENT

47



--------------------------------------------------------------------------------

(c) the sale or other disposition of any property; provided that (i) the
aggregate book value of all assets so sold or disposed of pursuant to this
clause (c) in any period of twelve consecutive months shall not exceed an amount
equal to 20% of consolidated total assets of the Borrower and its Subsidiaries
as at the beginning of such twelve-month period; and (ii) the aggregate book
value of all assets so sold or disposed of pursuant to this clause (c) to
Subsidiaries of the Borrower that are not also Subsidiaries of International by
the Borrower and its Subsidiaries (other than by Subsidiaries of the Borrower
that are not also Subsidiaries of International) during any period of twelve
consecutive calendar months commencing with and including May, 2006 shall not
exceed an amount equal to 30% of consolidated total assets of International and
its Subsidiaries as at the beginning of such twelve-month period;

(d) the sale or disposition of the headquarters of the Borrower located at 2000
Purchase Street, Purchase, New York 10577-2509;

(e) the sale of inventory in the ordinary course of business;

(f) the sale or discount without recourse of accounts receivable arising in the
ordinary course of business in connection with the compromise or collection
thereof; and

(g) as permitted by subsection 6.3(b).

6.5 Limitation on Investments. Make any advance, loan, extension of credit or
capital contribution to, or purchase any stock, bonds, notes, debentures or
other securities of or any assets constituting a business unit of, or make any
other investment in, any Person (collectively, “Investments”), except Permitted
Investments.

6.6 Limitation on Transactions with Affiliates. Enter into any transaction,
including, without limitation, any purchase, sale, lease or exchange of property
or the rendering of any service, with any Affiliate (other than any transaction
permitted by the terms of this Agreement and any transaction between the
Borrower and its consolidated Subsidiaries) unless such transaction is upon fair
and reasonable terms.

6.7 Limitation on Lines of Business. Enter into any business, either directly or
through any Subsidiary, except for businesses (a) in which the Borrower and its
Subsidiaries are engaged on the date of this Agreement or (b) which, after
giving effect to such new business, would not result in a change in the primary
business of the Borrower and its Subsidiaries, taken as a whole, on the date
hereof.

6.8 Upstreaming. Permit any of its Domestic Subsidiaries to enter into, create
or assume or suffer to exist any indenture, agreement or other contractual
arrangement that prohibits any such Subsidiary from declaring or paying
dividends or other distributions on any class of stock or membership interest of
such Subsidiary other than restrictions existing on the date of this Agreement
contained in agreements or arrangements listed on Schedule 6.8 or otherwise
disclosed to the Lenders prior to such date (including restrictions in any
amendment or replacement of any such agreements or arrangements), and
restrictions in future agreements or arrangements substantially similar to such
restrictions, it being agreed that customary financial covenants and other
agreements affecting maintenance or retention of assets or capital by a
Subsidiary shall not be deemed to be restrictions limited by this Section 6.8.

 

CREDIT AGREEMENT

48



--------------------------------------------------------------------------------

SECTION 7. EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a) The Borrower shall fail to pay any principal of any Loan when due in
accordance with the terms hereof; or the Borrower shall fail to pay any interest
on any Loan, or any other amount payable hereunder (other than principal),
within five days after any such interest or other amount becomes due in
accordance with the terms hereof; or

(b) Any representation or warranty made or deemed made by either Obligor herein
or in any other Loan Document or which is contained in any certificate furnished
by it at any time under or in connection with this Agreement shall prove to have
been incorrect in any material respect on or as of the date made or deemed made;
or

(c) The Borrower shall default in the observance or performance of any agreement
contained in Section 6; or

(d) Either Obligor shall default in the observance or performance of any other
term, covenant or agreement contained in this Agreement (other than as provided
in paragraphs (a) through (c) of this Section), and such default shall continue
unremedied for a period of 30 days after notice to the Borrower by the
Administrative Agent or the Required Lenders; or

(e) The Borrower or any of its Subsidiaries shall (i) default in any payment of
principal of or interest on any Indebtedness (other than the Loans) in excess of
$35,000,000 in the aggregate, beyond the period of grace (not to exceed 30
days), if any, provided in the instrument or agreement under which such
Indebtedness was created, or (ii) fail to observe or perform any other agreement
or condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which failure or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause, with the
giving of notice if required, such Indebtedness to become due prior to its
stated maturity (provided that failure to observe or perform any such agreement
or condition referred to in this clause (ii) shall not be deemed to be an Event
of Default until the grace period provided for in such instrument or agreement
with respect to such agreement or condition has elapsed or, if no grace period
is specified, such failure has continued for five Business Days; and provided
further that failure by the Borrower to observe or perform any covenant relating
to minimum Consolidated Net Worth of the Borrower set forth in either (i) its
Guaranty dated as of August 4, 2004 in favor of the holders of the 6.67%
Subordinated Notes due June 30, 2008 issued by International or (ii) its
Guarantee dated as of August 31, 1999, as amended on November 23, 2004, in favor
of the holders of the 7.36% Series A Senior Secured Notes due September 1, 2009
issued by MCI O’Fallon 1999 Trust shall not be deemed to be an Event of Default
(without prejudice however to any rights and remedies of the Lenders arising
from any failure by the Borrower to observe or perform the covenant set forth in
Section 6.1)); or

(f) (i) The Borrower or any of its Material Subsidiaries shall commence any
case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an

 

CREDIT AGREEMENT

49



--------------------------------------------------------------------------------

order for relief entered with respect to it, or seeking to adjudicate it as
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or the Borrower or any of its Material
Subsidiaries shall make a general assignment for the benefit of its creditors;
or (ii) there shall be commenced against the Borrower or any of its Material
Subsidiaries any case, proceeding or other action of a nature referred to in
clause (i) above which (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of 90 days; or (iii) there shall be commenced against the
Borrower or any of its Material Subsidiaries any case, proceeding or other
action seeking issuance of a warrant of attachment, execution, distraint or
similar process against all or any substantial part of its assets which results
in the entry of an order for any such relief which shall not have been vacated,
discharged, or stayed or bonded pending appeal within 60 days from the entry
thereof; or (iv) the Borrower or any of its Material Subsidiaries shall take any
action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;
or (v) the Borrower or any of its Material Subsidiaries shall generally not, or
shall be unable to, or shall admit in writing its inability to, pay its debts as
they become due; or

(g) (i) Any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Single Employer
Plan, (ii) any “accumulated funding deficiency” (as defined in Section 302 of
ERISA), whether or not waived, shall exist with respect to any Single Employer
Plan or any Lien in favor of the PBGC or a Single Employer Plan shall arise on
the assets of any Obligor, (iii) a Reportable Event shall occur with respect to,
or proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is
likely to result in the termination of such Plan for purposes of Title IV of
ERISA, (iv) any Single Employer Plan shall terminate for purposes of Title IV of
ERISA or (v) any Obligor or any Commonly Controlled Entity shall incur any
liability in connection with a withdrawal from, or the Insolvency or
Reorganization of, a Multiemployer Plan; and in each case in clauses (i)
through (v) above, such event or condition, together with all other such events
or conditions, if any, could reasonably be expected to have a Material Adverse
Effect; or

(h) One or more judgments or decrees shall be entered against the Borrower or
any of its Subsidiaries involving a liability (to the extent not paid or fully
covered by insurance) of $35,000,000 or more in the aggregate for all such
judgments and decrees, and all such judgments or decrees shall not have been
vacated, discharged, satisfied, stayed or bonded pending appeal within 90 days
from the entry thereof; or

(i) Any Person or “group” (within the meaning of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended) (i) shall have acquired beneficial
ownership of 35% or more of any outstanding class of Capital Stock having
ordinary voting power in the election of directors of the Borrower or (ii) shall
obtain the power (whether or not exercised) to elect a majority of the
Borrower’s directors; or the Borrower shall cease to own, beneficially and of
record, the sole Class B membership interest in International or shall cease to
have power to elect a majority of International’s directors;

 

CREDIT AGREEMENT

50



--------------------------------------------------------------------------------

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) of this Section with respect to the
Borrower, automatically the Commitments shall immediately terminate and the
Loans hereunder (with accrued interest thereon) and all other amounts owing
under this Agreement and the Notes shall immediately become due and payable, and
(B) if such event is any other Event of Default, either or both of the following
actions may be taken: (i) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower declare the Commitments to
be terminated forthwith, whereupon the Commitments shall immediately terminate;
and (ii) with the consent of the Required Lenders, the Administrative Agent may,
or upon the request of the Required Lenders, the Administrative Agent shall, by
notice to the Borrower, declare the Loans hereunder (with accrued interest
thereon) and all other amounts owing under this Agreement and the Notes to be
due and payable forthwith, whereupon the same shall immediately become due and
payable. Except as expressly provided above in this Section, presentment,
demand, protest and all other notices of any kind are hereby expressly waived.

SECTION 8. THE ADMINISTRATIVE AGENT

8.1 Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.

8.2 Delegation of Duties. The Administrative Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

8.3 Exculpatory Provisions. Neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except for its or such Person’s own gross negligence or willful misconduct) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by either Obligor or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity,

 

CREDIT AGREEMENT

51



--------------------------------------------------------------------------------

effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document or for any failure of either Obligor to perform its
obligations hereunder or thereunder. The Administrative Agent shall not be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of either Obligor or any of its Subsidiaries.

8.4 Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely, and shall be fully protected in relying, upon any Note, writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to either Obligor), independent accountants and
other experts selected by the Administrative Agent. The Administrative Agent may
deem and treat the payee of any Note as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent. The Administrative Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders (or such other Lenders as may be required
hereunder) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or such other Lenders as may
be required hereunder), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans.

8.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default (other
than an Event of Default consisting of failure of the Borrower to pay when due
any principal of or interest on a Loan) hereunder unless the Administrative
Agent has received notice from a Lender or the Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”. In the event that the Administrative Agent
receives such a notice, the Administrative Agent shall give prompt notice
thereof to the Lenders. The Administrative Agent shall take such action with
respect to such Default or Event of Default as shall be reasonably directed by
the Required Lenders; provided that unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders.

8.6 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates has made
any representations or warranties to it and that no act by the Administrative
Agent hereinafter taken, including any review of the affairs of the Borrower or
any of its Subsidiaries, shall be deemed to constitute any representation or
warranty by the Administrative Agent to any Lender. Each Lender represents to
the Administrative Agent that it has, independently and without reliance upon
the Administrative

 

CREDIT AGREEMENT

52



--------------------------------------------------------------------------------

Agent or any other Lender, and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Obligors and made its own decision to make its Loans
hereunder and enter into this Agreement. Each Lender also represents that it
will, independently and without reliance upon the Administrative Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under the Loan Documents, and to
make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Obligors or any of their Subsidiaries. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent hereunder, the Administrative Agent shall
not have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of either Obligor or any
of their Subsidiaries which may come into the possession of the Administrative
Agent or any of its officers, directors, employees, agents, attorneys-in-fact or
Affiliates.

8.7 Indemnification. The Lenders agree to indemnify the Administrative Agent in
its capacity as such (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), ratably according to their
respective Commitment Percentages in effect on the date on which indemnification
is sought, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever which may at any time (including, without limitation, at
any time following the payment of the Loans) be imposed on, incurred by or
asserted against the Administrative Agent in any way relating to or arising out
of, the Commitments, this Agreement, (including, without limitation, enforcement
of the Administrative Agent’s rights under this Section) any of the other Loan
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by the Administrative Agent under or in connection with any of the foregoing;
provided that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Administrative Agent’s gross
negligence or willful misconduct. The agreements in this Section shall survive
the payment of the Loans and all other amounts payable hereunder.

8.8 Administrative Agent in Its Individual Capacity. The Administrative Agent
and its Affiliates may make loans to, accept deposits from and generally engage
in any kind of business with the Obligors as though the Administrative Agent
were not the Administrative Agent hereunder and under the other Loan Documents.
With respect to the Loans made by it, the Administrative Agent shall have the
same rights and powers under this Agreement and the other Loan Documents as any
Lender and may exercise the same as though it were not the Administrative Agent,
and the terms “Lender” and “Lenders” shall include the Administrative Agent in
its individual capacity.

8.9 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 10 days’ notice to the Lenders, and the Administrative
Agent may be removed at any time with or without cause by the Required Lenders.
Upon any such resignation or removal, the Required Lenders shall appoint from
among the Lenders a successor agent for

 

CREDIT AGREEMENT

53



--------------------------------------------------------------------------------

the Lenders, which successor agent (provided that it shall have been approved by
the Borrower (such approval not to be unreasonably withheld)), shall succeed to
the rights, powers and duties of the Administrative Agent hereunder. Effective
upon such appointment and approval, the term “Administrative Agent” shall mean
such successor agent, and the former Administrative Agent’s rights, powers and
duties as Administrative Agent shall be terminated, without any other or further
act or deed on the part of such former Administrative Agent or any of the
parties to this Agreement or any holders of the Loans. After any retiring
Administrative Agent’s resignation or removal as Administrative Agent, the
provisions of this Section 8 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Administrative Agent under this
Agreement and the other Loan Documents.

8.10 Substitute Administrative Agent. If at any time Citibank or the Borrower
reasonably determines that Citibank is prevented from carrying out its functions
as Administrative Agent hereunder as contemplated hereby, Citibank or the
Borrower, as the case may be, shall forthwith so notify the Borrower or
Citibank, as the case may be, and the Backup Agent (and Citibank shall promptly
so notify the Lenders), and the Backup Agent shall thereupon automatically
assume and perform all of the functions of the Administrative Agent and shall be
entitled to all of the rights and benefits of the Administrative Agent
hereunder, until and only until such time as Citibank and the Borrower
determine, and notify the Backup Agent (which shall promptly notify the Lenders)
that Citibank is no longer prevented from carrying out its functions as
Administrative Agent hereunder as contemplated hereby, whereupon Citibank shall
automatically resume and perform all of the functions of the Administrative
Agent hereunder. Each Lender agrees to the foregoing and authorizes the Backup
Agent to assume and perform the functions of the Administrative Agent under the
circumstances set forth above.

8.11 Arrangers, Etc. The parties designated on the cover page hereof as “Sole
Lead Arranger and Sole Book Manager”, “Co-Arranger” and “Co-Syndication Agents”
shall have, in their capacities as such, no responsibilities or liabilities
under or in connection with this Agreement.

8.12 Trust Indenture Act. In the event that Citibank or any of its Affiliates
shall be or become an indenture trustee under the Trust Indenture Act of 1939
(as amended, the “Trust Indenture Act”) in respect of any securities issued or
guaranteed by any Obligor, the parties hereto acknowledge and agree that any
payment or property received in satisfaction of or in respect of any obligation
of such Obligor hereunder or under any other Loan Document by or on behalf of
Citibank in its capacity as the Administrative Agent for the benefit of any
Lender under any Loan Document (other than Citibank or an Affiliate of Citibank)
and which is applied in accordance with the Loan Documents shall be deemed to be
exempt from the requirements of Section 311 of the Trust Indenture Act pursuant
to Section 311(b)(3) of the Trust Indenture Act.

 

CREDIT AGREEMENT

54



--------------------------------------------------------------------------------

SECTION 9. GUARANTEE

The Guarantor agrees, to induce the other parties to enter into this Agreement
and for other valuable consideration, receipt of which is hereby acknowledged as
follows:

(a) Guarantee. The Guarantor hereby guarantees to the Lenders and the
Administrative Agent the prompt payment in full when due (whether at stated
maturity, by acceleration or otherwise) of the principal of and interest on the
Loans and the Notes and all other amounts whatsoever now or hereafter payable or
becoming payable by the Borrower under the Loan Documents, in each case strictly
in accordance with the terms thereof (collectively, the “Guaranteed
Obligations”). The Guarantor hereby further agrees that if the Borrower shall
fail to pay in full when due (whether at stated maturity, by acceleration or
otherwise) any of the Guaranteed Obligations, the Guarantor will promptly pay
the same, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Guaranteed Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
by acceleration or otherwise) in accordance with the terms of such extension or
renewal. This subsection 9(a) is a continuing guaranty and is a guaranty of
payment and is not merely a guaranty of collection and shall apply to all
Guaranteed Obligations whenever arising.

(b) Acknowledgments, Waivers and Consents. The Guarantor agrees that its
obligations under clause (a) above shall, to the fullest extent permitted by
applicable law, be primary, absolute, irrevocable and unconditional under any
and all circumstances and that the guaranty therein is made with respect to any
Guaranteed Obligations now existing or in the future arising. Without limiting
the foregoing, the Guarantor agrees that:

(i) The occurrence of any one or more of the following shall not affect the
enforceability or effectiveness of this Section 9 in accordance with its terms
or affect, limit, reduce, discharge or terminate the liability of the Guarantor,
or the rights, remedies, powers and privileges of the Administrative Agent or
any Lender, under this subection 9(b):

(A) any modification or amendment (including without limitation by way of
amendment, extension, renewal or waiver), or any acceleration or other change in
the time for payment or performance of the terms of all or any part of the
Guaranteed Obligations or any Loan Document, or any other agreement or
instrument whatsoever relating thereto, or any modification of the Commitments;

(B) any release, termination, waiver, abandonment, lapse or expiration,
subordination or enforcement of the liability of any other guarantee of all or
any part of the Guaranteed Obligations;

(C) any application of the proceeds of any other guarantee (including without
limitation the obligations of any other guarantor of all or any part of the
Guaranteed Obligations) to all or any part of the Guaranteed Obligations in any
such manner and to such extent as the Administrative Agent may determine;

(D) any release of any other Person (including without limitation any other
guarantor with respect to all or any part of the Guaranteed Obligations) from
any personal liability with respect to all or any part of the Guaranteed
Obligations;

 

CREDIT AGREEMENT

55



--------------------------------------------------------------------------------

(E) any settlement, compromise, release, liquidation or enforcement, upon such
terms and in such manner as the Administrative Agent may determine or as
applicable law may dictate, of all or any part of the Guaranteed Obligations or
any other guarantee of (including without limitation any letter of credit issued
with respect to) all or any part of the Guaranteed Obligations;

(F) the giving of any consent to the merger or consolidation of, the sale of
substantial assets by, or other restructuring or termination of the corporate
existence of the Borrower or any other Person or any disposition of any shares
of the Guarantor;

(G) any proceeding against the Borrower or any other guarantor of all or any
part of the Guaranteed Obligations or any collateral provided by any other
Person or the exercise of any rights, remedies, powers and privileges of the
Administrative Agent and the Lenders under the Loan Documents or otherwise in
such order and such manner as the Administrative Agent may determine, regardless
of whether the Administrative Agent or the Lenders shall have proceeded against
or exhausted any collateral, right, remedy, power or privilege before proceeding
to call upon or otherwise enforce this Section 9;

(H) the entering into such other transactions or business dealings with the
Borrower, any Subsidiary or Affiliate of the Borrower or any other guarantor of
all or any part of the Guaranteed Obligations as the Administrative Agent or any
Lender may desire; or

(I) all or any combination of any of the actions set forth in this
subsection 9(b)(i).

(ii) The enforceability and effectiveness of this Section 9 and the liability of
the Guarantor, and the rights, remedies, powers and privileges of the
Administrative Agent and the Lenders under this Section 9 shall not be affected,
limited, reduced, discharged or terminated, and the Guarantor hereby expressly
waives to the fullest extent permitted by law any defense now or in the future
arising, by reason of:

(A) the illegality, invalidity or unenforceability of all or any part of the
Guaranteed Obligations, any Loan Document or any other agreement or instrument
whatsoever relating to all or any part of the Guaranteed Obligations;

(B) any disability or other defense with respect to all or any part of the
Guaranteed Obligations, including the effect of any statute of limitations that
may bar the enforcement of all or any part of the Guaranteed Obligations or the
obligations of any such other guarantor;

(C) the illegality, invalidity or unenforceability of any security for or other
guarantee (including without limitation any letter of credit) of all or any part
of the Guaranteed Obligations or the lack of perfection or continuing perfection
or failure of the priority of any Lien on any collateral for all or any part of
the Guaranteed Obligations;

 

CREDIT AGREEMENT

56



--------------------------------------------------------------------------------

(D) the cessation, for any cause whatsoever, of the liability of the Borrower or
any other guarantor with respect to all or any part of the Guaranteed
Obligations (other than, subject to subsection 9(c), by reason of the full
payment of all Guaranteed Obligations);

(E) any failure of the Administrative Agent or any Lender to marshal assets in
favor of the Borrower or any other Person (including any other guarantor of all
or any part of the Guaranteed Obligations), to exhaust any collateral for all or
any part of the Guaranteed Obligations, to pursue or exhaust any right, remedy,
power or privilege it may have against the Borrower or any other guarantor of
all or any part of the Guaranteed Obligations or any other Person or to take any
action whatsoever to mitigate or reduce such or any other Person’s liability,
the Administrative Agent and the Lenders being under no obligation to take any
such action notwithstanding the fact that all or any part of the Guaranteed
Obligations may be due and payable and that the Borrower may be in default of
its obligations under any Loan Document;

(F) any counterclaim, set-off or other claim which the Borrower or any other
guarantor of all or any part of the Guaranteed Obligations has or claims with
respect to all or any part of the Guaranteed Obligations;

(G) any failure of the Administrative Agent or any Lender or any other Person to
file or enforce a claim in any bankruptcy or other proceeding with respect to
any Person;

(H) any bankruptcy, insolvency, reorganization, winding-up or adjustment of
debts, or appointment of a custodian, liquidator or the like of it, or similar
proceedings commenced by or against any Person, including any discharge of, or
bar or stay against collecting, all or any part of the Guaranteed Obligations
(or any interest on all or any part of the Guaranteed Obligations) in or as a
result of any such proceeding;

(I) any action taken by the Administrative Agent or any Lender that is
authorized by this subsection 9(b) or otherwise in this Section 9 or by any
other provision of any Loan Document or any omission to take any such action; or

(J) any other circumstance whatsoever that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor.

(iii) To the fullest extent permitted by law, the Guarantor expressly waives,
for the benefit of the Administrative Agent and the Lenders, all diligence,
presentment, demand for payment or performance, notices of nonpayment or
nonperformance, protest, notices of protest, notices of dishonor and all other
notices or demands of any kind or nature whatsoever, and any requirement that
the Administrative Agent or any Lender exhaust any right, power or remedy or
proceed against the Borrower under any Loan Document or other agreement or
instrument referred to herein or therein, or against any other Person under any
other guarantee of, or security for, any of the Guaranteed Obligations, and all
notices of acceptance of this Section 9 or of the existence, creation, incurring
or assumption of new or additional Guaranteed Obligations.

 

CREDIT AGREEMENT

57



--------------------------------------------------------------------------------

(c) Reinstatement. The obligations of the Guarantor under this Section 9 shall
be automatically reinstated if and to the extent that for any reason any payment
by or on behalf of the Borrower in respect of the Guaranteed Obligations is
rescinded or must otherwise be restored by any holder of any of the Guaranteed
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise.

(d) Subrogation. The Guarantor hereby agrees that, until the final payment in
full of all Guaranteed Obligations and the expiration or termination of the
Commitments under this Agreement, it shall not exercise any right or remedy
arising by reason of any performance by it of its guarantee in subsection 9(a),
whether by subrogation, reimbursement, contribution or otherwise, against the
Borrower or any other guarantor of any of the Guaranteed Obligations or any
security for any of the Guaranteed Obligations.

(e) Remedies. The Guarantor agrees that, as between the Guarantor and the
Administrative Agent and the Lenders, the obligations of the Borrower under this
Agreement, the Notes or any other Loan Documents may be declared to be forthwith
due and payable as provided in Section 7 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said Section 7)
for purposes of subsection 9(a), notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against the Borrower and that, in the event of
such declaration (or such obligations being deemed to have become automatically
due and payable), such obligations (whether or not due and payable by the
Borrower) shall forthwith become due and payable by such Guarantor for purposes
of said subsection 9(a).

(f) Payments. All payments by the Guarantor under this Section 9 shall be made
in Dollars, without deduction, set-off or counterclaim at the place specified in
Section 2.17 and free and clear of any and all present and future Non-Excluded
Taxes.

(g) Solvency. The Guarantor represents and warrants to the Administrative Agent
and the Lenders that after giving effect to each borrowing hereunder it will be
Solvent.

SECTION 10. MISCELLANEOUS

10.1 Amendments and Waivers. Neither this Agreement nor any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section. The Required Lenders may, or,
with the written consent of the Required Lenders, the Administrative Agent may,
from time to time, (a) enter into with the Borrower and the Guarantor written
amendments, supplements or modifications hereto and to the other Loan Documents
for the purpose of adding any provisions to this Agreement or the other Loan
Documents or changing in any manner the rights of the Lenders or of the Borrower
or the Guarantor hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no

 

CREDIT AGREEMENT

58



--------------------------------------------------------------------------------

such waiver and no such amendment, supplement or modification shall (i) reduce
the amount or extend the scheduled date of maturity of any Loan or reduce the
stated rate of any interest or fee payable hereunder or extend the scheduled
date of any payment thereof or increase the amount or extend the expiration date
of any Lender’s Commitment, in each case without the written consent of each
Lender affected thereby, or (ii) reduce the voting rights of any Lender under
this Section or amend, modify or waive subsection 10.6(a) or reduce the
percentage specified in the definition of Required Lenders, or consent to the
assignment or transfer by any Obligor of any of its rights and obligations under
this Agreement and the other Loan Documents, in each case without the written
consent of all the Lenders, or (iii) release the obligations of the Guarantor
under subsection 9(a) without the written consent of all the Lenders, or
(iv) amend, modify or waive any provision of Section 8 without the written
consent of the then Administrative Agent. Any such waiver and any such
amendment, supplement or modification shall apply equally to each of the Lenders
and shall be binding upon the Borrower, the Guarantor, the Lenders, the
Administrative Agent and all future holders of the Loans. In the case of any
waiver, the Borrower, the Guarantor, the Lenders and the Administrative Agent
shall be restored to their former positions and rights hereunder and under the
other Loan Documents, and any Default or Event of Default waived shall be deemed
to be cured and not continuing; no such waiver shall extend to any subsequent or
other Default or Event of Default or impair any right consequent thereon.

10.2 Notices. (a) All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by facsimile
transmission) and, unless otherwise expressly provided herein, shall be deemed
to have been duly given or made (i) in the case of delivery by hand, when
delivered, (ii) in the case of delivery by mail, three Business Days after being
deposited in the mails, certified or registered postage prepaid, or (iii) in the
case of delivery by facsimile transmission, when sent and receipt has been
confirmed, addressed as follows in the case of the Borrower and the
Administrative Agent, and as set forth in an Administrative Questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:

 

        Borrower:

   MasterCard Incorporated   

2000 Purchase Street

  

Purchase, New York 10577-2509

  

Attention: Andrea Robertson, Corporate Treasurer

  

Fax: 914-249-4205

  

Telephone: 914-249-5994

        Guarantor:

  

MasterCard International Incorporated

  

2000 Purchase Street

  

Purchase, New York 10577-2509

  

Attention: Andrea Robertson, Corporate

  

    Treasurer

  

Fax: 914-249-4205

  

Telephone: 914-249-5994

 

CREDIT AGREEMENT

59



--------------------------------------------------------------------------------

        The Administrative            Agent or the            Swing Line Lender:
   Citibank, N.A.    2 Penns Way, Suite 200    New Castle, Delaware 19720   
Attention: Jonathan Lavinier    Fax: 212-994-0961    Telephone: 302-894-6065

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to Section 2.2, 2.4, 2.6, 2.7, 2.9, 2.17 or 2.18 shall
not be effective until received.

(b) Each Obligor hereby agrees that it will provide to the Administrative Agent
all information, documents and other materials that it is obligated to furnish
to the Administrative Agent pursuant to the Loan Documents, including, without
limitation, all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding any such
communication that (i) requests, or converts or continues under Section 2.7
hereof, a borrowing or relates to the payment of any principal or other amount
due under this Agreement prior to the scheduled date therefor, (ii) provides
notice of any Default or Event of Default under this Agreement, (iii) is
required to be delivered to satisfy any condition precedent to the occurrence of
the Closing Date and/or any borrowing, or (iv) initiates or responds to legal
process (all such non-excluded communications being referred to herein
collectively as “Communications”), by transmitting the Communications in an
electronic/soft medium in a format acceptable to the Administrative Agent to
oploanswebadmin@citigroup.com. In addition, each Obligor agrees to continue to
provide the Communications to the Administrative Agent in the manner specified
in the Loan Documents but only to the extent requested by the Administrative
Agent.

(c) Each Obligor further agrees that the Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
Intralinks or a substantially similar electronic transmission system (the
“Platform”). THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL
THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, THE “AGENT PARTIES”) HAVE ANY LIABILITY TO ANY OBLIGOR, ANY
LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT
LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING

 

CREDIT AGREEMENT

60



--------------------------------------------------------------------------------

OUT OF SUCH OBLIGOR’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF
COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY
AGENT PARTY IS FOUND IN A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT
JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT.

(d) The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents. Each Lender agrees (i) to
provide to the Administrative Agent in writing (including by electronic
communication), promptly after the date of this Agreement, an e-mail address to
which the foregoing notice may be sent by electronic transmission and (ii) that
the foregoing notice may be sent to such e-mail address.

(e) Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.

10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder.

10.5 Payment of Expenses and Taxes. The Borrower agrees (a) to pay or reimburse
the Administrative Agent for all reasonable fees, charges and disbursements of
counsel incurred in connection with this Agreement and the other Loan Documents
or the amendment, modification or waiver thereof and all reasonable and
documented out-of-pocket expenses of the Administrative Agent incurred in
connection with any amendment, modification or waiver with respect to this
Agreement and the other Loan Documents, (b) to pay or reimburse each Lender and
the Administrative Agent for all its costs and expenses incurred in connection
with the enforcement or preservation of any rights under this Agreement
(including, without limitation, this Section), the other Loan Documents and any
such other documents, including, without limitation, the reasonable fees and
disbursements of counsel (including, without limitation, the non-duplicative
documented allocated cost of in-house counsel) to each Lender and of counsel to
the Administrative Agent, (c) to pay, indemnify, and hold harmless each

 

CREDIT AGREEMENT

61



--------------------------------------------------------------------------------

Lender, the Administrative Agent, their respective affiliates and their
respective officers, directors, employees, agents and advisors (each, an
“Indemnitee”) from, any and all recording and filing fees and any and all
liabilities with respect to, or resulting from any delay in paying, stamp,
excise and other taxes, if any, which may be payable or determined to be payable
in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, and
(d) to pay, indemnify, and hold harmless each Indemnitee from and against any
and all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever (including, without limitation, reasonable legal fees) with respect
to the execution, delivery, enforcement, performance and administration of this
Agreement (including, without limitation, this Section), the other Loan
Documents and any such other documents, including, without limitation, any
investigative, administrative or judicial proceeding relating to the foregoing
or any of the foregoing relating to any actual or proposed use of proceeds of
the Loans or the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of either Obligor, any of their
Subsidiaries or any of the Properties or arising out of the Commitments (all the
foregoing in this clause (d), collectively, the “indemnified liabilities”),
provided that the Borrower shall have no obligation hereunder to any Indemnitee
with respect to indemnified liabilities arising from the gross negligence or
willful misconduct of such Indemnitee. The Borrower waives, to the maximum
extent not prohibited by law, any right it may have to claim or recover in any
legal action or proceeding referred to in this Section any special, indirect,
punitive or consequential damages. The agreements in this Section shall survive
repayment of the Loans and all other amounts payable hereunder.

10.6 Successors and Assigns; Participations and Assignments.

(a) This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns, except that neither Obligor
may assign or transfer any of its rights or obligations under this Agreement
without the prior written consent of each Lender.

(b) Any Lender may, in the ordinary course of its commercial banking business
and in accordance with applicable law, at any time sell to one or more banks or
other entities (“Participants”) participating interests in any Loan owing to
such Lender, any Commitment or Swing Line Commitment of such Lender or any other
interest of such Lender hereunder and under the other Loan Documents. In the
event of any such sale by a Lender of a participating interest to a Participant,
such Lender’s obligations under this Agreement to the other parties to this
Agreement shall remain unchanged, such Lender shall remain solely responsible
for the performance thereof, such Lender shall remain the holder of any such
Loan for all purposes under this Agreement and the other Loan Documents, and the
Borrower and the Administrative Agent shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement and the other Loan Documents. No Lender shall be entitled to
create in favor of any Participant, in the participation agreement pursuant to
which such Participants participating interest shall be created or otherwise,
any right to vote on, consent to or approve any matter relating to this
Agreement or any other Loan Document except for those specified in clauses (i),
(ii) and (iii) of the proviso to Section 10.1. The Borrower

 

CREDIT AGREEMENT

62



--------------------------------------------------------------------------------

agrees that if amounts outstanding under this Agreement are due or unpaid, or
shall have been declared or shall have become due and payable upon the
occurrence of an Event of Default, each Participant shall, to the maximum extent
permitted by applicable law, be deemed to have the right of set-off in respect
of its participating interest in amounts owing under this Agreement to the same
extent as if the amount of its participating interest were owing directly to it
as a Lender under this Agreement, provided that, in purchasing such
participating interest, such Participant shall be deemed to have agreed to share
with the Lenders the proceeds thereof as provided in subsection 10.7(a) as fully
as if it were a Lender hereunder. The Borrower also agrees that each Participant
shall be entitled to the benefits of Sections 2.17, 2.18, 2.20 and 2.21 with
respect to its participation in the Commitments, Swing Line Commitments and the
Loans outstanding from time to time as if it was a Lender; provided that, in the
case of Section 2.21, such Participant shall have complied with the requirements
of said Section and provided, further, that no Participant shall be entitled to
receive any greater amount pursuant to any such Section than the transferor
Lender would have been entitled to receive in respect of the amount of the
participation transferred by such transferor Lender to such Participant had no
such transfer occurred.

(c) Subject to the provisions of subsection 10.6(d) relating to the assignment
of CAF Advances, any Lender may, in the ordinary course of its commercial
banking business and in accordance with applicable law, at any time and from
time to time assign to one or more banks or other financial institutions,
including a finance company or fund (whether a corporation, partnership or other
entity) which is engaged in making, purchasing or otherwise investing in
commercial loans in the ordinary course of its business, and having total assets
in excess of $500,000,000, (such bank or financial institution, an “Assignee”)
all or any part of its rights and obligations under this Agreement and the other
Loan Documents; provided, however, that

(i) except in the case of an assignment (A) to a Lender or subject to giving
prior written notice thereof to the Borrower and the Administrative Agent, an
Affiliate of a Lender which is a bank or financial institution or (B) of CAF
Advances, each of the Administrative Agent and (except when a Default or Event
of Default shall have occurred and be continuing) the Borrower must give its
consent to such assignment (which in each case shall not be unreasonably
withheld or delayed);

(ii) the Swing Line Lender may not transfer any portion of the Swing Line
Commitment without the consent of the Borrower (such consent not to be
unreasonably withheld or delayed);

(iii) in the case of any assignment to any Assignee that is not a Lender or an
Affiliate thereof, the sum of the aggregate principal amount of the Loans and
the aggregate amount of the Commitments and Swing Line Commitments being
assigned and, if such assignment is of less than all of the rights and
obligations of the assigning Lender, the sum of the aggregate principal amount
of the Loans and the aggregate amount of the Commitments and Swing Line
Commitments remaining with the assigning Lender are each not less than
$5,000,000 (or such lesser amount as may be agreed to by the Borrower and the
Administrative Agent); and

 

CREDIT AGREEMENT

63



--------------------------------------------------------------------------------

(iv) such assignment shall be evidenced by an Assignment and Acceptance,
substantially in the form of Exhibit H, executed by such Assignee, such
assigning Lender (and, in the case of an Assignee that is not then a Lender or
an Affiliate thereof, by the Borrower and the Administrative Agent) and
delivered to the Administrative Agent for its acceptance and recording in the
Register.

Upon such execution, delivery, acceptance and recording, from and after the
effective date determined pursuant to such Assignment and Acceptance, (x) the
Assignee thereunder shall be a party hereto and, to the extent provided in such
Assignment and Acceptance, have the rights and obligations of a Lender hereunder
with a Commitment or Swing Line Commitment as set forth therein, and (y) the
assigning Lender thereunder shall, to the extent provided in such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement such assigning
Lender shall cease to be a party hereto). Notwithstanding any provision of this
paragraph (c) and paragraph (f) of this Section, the consent of the Borrower
shall not be required, and, unless requested by the Assignee and/or the
assigning Lender, new Notes shall not be required to be executed and delivered
by the Borrower, for any assignment which occurs at any time when any of the
events described in Section 7(f) shall have occurred and be continuing.

(d) Any Lender may, in the ordinary course of its commercial banking business
and in accordance with applicable law, at any time and from time to time assign
to one or more banks, financial institutions or other entities (“CAF Advance
Assignees”) any CAF Advance owing to such Lender, pursuant to a CAF Advance
Assignment, substantially in the form of Exhibit D-4 attached hereto, executed
by the assignor Lender and the CAF Advance Assignee. Upon such execution, from
and after the date of such CAF Advance Assignment, the CAF Advance Assignee
shall, to the extent of the assignment provided for in such CAF Advance
Assignment, be deemed to have the same rights and benefits of payment and
enforcement with respect to such CAF Advance and the same rights of set-off and
obligation to share pursuant to Section 10.7 as it would have had if it were a
Lender hereunder; provided that unless such CAF Advance Assignment shall
otherwise specify and a copy of such CAF Advance Assignment shall have been
delivered to the Administrative Agent for its acceptance and recording in the
Register in accordance with subsection 10.6(e), the assignor thereunder shall
act as collection agent for the CAF Advance Assignee thereunder, and the
Administrative Agent shall pay all amounts received from the Borrower which are
allocable to the assigned CAF Advance directly to such assignor without any
further liability to such CAF Advance Assignee. A CAF Advance Assignee under a
CAF Advance Assignment shall not, by virtue of such CAF Advance Assignment,
become a party to this Agreement or have any rights to consent to or refrain
from consenting to any amendment, waiver or other modification of any provision
of this Agreement or any related document; provided that (x) the assignor under
such CAF Advance Assignment and such CAF Advance Assignee may, in their
discretion, agree between themselves upon the manner in which such assignor will
exercise its rights under this Agreement and any related document except no
Lender shall sell any CAF Advance pursuant to which the CAF Advance Assignee
shall have rights to approve any amendment or waiver to this Agreement except to
the extent such amendment or waiver would (i) reduce the principal amount of any
CAF Advance which has been assigned to such CAF Advance Assignee, (ii) reduce
the rate of interest on any such CAF Advance or any fees payable in connection
with such CAF Advance or (iii) extend the time of

 

CREDIT AGREEMENT

64



--------------------------------------------------------------------------------

payment of principal or, or interest on, any such CAF Advance or any other
amount owing under this Agreement and in connection with such CAF Advance, and
(y) if a copy of such CAF Advance Assignment shall have been delivered to the
Administrative Agent for its acceptance and recording in the Register in
accordance with subsection 10.6(e), neither the principal amount of, the
interest rate on, nor the maturity date of, any CAF Advance assigned to such CAF
Advance Assignee thereunder will be modified without the written consent of such
CAF Advance Assignee. If a CAF Advance Assignee has caused a CAF Advance
Assignment to be recorded in the Register in accordance with subsection 10.6(e),
such CAF Advance Assignee may thereafter, in the ordinary course of its business
and in accordance with applicable law, assign the CAF Advance assigned to it to
any Lender, to any affiliate or subsidiary of such CAF Advance Assignee or to
any other financial institution with the consent of the Borrower (which shall
not be unreasonably withheld), and the foregoing provisions of this
paragraph (c) shall apply, mutatis mutandis, to any such assignment by a CAF
Advance Assignee. Except in accordance with the preceding sentence, CAF Advances
may not be further assigned by a CAF Advance Assignee, subject to any legal or
regulatory requirement that the CAF Advance Assignee’s assets must remain under
its control.

(e) The Administrative Agent, on behalf of the Borrower, shall maintain at the
address of the Administrative Agent referred to in Section 10.2 a copy of each
Assignment and Acceptance delivered to it and a register (the “Register”) for
the recordation of the names and addresses of the Lenders and the Commitment of,
and principal amount of the Loans owing to, each Lender from time to time. The
entries in the Register shall be conclusive, in the absence of manifest error,
and the Borrower, the Administrative Agent and the Lenders may (and, in the case
of any Loan or other obligation hereunder not evidenced by a Note, shall) treat
each Person whose name is recorded in the Register as the owner of a Loan or
other obligation hereunder as the owner thereof for all purposes of this
Agreement and the other Loan Documents, notwithstanding any notice to the
contrary. Any assignment of any Loan or other obligation hereunder not evidenced
by a Note shall be effective only upon appropriate entries with respect thereto
being made in the Register. The Register shall be available for inspection by
the Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice.

(f) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an Assignee (and, in the case of an Assignee that is not then a
Lender or an affiliate thereof, by the Borrower and the Administrative Agent)
together with payment to the Administrative Agent of a registration and
processing fee of $3,500 and (if the Assignee is not a Lender) delivery to the
Administrative Agent of such Assignee’s Administrative Questionnaire, the
Administrative Agent shall (i) promptly accept such Assignment and Acceptance
and (ii) on the effective date determined pursuant thereto record the
information contained therein in the Register and give notice of such acceptance
and recordation to the Lenders and the Borrower.

(g) The Borrower authorizes each Lender to disclose to any Participant or
Assignee (each, a “Transferee”) and any prospective Transferee any and all
financial information in such Lender’s possession concerning the Borrower and
its Subsidiaries and Affiliates which has been delivered to such Lender by or on
behalf of the Borrower or any of its Subsidiaries pursuant to this Agreement or
which has been delivered to such Lender by or on behalf of the Borrower or any
of its Subsidiaries in connection with such Lender’s credit evaluation of the
Borrower and its Subsidiaries and Affiliates prior to becoming a party to this
Agreement.

 

CREDIT AGREEMENT

65



--------------------------------------------------------------------------------

(h) For avoidance of doubt, the parties to this Agreement acknowledge that the
provisions of this Section concerning assignments of Loans and Notes relate only
to absolute assignments and that such provisions do not prohibit assignments
creating security interests, including, without limitation, any pledge or
assignment by a Lender of any Loan or Note to any Federal Reserve Bank in
accordance with applicable law.

10.7 Adjustments; Set-off. (a) If any Lender (a “benefitted Lender”) shall at
any time receive any payment of all or part of its Loans, or interest thereon,
or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 7(f), or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of such other Lender’s Loans, or interest thereon, such benefitted Lender shall
purchase for cash from the other Lenders a participating interest in such
portion of each such other Lender’s Loan, or shall provide such other Lenders
with the benefits of any such collateral, or the proceeds thereof, as shall be
necessary to cause such benefitted Lender to share the excess payment or
benefits of such collateral or proceeds ratably with each of the Lenders;
provided, however, that if all or any portion of such excess payment or benefits
is thereafter recovered from such benefitted Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to either Obligor, any such
notice being expressly waived by each of them to the extent permitted by
applicable law, upon any amount becoming due and payable by either Obligor
hereunder (whether at stated maturity, by acceleration or otherwise) to set off
and appropriate and apply against such amount any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of such Obligor; provided that no such set-off and application may be
made against deposits in the accounts listed on Schedule 10.7(b) attached
hereto. Each Lender agrees promptly to notify such Obligor and the
Administrative Agent after any such set-off and application made by such Lender,
provided that the failure to give such notice shall not affect the validity of
such set-off and application.

10.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by facsimile
transmission), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. A set of the copies of this Agreement
signed by all the parties shall be lodged with International and the
Administrative Agent.

10.9 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

CREDIT AGREEMENT

66



--------------------------------------------------------------------------------

10.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Obligors, the Administrative Agent and the Lenders with
respect to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any Lender relative
to subject matter hereof not expressly set forth or referred to herein or in the
other Loan Documents.

10.11 Termination of Commitments and Swing Line Commitments. The Commitments and
Swing Line Commitments shall terminate if the conditions to closing set forth in
Section 4.1 shall not be satisfied on or before May 2, 2006.

10.12 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

10.13 Submission To Jurisdiction; Waivers. Each Obligor hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the Courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to it at its address set
forth in Section 10.2 or at such other address of which the Administrative Agent
shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, indirect, punitive or consequential damages.

10.14 Acknowledgements. Each Obligor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to it arising out of or in connection with this
Agreement or any of the other Loan

 

CREDIT AGREEMENT

67



--------------------------------------------------------------------------------

Documents, and the relationship between Administrative Agent and Lenders, on one
hand, and the Obligors, on the other hand, in connection herewith or therewith
is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Obligors and the Lenders.

10.15 WAIVERS OF JURY TRIAL. EACH OBLIGOR, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

10.16 Confidentiality. Neither the Administrative Agent nor any Lender shall
disclose any Confidential Information to any Person without the consent of the
Borrower, other than (a) to the Administrative Agent’s or such Lender’s
Affiliates and their respective officers, directors, employees, agents and
advisors and, subject to the execution of an agreement for the benefit of the
Borrower to comply with the provisions of this Section, to actual or prospective
assignees and participants, (b) to the extent required by any applicable law,
rule or regulation or judicial process, (c) to any rating agency when required
by it, (d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder and (f) as requested or required by any state, federal or
foreign authority or examiner regulating banks or other financial institutions
or banking.

10.17 USA PATRIOT Act. Each Lender hereby notifies each Obligor that pursuant to
the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies each Obligor, which information includes the
name and address of such Obligor and other information that will allow such
Lender to identify each Obligor in accordance with the Act.

10.18 Termination of Agreement. Upon termination of the Commitments, the
repayment in full of the principal of all Loans outstanding hereunder and the
payment in full of all accrued interest and fees and any other amounts then due
and payable hereunder, this Agreement shall terminate except for the provisions
which expressly survive the termination of this Agreement.

 

CREDIT AGREEMENT

68



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

MASTERCARD INCORPORATED

By:

 

/s/ Andrea Robertson

Name:

 

Andrea Robertson

Title:

  Treasurer MASTERCARD INTERNATIONAL INCORPORATED

By:

 

/s/ Andrea Robertson

Name:

  Andrea Robertson

Title:

  Corporate Treasurer

 

CREDIT AGREEMENT

69



--------------------------------------------------------------------------------

CITIBANK, N.A.,

  as Administrative Agent and as Lender

By:

 

/s/ Diane Pockaj

Name:

  Diane Pockaj

Title:

  Managing Director and Vice President

 

CREDIT AGREEMENT

70



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

  as Backup Agent and as Lender

By:

 

/s/ Richard J. Poworoznek

Name:

  Richard J. Poworoznek

Title:

  Vice President

 

CREDIT AGREEMENT

71



--------------------------------------------------------------------------------

LENDERS

COMMONWEALTH BANK OF AUSTRALIA

By:

 

/s/ Philip Delbridge

Name:

  Philip Delbridge

Title:

  Risk Manager

 

CREDIT AGREEMENT

72



--------------------------------------------------------------------------------

HSBC BANK USA, N.A.

By:

 

/s/ Joseph Travaglione

Name:

  Joseph Travaglione

Title:

  Senior Vice President

 

CREDIT AGREEMENT

73



--------------------------------------------------------------------------------

GREENWICH CAPITAL MARKETS, Inc., as agent for

The Royal Bank Of Scotland plc

By:

 

/s/ Diane Ferguson

Name:

  Diane Ferguson

Title:

  Managing Director

 

CREDIT AGREEMENT

74



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH

By:

 

/s/ Jesse A. Reid, Jr.

Name:

  Jesse A. Reid, Jr.

Title:

  Authorized Signatory

 

CREDIT AGREEMENT

75



--------------------------------------------------------------------------------

HARRIS NESBITT FINANCING, INC.

By:

 

/s/ Stephen A. Maenhout

Name:

  Stephen A. Maenhout

Title:

  Vice President

 

CREDIT AGREEMENT

76



--------------------------------------------------------------------------------

ING BANK N.V.

By:

 

/s/ W. Hollink

Name:

  W. Hollink

Title:

  Manager / Associate

By:

 

/s/ S. Poot

Name:

  S. Poot

Title:

  Director

 

CREDIT AGREEMENT

77



--------------------------------------------------------------------------------

WILLIAM STREET COMMITMENT CORPORATION

(Recourse only to assets of William Street Commitment Corporation)

By:

 

/s/ Mark Walton

Name:

  Mark Walton

Title:

  Assistant Vice President

 

CREDIT AGREEMENT

78



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.

By:

 

/s/ Mark Short

Name:

  Mark Short

Title:

  Vice President

 

CREDIT AGREEMENT

79



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH

By:

 

/s/ Richard Herder

Name:

  Richard Herder

Title:

  Managing Director

By:

 

/s/ Brett Hanmer

Name:

  Brett Hanmer

Title:

  Vice President

 

CREDIT AGREEMENT

80



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION By:  

/s/ Mary K. Young

Name:   Mary K. Young Title:   Sr. Vice President

 

CREDIT AGREEMENT

81



--------------------------------------------------------------------------------

LLOYDS TSB BANK, PLC By:  

/s/ James Rudd

Name:   James Rudd Title:   Vice President By:  

/s/ Melissa Curry

Name:   Melissa Curry Title:   Assistant Vice President

 

CREDIT AGREEMENT

82



--------------------------------------------------------------------------------

MIZUHO CORPORATE BANK, LTD. By:  

/s/ Robert Gallagher

Name:   Robert Gallagher Title:   Senior Vice President

 

CREDIT AGREEMENT

83



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION By:  

/s/ Shigeru Tsuru

Name:   Shigeru Tsuru Title:   Joint General Manager

 

CREDIT AGREEMENT

84



--------------------------------------------------------------------------------

WESTPAC BANKING CORPORATION By:  

/s/ Robert F. Bossé

Name:   Robert F. Bossé Title:   Vice President

 

CREDIT AGREEMENT

85



--------------------------------------------------------------------------------

FIFTH THIRD BANK By:  

/s/ George B. Davis

Name:   George B. Davis Title:   Vice President

 

CREDIT AGREEMENT

86



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION By:  

/s/ Robert M. Martin

Name:   Robert M. Martin Title:   Senior Vice President

 

CREDIT AGREEMENT

87



--------------------------------------------------------------------------------

SUNTRUST BANK, INC. By:  

/s/ Brian K. Peters

Name:   Brian K. Peters Title:   Managing Director

 

CREDIT AGREEMENT

88



--------------------------------------------------------------------------------

U.S. BANK, NATIONAL ASSOCIATION By:  

/s/ M. Scott Donaldson

Name:   M. Scott Donaldson Title:  

Vice President

U.S. Bank, N.A.

 

CREDIT AGREEMENT

89



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

/s/ Roy H. Roberts

Name:   Roy H. Roberts Title:   Vice President

 

CREDIT AGREEMENT

90



--------------------------------------------------------------------------------

SCHEDULE 1.1(a)

MasterCard Incorporated

Permitted Investments

Cash Equivalents @ 12/31/05

 

Fund Managers

  

FIDELITY INVESTMENTS

   $ 69,328,777

FEDERATED

     67,862,161

BLACKROCK PROVIDENT

     59,402,264

WILLIAMS CAPITAL

     28,230,643

MILESTONE CAPITAL

     7,398,515

JPMORGAN CHASE

     2,691,503

WEISS, PECK & GREER

     2,545,083

WESTERN ASSET MANAGEMENT

     1,637,263

HSBC ASSET MANAGEMENT INC.

     1,344,402

MBIA CAPITAL MANAGEMENT INC

     305,231           $ 240,745,841       

MasterCard International Incorporated Managed

  

MICHIGAN HIGHER ED STD LN

   $ 10,066,425

MINNESOTA HIGHER ED

     10,023,333

TENNESSEE ED

     10,016,389

MONTANA HESAC

     10,006,444

NEW MEXICO ED

     9,520,946

WYOMING STUDENT LOAN

     8,718,059

MICHIGAN HIGHER ED STD LN

     8,208,468

SOUTH CAROLINA

     8,059,389

COLORADO STUDENT LN

     8,007,627

SLFC 95B3

     8,007,089

RHODE ISLAND 98

     7,000,000

KENTUCKY HESLC

     6,471,979

IDAHO EDUCATION LOAN

     6,072,695

WASHINGTON STUDENT LN

     6,006,197

PANHANDLE PLAINS

     6,003,867

STUDENT LOAN

     6,003,787

ALASKA STUDENT LN CORP.

     6,003,302

OKLAHOMA STUDENT LOAN

     6,002,333

NEW MEXICO ED

     5,034,300

SOUTH TEXAS

     5,003,188

BRAZOS HIGHER ED

     5,002,819

MAINE EDUCATIONAL LOAN

     5,002,367

WA STUDENT LN FIN ASSOC

     5,000,390

OHIO HEALTH FRANKLIN CO

     4,050,000

WASHINGTON STUDENT LOAN

     4,001,556



--------------------------------------------------------------------------------

EDSOUTH 2004

     3,401,884

PENN HIGHER ED., PA- SMBC

     3,200,000

PHEAA SER02

     3,002,900

OHIO STATE AIR QUALITY

     2,925,000

ARKANSAS SLA

     2,803,114

VERMONT STUDENT ASSISTANCE CORP

     2,482,021

EDUCATIONAL FUNDING

     2,151,191

MONTANA HIGHER ED

     2,128,971           $ 195,388,030       

Note:

 

1. MasterCard International Incorporated Managed investments consist of auction
rate securities that are classified as cash and cash equivalents based on the
effective maturity or reset date for each security. Note the stated maturity for
these securities is longer than the effective maturity.



--------------------------------------------------------------------------------

SCHEDULE 1.1(b)

MasterCard Incorporated

Permitted Investments

Municipal Bonds and Equity Investments @ 12/31/05

 

MasterCard International Portfolio

 

Municipal Bonds

   Par Amount    Maturity
Date    Stated
Rate

UNIVERSITY COLO ENTERPRIS

   $ 5,100,000    06/01/2011    5.00

GWINNETT CNTY GA WTR & SE

     5,000,000    08/01/2009    5.30

ARIZONA SCH FACS BRD REV

     5,000,000    07/01/2009    4.00

NEW MEXICO FIN AUTH ST

     5,000,000    06/15/2009    5.00

NORTH CAROLINA EASTN MUN

     4,700,000    01/01/2009    6.13

AUSTIN TEX WTR & WASTEWTR

     4,300,000    05/15/2007    6.00

ORANGE COUNTY FLA TOURIST

     4,085,000    10/01/2009    5.50

MECKLENBURG CNTY NC

     4,000,000    03/01/2010    5.00

MOBILE CNTY ALA RFDG

     3,980,000    02/01/2010    5.00

HILLSBOROUGH CNTY FLA UTIL

     3,500,000    08/01/2006    5.00

DADE CNTY FLA SCH DIST RM

     3,475,000    08/01/2008    5.00

ALBUQUERQUE N M MUN SCH DIST

     3,435,000    08/01/2006    5.00

PENNSYLVANIA ST

     3,300,000    02/01/2011    5.25

DETROIT MICH FRDG-SER B-1

     3,195,000    04/01/2012    5.00

VIRGINIA ST PUB SCH AUTH

     3,125,000    08/01/2009    5.50

CLARK CNTY NEV PUB SAFETY

     3,000,000    06/01/2012    5.00

NEW JERSEY ECONOMIC DEV

     3,000,000    09/01/2012    5.00

NORTH CAROLINA ST HWY-SER A

     3,000,000    05/01/2007    4.60

UNIVERSITY TEX PERM UNIV

     3,000,000    07/01/2011    5.00

UT ST-SER B

     3,000,000    07/01/2009    4.50

FLORIDA ST BRD ED LOTTERY

     3,000,000    07/01/2009    5.50



--------------------------------------------------------------------------------

MILWAUKEE WIS MET SEW DIST SEW SYS-SE

   3,000,000    10/01/2006    5.00

LENAPE NJ REGL HIGH SCH

   2,815,000    04/01/2011    4.50

COLUMBUS OHIO REF-SER B

   2,795,000    05/15/2007    5.25

MARYLAND ST RFDG

   2,795,000    02/01/2010    5.00

NEW JERSEY ECONOMIC DEV AUTH REV

   2,790,000    09/15/2006    5.00

NORTH TEX TWY AUTH DALLAS

   2,725,000    01/01/2010    5.00

SOUTH CAROLINA ST

   2,670,000    01/01/2010    5.00

FLORIDA ST DEPT ENVIRON

   2,650,000    07/01/2009    5.00

COLORADO DEPT TRANS REV

   2,625,000    06/15/2010    6.00

CLARK CNTY WASH BPUB UTIL

   2,595,000    01/01/2009    5.50

METROPOLITAN GOVT NASHVIL

   2,590,000    10/15/2006    5.25

VIRGINIA COMWLTH TRANSN BRD TRANSN REV U

   2,535,000    05/15/2006    5.00

METROPOLITAN COUNCIL MINN

   2,515,000    02/01/2011    5.00

OHIO ST BLDG AUTH

   2,500,000    10/01/2013    5.00

MARICOPA CNTY ARIZ SCH

   2,500,000    07/01/2008    5.00

NEW JERSEY ST TRANSN TR F

   2,500,000    12/15/2010    5.25

DISTRICT COLUMBI.C

   2,500,000    01/01/2007    5.00

OHIO ST WTR DEV AUTH WTR

   2,500,000    06/01/2010    5.00

OKLAHOMA DEV FIN AUTH REV

   2,500,000    08/15/2009    5.63

WASHINGTON ST RFDG-SER

   2,500,000    01/01/2009    4.00

OKLAHOMA DEV FIN AUTH REV

   2,500,000    08/15/2009    5.63

REGIONAL TRANSN AUTH ILL SER A

   2,445,000    07/01/2006    5.00

NORTH CAROLINA ST RFG

   2,425,000    03/01/2010    5.00

GEORGIA ST SER D

   2,400,000    08/01/2009    6.70

CALIFORNIA ST DEPT TRANSN

   2,400,000    02/01/2010    4.00

MN REF-VARIOUS P

   2,370,000    06/01/2008    5.00

NEBRASKA PUB PWR DIST REV

   2,300,000    01/01/2013    5.00

KENTUCKY STATE PROPERTY &

   2,250,000    02/01/2011    5.38



--------------------------------------------------------------------------------

PENNSYLVANIA ST TPK COMMN

   2,230,000    07/15/2006    5.00

NEW MEXICO ST SEV TAX

   2,215,000    07/01/2009    5.00

PIMA CNTY ARIZ

   2,200,000    07/01/2009    5.00

MASSACHUSETTS ST

   2,200,000    08/01/2009    5.75

DU PAGE WTR COMMN ILL RFD

   2,200,000    03/01/2010    5.25

BIRMINGHAM ALA RFDG-SER A

   2,195,000    04/01/2009    5.25

OKLAHOMA ST CAPITAL IMPT

   2,195,000    07/01/2010    5.00

CHICAGO IL HSG AUTH

   2,190,000    09/20/2007    3.45

MISSOURI ST HEALTH & EDL

   2,140,000    06/01/2009    6.40

CONNECTICUT ST CLEAN WTR

   2,115,000    03/01/2007    5.75

MISSOURI ST RFDG-THIRD

   2,100,000    08/01/2007    5.00

KITSAP CNTY WASH

   2,065,000    07/01/2010    5.88

NORTH CAROLINA ST PUB

   2,050,000    03/01/2008    5.00

HOUSTON TX COMM COLL

   2,020,000    04/15/2010    5.25

CHICAGO ILL NEIGHBORHOODS

   2,005,000    07/01/2010    6.00

DELAWARE TRNSN AUTH

   2,000,000    07/01/2011    5.00

DETROIT MICH CITY SCH DIS

   2,000,000    05/01/2007    5.00

LOWER COLO RIV AUTH TEX R

   2,000,000    05/15/2008    5.00

METROPOLITAN ATLANTA RAPID TRAN

   2,000,000    07/01/2006    6.10

NEW MEXICO FIN AUTH REV

   2,000,000    06/01/2012    5.25

PLATTE RIV PWR AUTH COLO

   2,000,000    06/01/2009    5.25

SOUTH CAROLINA ST PUB SVC

   2,000,000    01/01/2008    4.00

SOUTHERN CAL PUB PWR AUTH

   2,000,000    01/01/2009    5.38

UNIV. HOUSTON TX UNIV REV

   2,000,000    02/15/2009    4.00

WASHINGTON ST SER B

   2,000,000    01/01/2010    6.00

PRIVATE COLLEGES & UNIV

   2,000,000    11/01/2010    5.50

KANSAS CITY MO SCH DIST

   2,000,000    02/01/2007    5.00

BIRDVILLE TEX INDPT SCH D

   2,000,000    02/15/2009    4.38



--------------------------------------------------------------------------------

CHIPPEWA VALLEY MICH SCHS

   2,000,000    05/01/2011    5.00

COLORADO DEPT TRANS REV

   2,000,000    12/15/2008    4.00

DETROIT MI SEW DISP REV

   2,000,000    07/01/2008    5.00

ENERGY NORTHWEST WASH

   2,000,000    07/01/2009    5.25

HOUSTON TEX RFDG-PUB

   2,000,000    03/01/2009    5.00

HOUSTON TEX RFDG-PUB IMPT

   2,000,000    03/01/2009    5.00

IVY TECH ST COLLEGE IND

   2,000,000    07/01/2007    5.00

METROPOLITAN WASH D C ARP

   2,000,000    10/01/2010    5.00

MICHIGAN ST COMPREHENSIVE

   2,000,000    05/15/2007    5.25

NEW YORK NY SER F

   2,000,000    02/01/2008    5.13

PENNSYLVANIA ST INDL DEV

   2,000,000    01/01/2008    5.80

WASHINGTON ST SER 2000 A

   2,000,000    07/01/2009    5.25

WISCONSIN ST TRANSN REV S

   2,000,000    07/01/2013    5.00

PENNSYLVANIA ST SECOND

   2,000,000    08/01/2008    5.00

KANSAS CITY MO SCH DIST B

   2,000,000    02/01/2007    5.00

CALIFORNIA STATE D

   2,000,000    05/01/2007    5.25

FORT BEND TEX IDS

   2,000,000    08/15/2012    5.00

NEW JERSEY ST TRANS TR

   2,000,000    12/15/2008    5.25

MICHIGAN MUN BD AUTH REV

   2,000,000    05/01/2008    5.00

GEORGIA ST SER C

   2,000,000    09/01/2008    5.75

WASHINGTON SUB SAN DIST

   2,000,000    06/01/2011    5.00

MASSACHUSETTS ST WTR POLL

   2,000,000    08/01/2010    5.00

MESA ARIZ INDL AUTH REV

   2,000,000    01/01/2010    5.75

MICHIGAN ST BLDG AUTH REV

   2,000,000    10/15/2010    5.00

PENNSYLVANIA ST

   2,000,000    07/01/2008    5.00

SAN ANTONIO TEX ELEC & GA

   2,000,000    02/01/2007    —  

ORLANDO FLA UTILS COMMN U

   2,000,000    07/01/2009    5.00

KERRVILLE TEX INDPT SCH D

   1,990,000    08/15/2010    5.00



--------------------------------------------------------------------------------

CHARLOTTE N C RFDG-SER 20

   1,985,000    06/01/2010    5.00

CHEROKEE CNTY GA SCH SYS

   1,975,000    06/01/2007    5.00

PITTSBURGH PA SCH DIST

   1,970,000    09/01/2006    4.25

MINNESOTA ST RFDG

   1,900,000    08/01/2008    5.00

NY ST ENVIROMENTAL FACS

   1,875,000    06/15/2009    5.00

OKLAHOMA STATE CAP IMPT

   1,875,000    06/01/2013    5.00

ALASKA STUDENT LN

   1,870,000    07/01/2010    4.00

UTAH ST MUN PWR AGY ELEC

   1,865,000    07/01/2007    5.00

JEFFERSON LA SALES TAX DI

   1,830,000    12/01/2011    5.00

LA GRANGE GA WTR & SEW RE

   1,800,000    01/01/2009    4.00

NEW JERSEY ST TRANSN TR F

   1,795,000    06/15/2010    5.25

WISCONSIN ST RFDG-SER 3

   1,795,000    05/01/2009    5.00

MICHIGAN MUN BD AUTH REV

   1,795,000    05/01/2010    5.00

ARIZONA SCH FACS BRD

   1,750,000    07/01/2010    5.50

FREDERICK REF-FA

   1,725,000    07/01/2006    5.00

DELAWARE TRANSN AUTH TRAN

   1,710,000    07/01/2009    5.00

TIPPECANOE IND SD

   1,710,000    01/01/2008    3.00

PERRY TWP IND MULTI SCH B

   1,705,000    01/10/2010    5.00

UNIVERSITY CALIF REVS SER

   1,700,000    05/15/2010    4.50

SPRINGFIELD H/E

   1,665,000    04/01/2012    8.25

NEW YORK REGL RAIL

   1,640,000    10/01/2007    5.00

MC HENRY CNTY ILL CMNTY HIGH SCH

   1,640,000    01/01/2008    —  

HOUSTON TEX ARPT SYS REV

   1,640,000    07/01/2006    6.75

CLARK CNTY NEV PUB SAFETY

   1,600,000    03/01/2010    6.00

OHIO ST BLDG AUTH

   1,600,000    04/01/2010    5.00

UTAH ST RFDG-SER B

   1,600,000    07/01/2006    4.50

PERRY TWP IND MULTI SCH B

   1,600,000    07/10/2010    5.00

RHODE IS ST & PROVIDENCE

   1,565,000    11/01/2010    5.25



--------------------------------------------------------------------------------

CALIFORNIA ST DEPT WTR RE

   1,540,000    12/01/2013    5.50

PENNSYLVANIA ST SECOND

   1,525,000    08/01/2008    5.00

ORANGE CNTY N Y RFDG

   1,500,000    07/15/2012    5.00

PENNSYLVANIA ST RFDG

   1,500,000    07/01/2009    5.00

PENNSYLVANIA ST RFDG

   1,500,000    10/01/2011    5.00

PHOENIX ARIZ CIVIC IMPT C

   1,500,000    07/01/2009    5.00

PUERTO RICO ELEC PWR AUTH

   1,500,000    07/01/2011    5.25

OREGON ST DEPT TRANSN HWY

   1,500,000    11/15/2011    5.50

CALIFORNIA ST ECONOMIC

   1,500,000    07/01/2010    5.00

CHICAGO ILL O HARE INTL

   1,500,000    01/01/2009    5.00

PLANO TEX INDPT SCH DIST

   1,500,000    02/15/2007    5.00

DETROIT MICH SEWER DISP

   1,500,000    01/01/2010    5.75

HAWAII STATE

   1,500,000    02/01/2011    5.50

NEW MEXICO FIN AUTH REV

   1,500,000    06/01/2011    5.00

OHIO STATE HWY CAP

   1,500,000    05/01/2009    5.00

NORTH SLOPE-CABS

   1,500,000    06/30/2008    —  

FORSYTH CNTY GA

   1,490,000    03/01/2012    5.75

KANSAS ST DEV FIN. AUTH.

   1,485,000    10/01/2008    5.00

WAYNE TWP IND MARION CNTY

   1,475,000    01/10/2009    5.00

UNIVERSITY N C SYS POOL R

   1,460,000    10/01/2006    5.50

INDIANA BD BK REV ST

   1,445,000    02/01/2008    5.00

DURHAM CNTY N C ENTERPRIS

   1,425,000    06/01/2008    5.00

SACRAMENTO CALIF MUN UTIL

   1,425,000    08/15/2009    5.25

KITSAP CNTY WASH SD 10

   1,415,000    12/01/2009    —  

SOUTH CAROLINA ST ECONOMI

   1,405,000    08/01/2013    5.25

ILLINOIS ST

   1,400,000    08/01/2012    5.25

GRAND RAPIDS MICH PUB SCH

   1,400,000    05/01/2009    5.00

MASSACHUSETTS ST PORT AUT

   1,400,000    07/01/2008    5.00



--------------------------------------------------------------------------------

HAMILTON SOUTHEATERN IND

   1,395,000    01/15/2010    5.00

TACOMA WASH ELEC SYS REV

   1,380,000    01/01/2008    5.50

AUSTIN TEXAS IND SCH DIST

   1,355,000    08/01/2008    5.00

FLORIDA ST BRD ED CAP OUT

   1,350,000    06/01/2010    5.00

CHICAGO ILL SALES TAX REV

   1,340,000    01/01/2010    5.00

AVON IND CMTY SCH BLDG

   1,320,000    01/10/2009    5.00

NEW YORK REGL RAIL

   1,305,000    07/01/2007    4.00

CHARLOTTE N C RFDG

   1,300,000    06/01/2014    5.25

UTAH ST SER B

   1,300,000    07/01/2009    5.00

ILLINOIS FIRST SER

   1,295,000    04/01/2012    5.50

LEANDER TEX INDPT SCH DIS

   1,290,000    08/15/2012    5.00

OPELIKA ALA WTS-SER A

   1,285,000    04/01/2009    5.00

MIAMI FLA RFDG

   1,280,000    07/01/2011    5.00

FLORIDA ST DEPT EN

   1,265,000    07/01/2008    5.25

ESSEX CNTY NJ IMPT AUTH

   1,260,000    10/01/2010    6.00

MASSACHUSETTS ST INDL FIN

   1,250,000    09/01/2008    5.38

VIRGINIA COMWLTH TRANSN

   1,250,000    10/01/2006    5.50

VOLUSIA CNTY FLA SCH

   1,200,000    10/01/2009    5.00

CHICAGO ILL SALES TAX REV

   1,200,000    01/01/2013    5.00

MESA ARIZ RFDG

   1,200,000    07/01/2009    5.00

WASHINGTON CNTY TENN

   1,185,000    04/01/2012    5.00

KILLEEN TEX INDPT SCH DIS

   1,180,000    02/15/2011    5.00

NEW YORK ST DORM AUTH REV

   1,180,000    01/01/2013    5.25

CONNECTICUT ST SER C

   1,160,000    05/01/2011    5.00

GEORGIA ST SER A

   1,150,000    03/01/2010    5.70

KING CNTY WASH PUB HOSP

   1,120,000    06/01/2009    5.00

CALIFORNIA STATE

   1,100,000    02/01/2010    5.25

GEORGIA ST

   1,100,000    08/01/2009    5.25



--------------------------------------------------------------------------------

TEXAS A & M UNIV REVS FIN

   1,100,000    05/15/2010    5.00

HARTFORD CNTY CONN

   1,085,000    11/01/2006    4.00

MINNESOTA STATE

   1,065,000    08/01/2009    5.25

NORTH CAROLINA ST SER A

   1,065,000    03/01/2013    5.20

OKLAHOMA ST CAP IMPT AUTH

   1,060,000    06/01/2007    5.00

PRIVATE COLLEGES & UNIVS AUTH GA

   1,050,000    09/01/2006    5.00

MECKLENBURG CNTY N C PUB

   1,045,000    02/01/2009    4.00

UT BLDG LSE MAST

   1,025,000    05/15/2006    5.00

CLEVELAND OHIO CITY SCH D

   1,020,000    06/01/2007    5.75

ALBANY ORE WTR REV RFDG

   1,005,000    08/01/2008    5.00

ILLINOIS DEV FIN AUTH REV

   1,000,000    09/01/2008    5.00

WILSON PA SCH DIST SECOND

   1,000,000    05/15/2008    5.00

ATLANTA GA RFDG-SER A

   1,000,000    12/01/2012    5.00

BALTIMORE CNTY MD

   1,000,000    09/01/2012    5.25

CHARLOTTE NORTH CAROLINA

   1,000,000    06/01/2012    5.00

CHICAGO ILL RFDG-SER B

   1,000,000    01/01/2009    5.00

DETROIT MICH SEW DISP REV

   1,000,000    07/01/2009    5.00

HOWARD CNTY MD RFDG-CONS

   1,000,000    08/15/2008    5.00

KENTUCKY ST TPK AUTH

   1,000,000    07/01/2010    5.00

METROPOLITAN ATLANTA RAPI

   1,000,000    07/01/2009    5.00

MICHIGAN MUN BD AUTH REV

   1,000,000    10/01/2009    5.75

NEW YORK ST. THRUWAY AUTH

   1,000,000    04/01/2012    5.25

NORTH CAROLINA ST RFDG

   1,000,000    03/01/2012    5.00

OHIO ST BLDG AUTH RFDG-HW

   1,000,000    04/01/2010    5.00

PUERTO RICO COMWLTH RFDG-

   1,000,000    07/01/2012    6.50

SOUTHERN MINN MUN

   1,000,000    01/01/2012    5.00

UNIVERSITY ARIZ UNIV REVS

   1,000,000    06/01/2006    5.00

UNIVERSITY ILL CTFS

   1,000,000    08/15/2008    4.00



--------------------------------------------------------------------------------

WARREN MICH CONS SCH DIST

   1,000,000    05/01/2008    4.50

BROWARD CNTY FL 01-01-10

   1,000,000    01/01/2010    5.00

OHIO ST RFSG

   1,000,000    08/01/2009    5.00

ARIZONA ST 5.24 1/1/2007

   1,000,000    01/01/2007    5.25

CHIPPEWA VALLEY MICH SCHS

   1,000,000    05/01/2010    5.00

HOUSTON TEX RFDG-PUB

   1,000,000    03/01/2008    5.00

METROPOLITAN COUNCIL MINN

   1,000,000    02/01/2007    5.00

METROPOLITAN PIER & EXPOS

   1,000,000    06/15/2008    5.25

NEW YORK ST DORM AUTH LEASE REV

   1,000,000    01/15/2008    5.00

OKLAHOMA CNTY OKLA INDPT

   1,000,000    02/01/2007    5.00

PLANO TEX PLANO TEX

   1,000,000    09/01/2007    4.00

SCHAUMBURG ILL

   1,000,000    01/01/2007    5.00

ARLINGTON TEX INDPT SCH

   1,000,000    02/15/2014    5.00

UPPER MERION PA AREA SCH

   1,000,000    07/15/2007    4.50

BRIGHTON MICH AREA SCH DIST

   1,000,000    05/01/2008    5.13

BROADWAY OFFICE PPTYS WAS

   1,000,000    12/01/2012    5.25

CAMDEN COUNTY NJ I

   1,000,000    09/01/2007    5.00

CENTRAL OHIO SOLID WASTE

   1,000,000    12/01/2008    5.00

CHICAGO ILL PARK DIST

   1,000,000    01/01/2010    5.00

GASTON CNTY N C CTFS PART

   1,000,000    12/01/2009    5.00

HAMILTON CTY OHIO SALE

   1,000,000    12/01/2008    4.60

HAWAII ST RFDG-SER DG

   1,000,000    07/01/2009    5.00

HONOLULU HAWAII CITY

   1,000,000    07/01/2008    5.00

HOUSTON TEX RFDG-PUB IMPT

   1,000,000    03/01/2012    5.00

HOUSTON TEX RFDG-PUBLIC

   1,000,000    09/01/2010    5.75

HOUSTON TEX UTIL SYS REV

   1,000,000    05/15/2009    5.00

HOUSTON TEX WTR & SWR SYS

   1,000,000    12/01/2007    5.00

JEA FLA ST JOHNS RIV PWR

   1,000,000    10/01/2009    5.00

 



--------------------------------------------------------------------------------

LA ST-SER A

   1,000,000    11/15/2007    5.50

LOS ALAMOS CNTY N MEX UTL

   1,000,000    07/01/2008    5.00

LOWER COLO RIV AUTH TEX

   1,000,000    05/15/2010    5.00

MASSACHUSETTS ST WTR RES AUTH

   1,000,000    08/01/2011    5.50

MEMPHIS-SHELBY CNTY TENN ARPT AUTH ARPT

   1,000,000    03/01/2006    5.00

MICHIGAN ST BLDG A

   1,000,000    10/15/2007    5.00

NASSAU CNTY N Y IN

   1,000,000    11/15/2007    5.00

NEW JERSEY BLDG AU

   1,000,000    12/15/2011    5.25

NEW JERSEY ECONOMIC DEV

   1,000,000    06/15/2013    5.25

NEW YORK NYC TRANSITIONAL

   1,000,000    11/01/2007    5.00

NY ST LOC GOVT ASSISTANCE

   1,000,000    04/01/2007    5.50

PENNSYLVANIA ST TPK COMMN

   1,000,000    12/01/2007    4.00

REGIONAL WASTE SYS INC ME

   1,000,000    07/01/2009    5.00

ST PETERSBURG FLA

   1,000,000    10/01/2007    4.75

TEXAS MUNI PWR AGY REV

   1,000,000    09/01/2007    5.00

WEST VA HIGER ED POL COM

   1,000,000    04/01/2010    5.00

YORK CNTY PA

   1,000,000    10/01/2008    6.25

CHICAGO ILL MET WTR

   1,000,000    12/01/2008    5.00

COLORADO SPRINGS C

   1,000,000    11/15/2008    5.00

MASSACHUSETTS ST CONS LN

   1,000,000    09/01/2009    5.00

TEXAS STATE TRAN

   1,000,000    04/01/2010    5.00

LOUDOUN CNTY VA RFDG-SER

   1,000,000    07/01/2014    5.00

RICHMOND REF

   1,000,000    07/15/2011    5.50

ANOKA-HENNEPIN MINN INDPT

   1,000,000    02/01/2008    5.00

CHICAGO ILL BRD ED LEASE

   1,000,000    01/01/2010    6.25

CHICAGO ILL TRAN AUTH.

   1,000,000    06/01/2009    5.25

FRANKLIN CNTY OHIO

   1,000,000    12/01/2011    5.00

CHICAGO IL PARK DIST

   1,000,000    01/01/2010    5.00



--------------------------------------------------------------------------------

INDIANA BD BK REV

   870,000    02/01/2008    5.00

FLORIDA ST DEPT ENVIRONM

   850,000    07/01/2009    5.00

NEW YORK ST DORM AUTH REVS NYSARC INC-SE

   840,000    07/01/2007    4.60

MARICOPA CNTY ARIZ HOSP R

   825,000    07/01/2006    7.63

GRAND RIVER DAM

   750,000    06/01/2007    5.88

WISCONSIN ST HLTH

   750,000    02/15/2007    5.00

WYANDOTTE CNTY KANS UNI

   705,000    09/01/2009    5.00

ARIZONA WTR INFRASTUCTURE

   700,000    10/01/2012    5.00

ARIZONA ST TRANS BRD HWY

   700,000    07/01/2007    5.00

MASSACHUSETTS STHE

   675,000    05/15/2007    5.00

YONKERS N Y SER E

   670,000    12/01/2014    5.00

MONTGOMERY CNTY MD

   650,000    11/01/2011    5.25

DISTRICT COLUMBIA REV GEORGE WASHINGTON

   630,000    09/15/2007    5.00

SCHAUMBURG ILL

   585,000    01/01/2007    5.00

MASSACHUSETTS ST W

   570,000    08/01/2006    5.00

ALASKA MUNICIPAL B

   565,000    06/01/2006    5.00

OAK RIDGE REF

   555,000    04/01/2006    4.25

INDIANA BD BK COMMON SCH FD

   550,000    02/01/2008    5.00

MICHIGAN ST COMP T

   550,000    05/15/2007    5.00

MECKLINBURG CNTY NC

   550,000    04/01/2010    5.00

GLOUCESTER COUNTY

   500,000    07/15/2006    4.00

NEW YORK ST DORM A

   500,000    07/01/2011    5.00

NEW YORK ST DORM A

   500,000    07/01/2007    5.00

DUNCANVILLE TEXAS

   500,000    02/15/2008    4.50

KENTUCKY ST PPTY & BLDGS

   500,000    02/01/2008    5.38

MASSACHUSETTS ST RFDG-SER

   500,000    08/01/2011    5.00

NEW YORK ST DORM A

   500,000    07/01/2007    5.38

NEW ORLEANS LA EXHIB HALL AUTH

   500,000    07/15/2006    —  



--------------------------------------------------------------------------------

DISTRICT COLUMBI.T

     495,000    07/01/2008    5.00

READING PA SCH DIST NTS-SER A

     460,000    01/15/2006    —  

INDIANA BD BK REV

     455,000    02/01/2008    5.00

NEW YORK NY CITY TRANSITIONAL FIN AUTH R

     400,000    02/01/2006    5.25

FAIRFAX CNTY VA

     350,000    06/01/2006    4.50

MARYLAND ST RFDG-ST & LOC

     350,000    02/01/2007    5.00

TEXAS WTR DEV BRD REV ST REVOLVINGFD-SR

     350,000    07/15/2006    5.50

METROPOLITAN TRANSN AUTH

     275,000    11/15/2011    5.00

INDIANAPOLIS IND L

     260,000    01/15/2007    2.50

COBB CNTY & MARIET

     250,000    11/01/2009    5.00

MAINE ST TPK

     200,000    07/01/2007    5.25

FLAGER SD REF

     175,000    09/01/2006    6.00

UNIVERSITY N C SYS POOL R

     60,000    10/01/2006    5.50             

Total

   $ 496,600,000                   

 



--------------------------------------------------------------------------------

MasterCard Incorporated

Permitted Investments

Municipal Bonds and Equity Investments @ 12/31/05

Investment in Affiliates

 

Name of Company

   Investment Type    Amount Invested    % Owned             (000’s)       

Mondex Asia Pte Ltd.

   Consolidated    $ 12,440    51.00 %

Korea Cyber Payment, Inc.

   Cost Investment      90    1.57 %

RedeCard S.A.

   Cost Investment      12,856    4.17 %

Xign Corporation

   Cost Investment      3,970    10.00 %

Bamboo Holdings

   Cost Investment      1,400    19.23 %

EMVCO, LLC

   Equity Investment      1,350    33.33 %

Advent/Digital Media & Communications III-C LP

   Equity Investment      8,000    6.25 %

MPact Technology Services (f/k/a Mascon-MC GTS Holdings Private Ltd.)

   Equity Investment      49    49.00 %

Secure Electronic Transactions, LLC

   Equity Investment      4,640    50.00 %                    $ 44,795         
      



--------------------------------------------------------------------------------

SCHEDULE 1.2

Commitments

 

LENDER

   COMMITMENT

Citibank, N.A.

   $ 225,000,000

Commonwealth Bank of Australia

   $ 200,000,000

HSBC Bank USA, N.A.

   $ 200,000,000

JPMorgan Chase Bank, N.A.

   $ 200,000,000

The Royal Bank of Scotland plc

   $ 200,000,000

Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 150,000,000

Harris Nesbitt Financing, Inc.

   $ 150,000,000

ING Bank N.V.

   $ 150,000,000

William Street Commitment Corporation (Goldman Sachs)

   $ 150,000,000

Bank of America, N.A.

   $ 100,000,000

Deutsche Bank AG New York Branch

   $ 100,000,000

KeyBank National Association

   $ 100,000,000

Lloyds TSB Bank, plc

   $ 100,000,000

Mizuho Corporate Bank, Ltd.

   $ 75,000,000

Sumitomo Mitsui Banking Corporation

   $ 75,000,000

Westpac Banking Corporation

   $ 75,000,000

Fifth Third Bank

   $ 50,000,000

PNC Bank, National Association

   $ 50,000,000

SunTrust Bank, Inc.

   $ 50,000,000

U.S. Bank, National Association

   $ 50,000,000

Wells Fargo Bank, National Association

   $ 50,000,000       

TOTAL

   $ 2,500,000,000       



--------------------------------------------------------------------------------

SCHEDULE 3.1

MasterCard Incorporated

Interest Rate Protection

Interest Rate Swap @ 12/31/05

NONE.

 

MasterCard International

Currency Protection

Unhedged Positions @ 12/31/05

NONE.



--------------------------------------------------------------------------------

SCHEDULE 3.6

Material Litigation

 

NONE.



--------------------------------------------------------------------------------

SCHEDULE 3.15

MasterCard Incorporated and Subsidiaries

 

NAME

   Incorporated in    Percent Owned**  

MasterCard Incorporated

   USA    NA  

Cirrus Systems, LLC

   USA    100 %

MasterCard Europe Sprl

   Belgium    100 %

European Payment System Services Sprl

   Belgium    100 %

euro travellers cheque International S.A.

   Belgium    100 %

Eurocard Limited

   UK    100 %

EUROCARD U.S.A., Inc.

   USA    100 %

MasterCard/Europay U.K. Limited

   UK    100 %

Maestro International Incorporated

   USA    100 %

Maestro Asia/Pacific Ltd.

   USA    100 %

Maestro Canada, Inc.

   USA    100 %

Maestro Latin America, Inc.

   USA    100 %

Maestro Middle East/Africa, Inc.

   USA    100 %

Maestro U.S.A., Inc.

   USA    100 %

MasterCard International Incorporated

   USA    100 %

MasterCard (India) Private Limited

   India    100 %

MasterCard Advisors, LLC

   USA    100 %

MasterCard A/P Payment Services Inc.

   USA    100 %

MasterCard Asia/Pacific Pte. Ltd.

   Singapore    100 %

MasterCard Asia/Pacific (Australia) Pty. Ltd.

   Australia    100 %

MasterCard Asia/Pacific (Hong Kong) Limited

   Hong Kong    100 %

MasterCard Australia Ltd.

   USA    100 %

MasterCard Brasil S/C Ltda.

   Brazil    100 %

MasterCard Brasil Soluções de Pagamento Ltda.

   Brazil    100 %



--------------------------------------------------------------------------------

MasterCard Canada, Inc.

   USA    100 %

MasterCard Cardholder Solutions, Inc.

   USA    100 %

MasterCard China Holdings, LLC

   USA    100 %

MasterCard Chip Standards Holdings, Inc.

   USA    100 %

MasterCard Colombia, Inc.

   USA    100 %

MasterCard EMEA, Inc.

   USA    100 %

MasterCard Financing Solutions LLC

   USA    100 %

MasterCard Foreign Sales Corporation

   Barbados    100 %

MasterCard Global Holding LLC

   USA    100 %

MasterCard Global Key Centre Limited

   UK    100 %

MasterCard Global Promotions & Sponsorships Annex, Inc.

   USA    100 %

MasterCard Holding Incorporated

   USA    100 %

MasterCard Hong Kong Ltd.

   USA    100 %

MasterCard International Incorporated Chile Ltda.

   Chile    100 %

MasterCard International Far East Ltd.

   USA    100 %

MasterCard International Global Maatschap

   Belgium    100 %

MasterCard International Holding LLC

   USA    100 %

MasterCard International Japan Inc.

   USA    100 %

MasterCard International Korea Ltd.

   Korea    100 %

MasterCard International Philippines, Inc.

   USA    100 %

MasterCard International Services, Inc.

   USA    100 %

MasterCard International, LLC

   USA    100 %

MasterCard Korea Ltd.

   USA    100 %

MasterCard Mercosur, Inc.

   USA    100 %

MasterCard Mexico, Sociedad de R.L. de C.V.

   Mexico    100 %

MasterCard Middle East, Inc.

   USA    100 %

MasterCard Netherlands B.V.

   Netherlands    100 %

MasterCard Originator SPC, Inc.

   USA    100 %

MasterCard Panama, S.R. de L.

   Panama    100 %

MasterCard Peru, Inc.

   USA    100 %

MasterCard Puerto Rico, LLC

   Puerto Rico    100 %

MasterCard Services SPC, Inc.

   USA    100 %

MasterCard Singapore Ltd.

   USA    100 %



--------------------------------------------------------------------------------

MasterCard Southern Africa, Inc.

   USA    100 %

MasterCard Taiwan Ltd.

   USA    100 %

MasterCard Travelers Cheque, Inc.

   USA    100 %

MasterCard UK, Inc.

   UK    100 %

MasterCard UK Inc. Pension Trustees Limited

   UK    100 %

MasterCard UK Management Services Limited

   UK    100 %

MasterCard Uruguay Limitada

   Uruguay    100 %

MasterCard Venezuela, Inc.

   USA    100 %

MC Indonesia, Inc.

   USA    100 %

Mondex International Limited

   UK    100 %

MAOSCO Limited

   UK    100 %

Mondex International Americas, Inc.

   USA    100 %

Mondex Asia Pte. Ltd.

   Singapore    51 %

Mondex China Pte. Ltd.

   Singapore    51 %

Mondex India Pte. Ltd.

   Singapore    51 %

Mondex International (Australia) Pty. Ltd.

   Australia    100 %

MXI Management Limited

   UK    100 %

Bright Skies LLC

   USA    100 %

Clear Skies LLC

   USA    100 %

CSI Holdings Inc.

   USA    100 %

EMVCo, LLC

   USA    50 %

GVP Holding Incorporated

   USA    100 %

JNS Corporation Yugen Kaisha

   Japan    100 %

MasterCard GTS Holdings Private Limited

   Mauritius    49 %

Mastermanager LLC

   USA    100 %

MasterCard Beneficiary Trust

   USA    100 %

MTS Holdings, Inc.

   USA    100 %

Purchase Street Research, LLC

   USA    100 %

SET Secure Electronic Transaction LLC

   USA    50 %

The Tower Group, Inc.

   USA    100 %

Towergroup Europe Limited

   UK    100 %

--------------------------------------------------------------------------------

** Percentages reflect direct ownership and indirect ownership through
intermediate companies



--------------------------------------------------------------------------------

SCHEDULE 6.2(f)

Liens

 

Company

  

State

  

UCC#

  

Holder

  

Collateral Description

MasterCard International Incorporated    DE    File No. 10827126    IBM Credit
Corporation    Computer, information processing and other peripheral equipment
and goods* MasterCard International Incorporated    DE    File No. 20749550   
IBM Credit Corporation    Computer, information processing and other peripheral
equipment and goods* MasterCard International Incorporated    DE    File No.
22016537    IBM Credit Corporation    Computer equipment and software*
MasterCard International Incorporated    DE    File No. 22985814    Ameritech
Credit Corporation    Controllers, modems, computers and other data transmission
devices, cable and wiring MasterCard International Incorporated    DE    File
No. 30062896    Bank One, NA    Computer equipment MasterCard International, LLC
   DE    File No. 31941866    IBM Credit LLC    Computer equipment and software*
MasterCard International Incorporated    DE    File No. 33247841    Ameritech
Credit Corporation    Right, title and interest in and to the Master Software
License and Maintenance Agreement for 3 year central site maintenance MasterCard
International, LLC    DE    File No. 40524472    UMB Bank, N.A.    Right, title
and interest of the city of Kansas City, Missouri under a Lease Agreement
MasterCard International Incorporated    DE    File No. 42174680    MCI O’Fallon
1999 Trust    Winghaven Facility in O’Fallon, MO MasterCard International, LLC
   DE    File No. 42573360    IBM Credit LLC    Computer equipment and related
software* MasterCard International, LLC    DE    File No. 50756271    IBM Credit
LLC    Computer equipment and related software*



--------------------------------------------------------------------------------

MasterCard International, LLC    DE    File No. 51331918    IBM Credit LLC   
Computer equipment and related software* MasterCard International, LLC    DE   
File No.    IBM Credit LLC    Computer equipment and related software MasterCard
International Incorporated    DE    File No.    AT&T Capital Services, Inc.   
Controllers, modems, computers and other data transmission devices, cable and
wiring* MasterCard International Incorporated    DE    File No.    AT&T Capital
Services, Inc.    Controllers, modems, computers and other data transmission
devices, cable and wiring* MasterCard International, LLC    DE    File No.   
IBM Credit LLC    Computer equipment and related software MasterCard
International Incorporated    NY    File No. 126729    CIT Technologies
Corporation, d/b/a CIT Systems Leasing    Equipment under a Master Lease
Agreement* MasterCard International Incorporated    NY    File No. 190602    CIT
Technologies Corporation, d/b/a CIT Systems Leasing    Equipment under a Master
Lease Agreement* MasterCard International Incorporated    NY    File No. 025688
   IBM Credit Corporation    Computer, information processing and other
peripheral equipment and goods* MasterCard International Incorporated    NY   
File No. 050099    Ameritech Credit Corporation    Controllers, modems,
computers and other data transmission devices, cable and wiring* MasterCard
International Incorporated    NY    File No. 050169    Ameritech Credit
Corporation    Controllers, modems, computers and other data transmission
devices, cable and wiring* MasterCard International Incorporated    MO    File
No. 2947184    Amdahl Corporation; Bank One Colorado, N.A.    Computer
equipment*



--------------------------------------------------------------------------------

MasterCard International Incorporated    MO    File No. 4064359    IBM Credit
Corporation   

Computer, information processing and other peripheral equipment and

goods*

MasterCard International Incorporated    MO    File No. 4091619    CIT
Technologies Corporation, d/b/a CIT Systems Leasing    Equipment under a Master
Lease Agreement* MasterCard International Incorporated    MO    File No. 4129453
   EMC Corporation    Equipment MasterCard International Incorporated    MO   
File No. 4143406    Ameritech Credit Corporation    Controllers, modems,
computers and other data transmission devices, cable and wiring* MasterCard
International Incorporated    MO    File No. 4143411    Ameritech Credit
Corporation    Controllers, modems, computers and other data transmission
devices, cable and wiring* MasterCard International Incorporated    MO    File
No. 4177338    IBM Corporation    Computer, information processing and other
peripheral equipment and goods MasterCard International Incorporated    MO   
File No. 20018007701    IBM Credit Corporation    Computer, information
processing and other peripheral equipment and goods*

--------------------------------------------------------------------------------

* Filed for precautionary purposes only.



--------------------------------------------------------------------------------

SCHEDULE 6.8

Dividend Blocks

The Borrower is subject to minimum net worth covenants pursuant to the following
agreements, which are filed as exhibits to the its filings with the U.S.
Securities and Exchange Commission identified in parentheses below:

 

  •   Guaranty, dated as of August 4, 2004, in favor of the holders of 6.67%
Subordinated Notes due June 30, 2008 (see Exhibit 4.4 to the Borrower’s Annual
Report on Form 10-K for the year ended December 31, 2004, filed March 2, 2005
(No. 000-50250)).

 

  •   First Amendment to Guarantee, dated as of November 23, 2004 between
International, Borrower, and UMB Bank & Trust, N.A. (see Exhibit 10.4.1 to the
Borrower’s Annual Report on Form 10-K for the year ended December 31, 2005,
filed March 16, 2006 (No. 000-50250)).



--------------------------------------------------------------------------------

SCHEDULE 10.7(b)

MasterCard Incorporated

Fiduciary Accounts with Banks Participating In this Syndication

@12/31/05

 

JP Morgan Chase Bank

Account Number

   Currency

00010019311

   AUD

00010019303

   AUD

00010019338

   AUD

00010019477

   AUD

0731753500

   CAD

20397201

   EUR

11139342

   GBP

11139334

   GBP

6839254304

   HKD

6650260711

   IDR

0110442612

   JPY

6870791925

   MYR

3212700557

   PHP

0111867175

   SGD

6580116538

   THB

014 053 007

   USD

323 120 431

   USD

323 120 342

   USD

323 120 407

   USD

323 120 369

   USD

323 120 393

   USD

323 120 377

   USD

323 120 458

   USD

014056830

   USD

014056865

   USD

114013063

   USD

400314738

   USD

22105909

   ZAR

Citibank

4108396

   BSD



--------------------------------------------------------------------------------

HSBC

40051537560119

   EUR

40051537550712

   USD

000-12274-2

   USD

40051537550602

   GBP

40051537562798

   GBP

40051537549967

   CHF

40051537549975

   CPY

40051537549991

   DKK

40051557117303

   ISK

40051537561630

   JPY

40051537550653

   MTL

40051537550688

   NOK

40051537550704

   SEK

40051557117397

   AUD

40051557117362

   CAD

40051557117354

   ZAR

40051557117370

   NZD

40051557117389

   HKD

40051557983045

   USD

000-122769

   USD

37818047

   USD



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF REVOLVING CREDIT NOTE]

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS AND
PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO BELOW. TRANSFERS OF THIS NOTE
(OTHER THAN PLEDGES OR ASSIGNMENTS HEREOF TO ANY FEDERAL RESERVE BANK) MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

REVOLVING CREDIT NOTE

$                        New York, New York

            , 200    

FOR VALUE RECEIVED, the undersigned, MASTERCARD INCORPORATED, a Delaware
corporation (the “Borrower”), hereby unconditionally promises to pay to the
order of              (the “Lender”) at the office of Citibank, N.A., located at
2 Penns Way, Suite 200, New Castle, Delaware, 19720, in lawful money of the
United States and in immediately available funds, on the Revolving Credit
Termination Date the principal amount of              DOLLARS ($            ),
or, if less, the aggregate unpaid principal amount of all Revolving Credit Loans
made by the Lender to the Borrower pursuant to Section 2.1 of the Credit
Agreement (as defined below). The Borrower further agrees to pay interest in
like money at such office on the unpaid principal amount of Revolving Credit
Loans made by the Lender from time to time outstanding at the rates and on the
dates specified in the Credit Agreement.

The holder of this Note is authorized to record on Schedule A annexed hereto and
made a part hereof or on a continuation thereof which shall be attached hereto
and made a part hereof the date, Type and amount of each Revolving Credit Loan
made by the Lender and the date and amount of each payment or prepayment of
principal thereof, each conversion of all or a portion thereof to another Type,
each continuation of all or a portion thereof as the same Type and, in the case
of LIBOR Loans, the length of each Interest Period and the London Interbank
Offered Rate with respect thereto. Each such recordation shall, to the extent
permitted by applicable law, constitute prima facie evidence of the accuracy of
the information so recorded, provided that the failure to make any such
recordation shall not affect the obligation of the Borrower to repay (with
applicable interest) Revolving Credit Loans made by the Lender pursuant to the
Credit Agreement.

This Note (a) is one of the Revolving Credit Notes referred to in the Credit
Agreement, dated as of April 28, 2006 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower,
MasterCard International Incorporated, a Delaware corporation, the Lender, the
other banks and financial institutions from time to time parties thereto,
JPMorgan Chase Bank, N.A., as Backup Agent and Citibank, N.A., as Administrative
Agent, (b) is subject to the provisions of the Credit Agreement and (c) is
subject to optional and mandatory prepayment in whole or in part as provided in
the Credit Agreement.



--------------------------------------------------------------------------------

Upon the occurrence of any one or more of the Events of Default, all amounts
then remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable, all as provided in the Credit Agreement.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

MASTERCARD INCORPORATED

By:

 

 

Name:

 

 

Title:

 

 

 

2



--------------------------------------------------------------------------------

Schedule A

to Revolving Credit Note

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF LIBOR LOANS

 

Date

   Amount of
LIBOR Loans    Amount
Converted
to or
Continued
as LIBOR
Loans    Interest Period
and London
Interbank
Offered Rate
with Respect
Thereto    Amount of
Principal of
LIBOR Loans
Repaid    Amount of
LIBOR Loans
Converted to
ABR Loans    Unpaid Principal
Balance of
LIBOR Loans    Notation
Made By                                                                       
                                                                                
                                                                              
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
         



--------------------------------------------------------------------------------

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF LIBOR LOANS

 

Date

   Amount of
LIBOR Loans    Amount
Converted
to or
Continued
as LIBOR
Loans    Interest Period
and London
Interbank
Offered Rate
with Respect
Thereto    Amount of
Principal of
LIBOR Loans
Repaid    Amount of
LIBOR Loans
Converted to
ABR Loans    Unpaid Principal
Balance of
LIBOR Loans    Notation
Made By

 

2



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF SWING LINE NOTE]

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS AND
PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO BELOW. TRANSFERS OF THIS NOTE
(OTHER THAN PLEDGES OR ASSIGNMENTS HEREOF TO ANY FEDERAL RESERVE BANK) MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

SWING LINE NOTE

$                       New York, New York               , 2006

FOR VALUE RECEIVED, the undersigned, MASTERCARD INCORPORATED, a Delaware
corporation (the “Borrower”), hereby unconditionally promises to pay to the
order of CITIBANK, N.A. (the “Swing Line Lender”), at its office located at
2 Penns Way, Suite 200, New Castle, Delaware, 19720, in lawful money of the
United States and in immediately available funds, on the Revolving Credit
Termination Date, the principal amount of                  DOLLARS
($            ) or, if less, the aggregate unpaid principal amount of the Swing
Line Loans made by the Swing Line Lender to the Borrower pursuant to
Section 2.18 of the Credit Agreement (as defined below). The Borrower further
agrees to pay interest in like money at said office on the unpaid principal
amount of Swing Line Loans from time to time outstanding at the rates and on the
dates specified in the Credit Agreement.

The Swing Line Lender is authorized to record the date and the amount of each
Swing Line Loan made by the Swing Line Lender to the Borrower pursuant to
Section 2.18 of the Credit Agreement and the date and amount of each payment or
prepayment of principal thereof on Schedule A annexed hereto and made a part
hereof and any such recordation shall, to the extent permitted by applicable
law, constitute prima facie evidence of the accuracy of the information so
recorded, provided that any failure by the Swing Line Lender to make such
recordation shall not affect the obligation of the Borrower to repay (with
applicable interest) the Swing Line Loans made by the Swing Line Lender pursuant
to the Credit Agreement.

This Note (a) is the Swing Line Note referred to in the Credit Agreement, dated
as of April 28, 2006 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among the Borrower, MasterCard International
Incorporated, a Delaware corporation, the Swing Line Lender, the other banks and
financial institutions from time to time parties thereto, JPMorgan Chase Bank,
N.A., as Backup Agent and Citibank, N.A., as Administrative Agent, (b) is
subject to the provisions of the Credit Agreement and (c) is subject to optional
and mandatory prepayment in whole or in part as provided in the Credit
Agreement.



--------------------------------------------------------------------------------

Upon the occurrence of any one or more of the Events of Default, all amounts
then remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable, all as provided in the Credit Agreement.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

Unless otherwise defined herein terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

MASTERCARD INCORPORATED

By:

 

 

Name:

 

 

Title:

 

 

 

2



--------------------------------------------------------------------------------

Schedule A to

Swing Line Note

LOANS AND REPAYMENTS

 

Date

   Amount of
Swing Line
Loans Made    Amount of
Swing Line
Loans
Repaid    Unpaid
Principal
Balance of
Swing Line
Loans    Notation Made
By

 

3



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF CLOSING CERTIFICATE]

CLOSING CERTIFICATE

Pursuant to subsections 4.1 (c), 4.1(d), 4.1(e) and 4.1(f) of the Credit
Agreement, dated as of April 28, 2006 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among MasterCard
Incorporated, a Delaware corporation (“the “Borrower”), MasterCard International
Incorporated, a Delaware corporation (“International”), the several banks and
other financial institutions from time to time parties thereto (the “Lenders”),
JPMorgan Chase Bank, N.A., as Backup Agent for the Lenders, and Citibank, N.A.,
as Administrative Agent for the Lenders, the undersigned,                  of
[Borrower] [International]                     , hereby certifies as follows:

1. The representations and warranties of [Borrower] [International] set forth in
the Credit Agreement and each of the other Loan Documents to which it is a party
are true and correct on and as of the date hereof as if made on and as of the
date hereof;

2. No Default or Event of Default has occurred and is continuing as of the date
hereof or will occur after giving effect to the making of the Loans on the date
hereof or the consummation of each of the transactions contemplated by the Loan
Documents; and

3.                      is and at all times since             ,     ,
             has been the duly elected and qualified [Assistant] Secretary of
[Borrower] [International] and the signature set forth on the signature line for
such officer below is such officer’s true and genuine signature;

and the undersigned [Assistant] Secretary of [Borrower] [International] hereby
certifies as follows:

4. There are no liquidation or dissolution proceedings pending or to my
knowledge threatened against [Borrower] [International] or any of its
Subsidiaries, nor has any other event occurred affecting or threatening the
corporate existence of [Borrower] [International] or any of its Subsidiaries;

5. [Borrower] [International] is a corporation duly incorporated, validly
existing and in good standing under the laws of Delaware and attached hereto as
Exhibit A is a certificate issued by the Secretary of State of the State of
Delaware certifying as to the good standing of [Borrower][International];

6. (i) Attached hereto as Exhibit B is a true and complete copy of resolutions
duly adopted by the Board of Directors of [Borrower] [International] on     
                 ,             , approving and authorizing the execution,
delivery and performance of the Credit Agreement and the other Loan Documents to
which [Borrower][International] is a party; such resolutions have not in any way
been amended, modified, revoked or rescinded and have been in full force and
effect since their adoption to and including the date hereof and



--------------------------------------------------------------------------------

are now in full force and effect; such resolutions are the only corporate
proceedings of [Borrower] [International] now in force relating to or affecting
the matters referred to therein;

(ii) attached hereto as Exhibit C is a true and complete copy of the by-laws of
[Borrower] [International] as amended or restated on or prior to the date hereof
and as in effect at all times since                  ,             , to and
including the date hereof, and

(iii) attached hereto as Exhibit D is a true and complete copy of the
certificate of incorporation of [Borrower] [International], as amended or
restated on or prior to the date hereof and as in effect at all times since
                 ,                  , to and including the date hereof; and

7. The following persons are now duly elected and qualified officers of
[Borrower] [International], holding the offices indicated next to their
respective names below, and such officers have held such offices with [Borrower]
[International] at all times since                  ,             , to and
including the date hereof, and the signatures appearing opposite their
respective names below are the true and genuine signatures of such officers, and
each of such officers is duly authorized to execute and deliver on behalf of
[Borrower] [International], the Credit Agreement and the other Loan Documents to
which it is a party and any certificate or other document to be delivered by
[Borrower] [International] pursuant to the Credit Agreement or any such Loan
Document:

 

Name

  

Office

  

Signature

[    ]

   [    ]                                

[    ]

   [    ]                                

Unless otherwise defined herein, capitalized terms which are defined in the
Credit Agreement and used herein are so used as so defined.

[remainder of page intentionally blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have hereunto set our names and affixed the
corporate seal.

 

MASTERCARD INCORPORATED    

MASTERCARD INTERNATIONAL

INCORPORATED

By:  

 

    By:  

 

Name:       Name:   Title:   Treasurer     Title:   Treasurer By:  

 

    By  

 

Name:       Name:   Title:   [Assistant] Secretary     Title:   [Assistant]
Secretary

Date:                     , 2006

 

2



--------------------------------------------------------------------------------

EXHIBIT D-1

FORM OF CAF ADVANCE REQUEST

                        , 200                            

Citibank, N.A., as Administrative Agent

2 Penns Way, Suite 200

New Castle, Delaware 19720

JPMorgan Chase Bank, N.A., as Backup Agent

1111 Fannin, Floor 10

Houston, TX 77002

Ladies and Gentlemen:

Reference is made to the Credit Agreement, dated as of April 28, 2006, among the
MasterCard Incorporated, a Delaware corporation, MasterCard International
Incorporated, a Delaware corporation, the Lenders named therein, JPMorgan Chase
Bank, N.A., as Backup Agent, and Citibank, N.A., as Administrative Agent (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”). Terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement.

This is a [Fixed Rate] [LIBOR] CAF Advance Request pursuant to Section 2.9 of
the Credit Agreement requesting offers for the following CAF Advances:

[NOTE: Pursuant to the Credit Agreement, a CAF Advance Request shall be
transmitted in writing, by facsimile transmission, or by telephone, immediately
confirmed by facsimile transmission. In any case, a CAF Advance Request shall
contain the information set forth in the grid below.]

 

     Loan 1    Loan 2    Loan 3

Aggregate Principal Amount

   $                 $                 $             

Borrowing Date

        

CAF Advance Maturity Date

        

CAF Advance Interest Payment Dates

        



--------------------------------------------------------------------------------

Very truly yours,

MASTERCARD INCORPORATED

By:

 

 

Name:

 

Title:

 

 

2



--------------------------------------------------------------------------------

EXHIBIT D-2

FORM OF CAF ADVANCE OFFER

                    , 200                

Citibank, N.A., as Administrative Agent

2 Penns Way, Suite 200

New Castle, Delaware 19720

JPMorgan Chase Bank, N.A., as Backup Agent

1111 Fannin, Floor 10

Houston, TX 77002

Dear Sirs:

Reference is made to the Credit Agreement, dated as of April 28, 2006, among
MasterCard Incorporated, a Delaware corporation (the “Borrower”), MasterCard
International Incorporated, a Delaware corporation, the Lenders named therein,
JPMorgan Chase Bank, N.A., as Backup Agent for such Lenders, and Citibank, N.A.,
as Administrative Agent for such Lenders (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”). Terms defined in the Credit
Agreement are used herein as therein defined.

In accordance with Sections 2.8 and 2.9 of the Credit Agreement, the undersigned
Lender offers to make CAF Advances thereunder to the Borrower in the following
amounts with the following maturity dates:

 

Borrowing Date:                 , 200       Aggregate Maximum Amount:
$                

Maturity Date 1:

                , 200    

 

Maximum Amount: $                

$                 offered at                  *

$                 offered at                  *

Maturity Date 2:

                , 200    

 

Maximum Amount: $                

$                 offered at                  *

$                 offered at                  *

Maturity Date 3:

                , 200    

 

Maximum Amount: $                

$                 offered at                  *

$                 offered at                  *

[NOTE: Insert the interest rate offered for the specified CAF Advance where
indicated by an asterisk (*). In the case of LIBOR CAF Advances, insert a margin
bid. In the case of Fixed Rate CAF Advances, insert a fixed rate bid.]



--------------------------------------------------------------------------------

Very truly yours,

[NAME OF LENDER]

By:

 

 

Name:

 

Title:

 

Telephone No.:

Telecopy No.:

 

2



--------------------------------------------------------------------------------

EXHIBIT D-3

FORM OF CAF ADVANCE CONFIRMATION

                    , 200                            

Citibank, N.A.,

as Administrative Agent

2 Penns Way, Suite 200

New Castle, Delaware 19720

JPMorgan Chase Bank, N.A.,

as Backup Agent

1111 Fannin, Floor 10

Houston, TX 77002

Ladies and Gentlemen:

Reference is made to the Credit Agreement, dated as of April 28, 2006, among the
undersigned, MasterCard International Incorporated, the Lenders named therein,
JPMorgan Chase Bank, N.A., as Backup Agent, and Citibank, N.A., as
Administrative Agent (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”). Terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

In accordance with Section 2.9 of the Credit Agreement, the undersigned accepts
and confirms the offers by the CAF Advance Lender(s) to make CAF Advances to the
undersigned on             , 200     under Section 2.9 in the (respective)
amount(s) set forth on the attached list of CAF Advances offered.

 

Very truly yours,

MASTERCARD INCORPORATED

By:

 

 

Name:

 

Title:

 

[Borrower to attach CAF Advance offer list prepared by the Administrative Agent
with accepted amount entered by the Borrower to the right of each CAF Advance
Offer].



--------------------------------------------------------------------------------

Schedule to CAF

Advance Assignment

EXHIBIT D-4

FORM OF CAF ADVANCE ASSIGNMENT

CAF Advance ASSIGNMENT, dated as of the date set forth in Item 1 of Schedule I
hereto, among the Assignor Lender set forth in Item 2 of Schedule I hereto (the
“Assignor Lender”), the CAF Advance Assignee set forth in Item 3 of Schedule I
hereto (the “CAF Advance Assignee”), and CITIBANK, N.A., as Administrative Agent
for the Lenders under the Credit Agreement described below (in such capacity,
the “Administrative Agent”).

W I T N E S S E T H :

WHEREAS, this CAF Advance Assignment is being executed and delivered in
accordance with subsection 10.6(c) of the Credit Agreement, dated as of
April 28, 2006, among MasterCard Incorporated, a Delaware corporation (the
“Borrower”), MasterCard International Incorporated, a Delaware corporation, the
Assignor Lender and the other Lenders parties thereto, JPMorgan Chase Bank,
N.A., as Backup Agent for the Lenders, and the Administrative Agent (as from
time to time amended, supplemented or otherwise modified in accordance with the
terms thereof, the “Credit Agreement”; unless otherwise defined herein, terms
defined therein being used herein as therein defined); and

WHEREAS, the Assignor Lender has advanced to the Borrower the CAF Advance
described in Item 5 of Schedule I hereto (the “CAF Advance”), and the Assignor
Lender is assigning the CAF Advance to the CAF Advance Assignee pursuant to this
CAF Advance Assignment;

NOW, THEREFORE, the parties hereto hereby agree as follows:

1. The Assignor Lender acknowledges receipt from the CAF Advance Assignee of an
amount equal to the purchase price, as agreed between the Assignor Lender and
the CAF Advance Assignee, of the outstanding principal amount of, and accrued
interest on, the CAF Advance. The Assignor Lender hereby irrevocably sells,
assigns and transfers to the CAF Advance Assignee without recourse,
representation or warranty, except as set forth in subsection 4(i) hereof and
the CAF Advance Assignee hereby irrevocably purchases, takes and acquires from
the Assignor Lender, the CAF Advance, together with all instruments and
documents pertaining thereto.

2. (a) From and after the date set forth in Item 4 of Schedule I hereto (the
“Transfer Effective Date”), principal and interest that would otherwise be
payable to or for the account of the Assignor Lender pursuant to the CAF Advance
shall, instead, be payable to or for the account of the CAF Advance Assignee,
whether such amounts have accrued prior to the Transfer Effective Date or accrue
subsequent to the Transfer Effective Date.

(b) If Item 6 of Schedule I hereto contains payment instructions for the CAF
Advance Assignee and if the CAF Advance Assignee delivers a copy of this CAF
Advance Assignment to the Administrative Agent in accordance with subsection
10.6(f) of the Credit



--------------------------------------------------------------------------------

Agreement at least 5 Business Days prior to the due date of any payment to the
CAF Advance Assignee, the CAF Advance Assignee hereby instructs the
Administrative Agent to pay all such amounts payable to it pursuant to the
provision of subparagraph (a) of this paragraph 2, in accordance with such
payment instructions. If Item 6 of Schedule I hereto does not contain payment
instructions for the CAF Advance Assignee (or a copy hereof is not delivered to
the Administrative Agent as aforesaid), the Assignor Lender and the CAF Advance
Assignee agree that, notwithstanding the provisions of subparagraph (a) of this
paragraph 2, the Assignor Lender is hereby appointed by the CAF Advance Assignee
as its collection agent to receive from the Administrative Agent, for and on
behalf of and for the account of the CAF Advance Assignee, all amounts payable
to or for the account of the CAF Advance Assignee under the CAF Advance; the
Assignor Lender will immediately pay over to the CAF Advance Assignee any such
amounts received by it, in like funds as received.

3. Each of the parties to this CAF Advance Assignment agrees that at any time
and from time to time upon the written request of any other party, it will
execute and deliver such further documents and do such further acts and things
as such other party may reasonably request in order to effect the purposes of
this CAF Advance Assignment.

4. By executing and delivering this CAF Advance Assignment, the Assignor Lender
and the CAF Advance Assignee confirm to and agree with each other and the
Administrative Agent and the Lenders as follows: (i) other than the
representation and warranty that it is the legal and beneficial owner of the
interest being assigned hereby free and clear of any adverse claim and has the
corporate power and authority, and the legal right to sell, assign and transfer
the CAF Advance to the CAF Advance Assignee, the Assignor Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other instrument or document furnished pursuant thereto
or with respect to the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or such other
instrument or document furnished pursuant thereto; (ii) the Assignor Lender
makes no representation or warranty and assumes no responsibility with respect
to the financial condition of the Borrower or the performance or observance by
the Borrower of any of its obligations under the Credit Agreement or any other
instrument or document furnished pursuant thereto; (iii) the CAF Advance
Assignee confirms that it has received a copy of the Credit Agreement, together
with copies of the financial statements referred to in Section 3.1, the
financial statements delivered pursuant to Section 5.1, if any, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this CAF Advance Assignment; (iv) the CAF
Advance Assignee will, independently and without reliance upon the
Administrative Agent the Assignor Lender or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in respect of the Credit Agreement; and (v) the
CAF Advance Assignee appoints and authorizes the Administrative Agent to take
such action as agent on its behalf and to exercise such powers under the Credit
Agreement as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto, all in
accordance with Section 8 of the Credit Agreement.

 

2



--------------------------------------------------------------------------------

5. Each party hereto represents and warrants to and agrees with the
Administrative Agent that it is aware of and will comply with the provisions of
Section 10.6 of the Credit Agreement.

6. THIS CAF ADVANCE ASSIGNMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the parties hereto have caused this CAF Advance Assignment
to be executed by their respective duly authorized officers on Schedule I hereto
as of the date set forth in Item 1 of Schedule I hereto.

 

3



--------------------------------------------------------------------------------

Item 1 (Date of CAF Advance Assignment):

   [Insert date of CAF Advance Assignment]

Item 2 (Assignor Lender):

   [Insert name of Assignor Lender]

Item 3 (CAF Advance Assignee):

   [Insert name, address and telephone numbers and name of contact party of CAF
Advance Assignee]

Item 4 (Transfer Effective Date):

   [Insert Transfer Effective Date] [To be a date not less than five business
days after date of CAF Advance Assignment]

Item 5 (Description of CAF Advance):

  

a. Date:

b. Principal Amount:

  

Item 6 (Payment Instructions):

   [Complete only if payments are to be made by Administrative Agent to CAF
Advance Assignee rather than to Assignor Lender as collection agent for CAF
Advance Assignee; leave blank if Assignor Lender is to act as such collection
agent]

Item 7 (Signatures):

  

 

                                                                              ,

as Assignor Lender

By:

 

 

Name:

 

Title:

 

                                                                              ,

as Bid Loan Assignee

By:

 

 

Name:

 

Title:

 

 

4



--------------------------------------------------------------------------------

ACCEPTED FOR RECORDATION

IN REGISTER:

CITIBANK, N.A.,

    as Administrative Agent

By:

 

 

Name:

 

Title:

 

 

5



--------------------------------------------------------------------------------

EXHIBIT E

SWING LINE LOAN PARTICIPATION CERTIFICATE

                         , 200    

 

[Name of Lender]

 

 

 

Ladies and Gentlemen:

Pursuant to subsection 2.18(e) of the Credit Agreement, dated as of April 28,
2006 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”; unless otherwise defined herein, terms defined in the Credit
Agreement are used herein as therein defined), among MasterCard Incorporated, a
Delaware corporation (the “Borrower”), MasterCard International Incorporated, a
Delaware corporation, the several banks and other financial institutions from
time to time parties thereto (the “Lenders”), JPMorgan Chase Bank, N.A., as
back-up administrative agent for the Lenders thereunder (in such capacity, the
“Backup Agent”) and Citibank, N.A., as administrative agent for the Lenders
thereunder (in such capacity, the “Administrative Agent”), the undersigned, as
Swing Line Lender under the Credit Agreement, hereby acknowledges receipt from
you on the date hereof of                           DOLLARS ($            ) as
payment for a participating interest in the following Swing Line Loan:

 

Date of Swing Line Loan:

     _________ __

Principal Amount of Swing Line Loan

  

    Participating Interest:

   $                      

 

Very truly yours,

CITIBANK, N.A.

By:

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

EXHIBIT F-1

[FORM OF OPINION OF GENERAL COUNSEL TO THE BORROWER AND INTERNATIONAL]

                 , 2006

To (a) the several banks and other financial

      institutions parties on the date hereof to the

      Agreement referred to below, (b) JPMorgan

      Chase Bank, N.A., as Backup Agent under said

      Agreement and (c) Citibank, N.A., as

      Administrative Agent under said Agreement.

Dear Sirs:

I am General Counsel of MasterCard Incorporated, a Delaware corporation (the
“Borrower”) and MasterCard International Incorporated, a Delaware corporation
(“International” and together with the Borrower, the “Obligors”), and am
familiar with the Credit Agreement, dated as of April 28, 2006 (the
“Agreement”), among the Borrower, International, the banks and other financial
institutions parties thereto (the “Lenders”), JPMorgan Chase Bank, N.A., as
Backup Agent for the Lenders (in such capacity, the “Backup Agent”), and
Citibank, N.A., as Administrative Agent for the Lenders (in such capacity, the
“Administrative Agent”). This opinion is delivered to you pursuant to subsection
4.1(h)(i) of the Agreement. Terms used herein which are defined in the Agreement
shall have the respective meanings set forth in the Agreement, unless otherwise
defined herein.

In connection with this opinion, I have examined an executed copy of the
Agreement, and such corporate documents and records of each Obligor and its
Subsidiaries and certificates of public officials and officers of each Obligor
and its Subsidiaries, and such other documents, as I have deemed necessary or
appropriate for the purposes of this opinion. For the purposes of this opinion,
I have assumed (i) the genuineness of all signatures of, and the authority of,
Persons signing the Agreement on behalf of parties thereto other than the
Obligors, (ii) the authenticity of all documents submitted to me as originals
and (iii) the conformity to authentic original documents of all documents
submitted to me as certified, conformed or photostatic copies.

Based upon the foregoing, I am of the opinion that:

i. Each Obligor and its Subsidiaries (a) is an entity duly organized, validly
existing and in good standing (to the extent applicable) under the laws of the
jurisdiction of its incorporation, (b) has the power and authority, and the
legal right, to own and operate its property, to lease the property it operates
as lessee and to conduct the business in which it is currently engaged and
(c) is duly qualified as a foreign entity and in good standing under the laws of
each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification, except where the failure to
be so qualified and in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.



--------------------------------------------------------------------------------

ii. The execution, delivery and performance by each Obligor of the Agreement are
within the corporate powers of such Obligor, have been duly authorized by all
necessary corporate action (including any necessary shareholder approval),
require no governmental approval, and do not contravene any law or regulation
applicable to, including, without limitation, Regulation T, U or X of the Board,
or any contractual restriction binding on, each Obligor.

iii. The Agreement has been duly executed and delivered by each Obligor and
constitutes a legal, valid and binding obligation of each Obligor, enforceable
against it in accordance with its terms except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law). No consent or authorization of, filing with, notice to or other act by
or in respect of any Governmental Authority or any other Person is required in
connection with the borrowings hereunder or with the execution, delivery,
performance or validity of the Agreement other than those expressly required by
the terms of the Agreement.

iv. To the best of my knowledge after due inquiry, except to the extent set
forth in Schedule 3.6 attached to the Agreement or as previously disclosed in
any public filings made by the Borrower, there are no pending or threatened
actions or proceedings affecting either Obligor or any of its Subsidiaries
which, if determined adversely to either Obligor or such Subsidiary, would have
a Material Adverse Effect.

v. Neither Obligor is an “investment company” or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.

I am a member of the Bar of the State of New York and express no opinion on any
laws other than the laws of the State of New York, the Delaware Corporation Law
and the federal laws of the United States.

Very truly yours,

 

2



--------------------------------------------------------------------------------

EXHIBIT F-2

[FORM OF OPINION OF SPECIAL NEW YORK COUNSEL TO THE

ADMINISTRATIVE AGENT]

            , 2006

To each of the Lenders,

  the Backup Agent, and

  the Administrative Agent party to the

  Credit Agreement referred to below

Ladies and Gentlemen:

We have acted as special New York counsel to Citibank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”) in connection with the
Credit Agreement dated as of April 28, 2006 (the “Credit Agreement”) among
MasterCard Incorporated (the “Borrower”), MasterCard International Incorporated
(the “Guarantor” and, together with the Borrower, the “Credit Parties”), the
several banks and other financial institutions from time to time parties thereto
(the “Lenders”), JPMorgan Chase Bank, N.A., as back-up administrative agent (in
such capacity, the “Backup Agent”) and the Administrative Agent.

This opinion is furnished to you pursuant to Section 4.1(h)(ii) of the Credit
Agreement. Unless otherwise defined herein, terms defined in the Credit
Agreement are used herein as therein defined.

In arriving at the opinions expressed below, we have examined and relied on an
executed counterpart of the Credit Agreement and we have made such
investigations of law as we have deemed appropriate for purposes of this
opinion.

In our examination, we have assumed the genuineness of all signatures, the
authenticity of all documents submitted to us as originals and the conformity
with authentic original documents of all documents submitted to us as copies.
When relevant facts were not independently established, we have relied upon
representations made in or pursuant to the Credit Agreement.

In rendering the opinions expressed below, we have assumed, with respect to the
Credit Agreement, that:

(i) the Credit Agreement has been duly authorized by, has been duly executed and
delivered by, and (except to the extent set forth in the opinions below as to
the Credit Parties) constitutes the legal, valid, binding and enforceable
obligation of, all of the parties thereto;

(ii) all signatories to the Credit Agreement have been duly authorized;



--------------------------------------------------------------------------------

(iii) all of the parties to the Credit Agreement are duly organized and validly
existing under the laws of their respective jurisdictions of incorporation and
have the power and authority (corporate or other) to execute, deliver and
perform the Credit Agreement.

Based upon and subject to the foregoing and subject also to the comments and
qualifications set forth below, and having considered such questions of law as
we have deemed necessary as a basis for the opinions expressed below, we are of
the opinion that the Credit Agreement constitutes the legal, valid and binding
obligation of each of the Credit Parties party thereto, enforceable against such
Credit Party in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or other similar laws relating to or affecting the rights of
creditors generally and except as the enforceability thereof is subject to the
application of general principles of equity (regardless of whether considered in
a proceeding in equity or at law), including, without limitation, (a) the
possible unavailability of specific performance, injunctive relief or any other
equitable remedy and (b) concepts of materiality, reasonableness, good faith and
fair dealing.

The foregoing opinions are subject to the following comments and qualifications:

(A) The enforceability of Section 10.5 of the Credit Agreement may be limited by
laws limiting the enforceability of provisions releasing, exculpating or
exempting a party from or requiring indemnification of a party for its own
action or inaction, to the extent the action or inaction involves gross
negligence, recklessness, willful misconduct or unlawful conduct.

(B) The enforceability of provisions in the Credit Agreement to the effect that
terms may not be waived or modified except in writing may be limited under
certain circumstances.

(C) We express no opinion as to (i) the effect of the laws of any jurisdiction
in which any Lender is located (other than the State of New York) that limit the
interest, fees or other charges such Lender may impose for the loan or use of
money or other credit, (ii) Sections 10.6(b) and 10.7(b) of the Credit Agreement
to the extent they purport to grant a right of set-off, (iii) Section 10.13(a)
of the Credit Agreement, insofar as it relates to the subject matter
jurisdiction of any court of the United States of America sitting in the
Southern District of New York to adjudicate any controversy related to the
Credit Agreement, (iv) Section 10.13(b) of the Credit Agreement insofar as it
relates to inconvenient forum with respect to any Federal court and
(v) Section 10.9 of the Credit Agreement.

(D) We express no opinion as to the applicability to the obligations of the
Guarantor under Section 9 of the Credit Agreement (or the enforceability of such
obligations under) Section 548 of the Bankruptcy Code, Article 10 of the New
York Debtor and Creditor Law or any other provision of law relating to
fraudulent conveyances, transfers or obligations, or the provisions of the law
of the jurisdiction of incorporation of the Guarantor restricting dividends,
loans or other distributions by a corporation for the benefit of its
stockholders.

 

2



--------------------------------------------------------------------------------

(E) Section 9(b) of the Credit Agreement may not be enforceable to the extent
that the Guaranteed Obligations are materially modified.

The foregoing opinions are limited to matters involving the Federal laws of the
United States of America and the law of the State of New York, and we do not
express any opinion as to the laws of any other jurisdiction.

This opinion letter is, pursuant to Section 4.1(h)(ii) of the Credit Agreement,
provided to you by us in our capacity as special New York counsel to the Agent
and may not be relied upon by any Person for any purpose other than in
connection with the transactions contemplated by the Credit Agreement without,
in each instance, our prior written consent.

Very truly yours,

WFC/RMG

 

3



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF BORROWING NOTICE

Citibank, N.A.,

as Administrative Agent

2 Penns Way, Suite 200

New Castle, Delaware 19720

Attention: Agency Department

JPMorgan Chase Bank, N.A.,

as Backup Agent

1111 Fannin, Floor 10

Houston, TX 77002

Dear Sirs:

This Borrowing Notice is delivered to you by the undersigned (the “Borrower”) in
connection with Section 2.2 of the Credit Agreement, dated as of April 28, 2006
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, MasterCard International Incorporated, the
several banks and other financial institutions from time to time parties thereto
(the “Lenders”), JPMorgan Chase Bank, N.A., as Backup Agent for the Lenders, and
Citibank, N.A., as Administrative Agent for the Lenders. Unless otherwise
defined herein, capitalized terms used herein have the meanings provided in the
Credit Agreement.

The Borrower hereby requests that Loans be made in the aggregate principal
amount of $                 on                 , 200     (the “Borrowing Date”).
The Borrower requests that such Loans be made as1 [LIBOR Loans in a principal
amount of $             having an initial Interest Period of             
months] [ABR Loans in a principal amount of $                         ]. The
Borrower requests that the Loans requested be paid into account at [bank].

The Borrower hereby certifies that the representations and warranties contained
in Section 3 of the Credit Agreement will be true and correct in all material
respects on and as of the Borrowing Date with the same effect as if made on and
as of such date both before and after giving effect to the Loans to be made on
the Borrowing Date and that no event has occurred or will be continuing on the
Borrowing Date, or will result from the making of the Loans to be made on the
Borrowing Date, which constitutes a Default or an Event of Default.

 

--------------------------------------------------------------------------------

1 Insert appropriate interest rate option, and, if applicable, number of months.
If Loans are to be a combination of LIBOR and ABR Loans, specify the respective
amounts of each type.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this request and certificate to be
executed and delivered by its duly authorized officer this                  day
of                      , 200    .

 

MasterCard Incorporated

By:

 

 

Name:

 

Title:

 

 

2



--------------------------------------------------------------------------------

EXHIBIT H

ASSIGNMENT AND ACCEPTANCE

Reference is made to the Credit Agreement, dated as of April 28, 2006 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among MasterCard Incorporated, a Delaware corporation (the
“Borrower”), MasterCard International Incorporated, a Delaware corporation, the
several banks and other financial institutions from time to time parties thereto
(the “Lenders”), JPMorgan Chase Bank, N.A., as back-up administrative agent for
the Lenders (in such capacity, the “Backup Agent”), and Citibank, N.A., as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”). Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.

             (the “Assignor”) and              (the “Assignee”) agree as
follows:

i. The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Effective
Date (as defined below) (but not prior to the registration of the information
contained herein in the Register pursuant to subsection 10.6(e) of the Credit
Agreement), an interest (the “Assigned Interest”) in and to the Assignor’s
rights and obligations under the Credit Agreement with respect to those credit
facilities contained in the Credit Agreement as are set forth on Schedule 1
(individually, an “Assigned Facility”; collectively, the “Assigned Facilities”),
in a principal amount for each Assigned Facility as set forth on Schedule 1.

ii. The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement, any other Loan Document or
any other instrument or document furnished pursuant thereto, or with respect to
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of the Credit Agreement, any other Loan Document or any other instrument
or document furnished pursuant thereto, other than that the Assignor has not
created any adverse claim upon the interest being assigned by it hereunder and
that such interest is free and clear of any such adverse claim; (b) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower, any of its Subsidiaries or any other
obligor or the performance or observance by the Borrower, any of its
Subsidiaries or any other obligor of any of their respective obligations under
the Credit Agreement or any other Loan Document or any other instrument or
document furnished pursuant hereto or thereto; and (c) (i) requests that the
Administrative Agent, upon request by the Assignee, (a) exchange any attached
Notes for a new Note or Notes payable to the Assignee or, (b) if the Assignor
does not hold any Notes, issue a new Note or Notes payable to the Assignee if so
requested and (ii) if (A) the Assignor has retained any interest in the Assigned
Facility and (B) the Assignor holds any Notes, requests that the Administrative
Agent exchange the attached Notes for a new Note or Notes payable to the
Assignor, in each case in amounts which reflect the assignment being made hereby
(and after giving effect to any other assignments which have become effective on
the Effective Date).



--------------------------------------------------------------------------------

iii. The Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment and Acceptance; (b) confirms that, to the extent it
has so required, it has received a copy of the Credit Agreement, together with
copies of the financial statements referred to in or delivered pursuant to
Sections 3.1 and 5.1 thereof and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Acceptance; (c) agrees that it will, independently and
without reliance upon the Assignor, the Administrative Agent or any other Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement, the other Loan Documents or any other instrument or
document furnished pursuant hereto or thereto; (d) appoints and authorizes the
Administrative Agent to take such action as administrative agent on its behalf
and to exercise such powers and discretion under the Credit Agreement, the other
Loan Documents or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that, with
respect to the Assigned Interest, it will be a party to and bound by the
provisions of the Credit Agreement and will perform in accordance with its terms
all the obligations which by the terms of the Credit Agreement are required to
be performed by it as a Lender including, if it is organized under the laws of a
jurisdiction outside the United States, its obligations pursuant to subsection
2.21(b) of the Credit Agreement.

iv. The effective date of this Assignment and Acceptance shall be             ,
200     (the “Effective Date”). Following the execution of this Assignment and
Acceptance and the consent hereto by the Borrower to the extent required under
the Credit Agreement, it will be delivered to the Administrative Agent for
acceptance by it and recording by the Administrative Agent pursuant to the
Credit Agreement, effective as of the Effective Date (which shall not, unless
otherwise agreed to by the Administrative Agent, be earlier than five Business
Days after the date of such acceptance and recording by the Administrative
Agent).

v. Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor and Assignee. The Assignor and the Assignee shall make all appropriate
adjustments in payments by the Administrative Agent for periods prior to the
Effective Date or with respect to the making of this assignment directly between
themselves.

vi. From and after the Effective Date, (a) the Assignee shall, with respect to
the Assigned Interest, be a party to the Credit Agreement and, to the extent
provided in this Assignment and Acceptance, have the rights and obligations of a
Lender thereunder and under the other Loan Documents and shall be bound by the
provisions thereof and (b) the Assignor shall, to the extent provided in this
Assignment and Acceptance, relinquish its rights (except pursuant to
Sections 2.19, 2.20 and 10.5 of the Credit Agreement) and be released from its
obligations under the Credit Agreement.

vii. This Assignment and Acceptance shall be governed by and construed in
accordance with the law of the State of New York.

 

2



--------------------------------------------------------------------------------

viii. This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts (including by facsimile
transmission), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.

 

3



--------------------------------------------------------------------------------

Schedule 1

to Assignment and Acceptance

Re: Assignment and Acceptance relating to the Credit Agreement, dated as of
April 28, 2006 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among MasterCard Incorporated, a Delaware
corporation (the “Borrower”), MasterCard International Incorporated, a Delaware
corporation, the several banks and other financial institutions from time to
time parties thereto (the “Lenders”), JPMorgan Chase Bank, N.A., as back-up
administrative agent for the Lenders (in such capacity, the “Backup Agent”), and
Citibank, N.A., as administrative agent for the Lenders (in such capacity, the
“Administrative Agent” ).

Name of Assignor:

Name of Assignee:

Effective Date of Assignment:

 

Credit

Facility Assigned

    

Principal

Amount Assigned

Revolving Credit

     $                    

The terms set forth above are hereby agreed to by:

 

[NAME OF ASSIGNEE]     [NAME OF ASSIGNOR]

By

 

 

    By  

 

Name:

     

Name:

 

Title:

     

Title:

 

Accepted:

   

Consented To:

CITIBANK, N.A.,

as Administrative Agent

   

MASTERCARD INCORPORATED

By

 

 

   

By

 

 

Name:

     

Name:

 

Title:

     

Title:

 

 

4



--------------------------------------------------------------------------------

EXHIBIT I

[FORM OF COMPLIANCE CERTIFICATE]

Pursuant to subsection 5.2(a) of the Credit Agreement, dated as of April 28,
2006 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among MasterCard Incorporated, a Delaware corporation (the
“Borrower”), MasterCard International Incorporated, a Delaware corporation, the
several banks and other financial institutions from time to time parties thereto
(the “Lenders”), JPMorgan Chase Bank, N.A., as Backup Agent for the Lenders, and
Citibank, N.A., as Administrative Agent for the Lenders, the undersigned,
                     of the Borrower, hereby certifies that during the period
from [            ] to [            ] (the “Reporting Period”), except as set
forth on Schedule I hereto:

1. The representations and warranties of the Borrower set forth in the Credit
Agreement and each of the other Loan Documents or which are contained in any
certificate, document or financial or other statement furnished pursuant to or
in connection with the Credit Agreement are true and correct in all material
respects on and as of the date hereof with the same effect as if made on the
date hereof, except for representations and warranties expressly stated to
relate to a specific earlier date, in which case such representations and
warranties were true and correct as of such earlier date;

2. To the best of my knowledge, during Reporting Period, the Borrower has
observed or performed all of its covenants and other agreements, and satisfied
every condition, contained in the Credit Agreement, including the negative
covenant set forth in Section 6.1 of the Credit Agreement, and the other Loan
Documents to be observed, performed or satisfied by it.

3. No Default or Event of Default has occurred and is continuing as of the date
hereof.

Unless otherwise defined herein, capitalized terms which are defined in the
Credit Agreement and used herein are so used as so defined.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has hereunto set his or her name and affixed
the corporate seal.

 

MASTERCARD INCORPORATED

By:

 

 

Name:

 

 

Title:

 

 

Date:                          , 200    

 

2



--------------------------------------------------------------------------------

Schedule I to

Compliance Certificate

[Disclosure]

 

3



--------------------------------------------------------------------------------

EXHIBIT J-1

[FORM OF NEW LENDER SUPPLEMENT]

SUPPLEMENT, dated                     , to the Credit Agreement dated as of
April 28, 2006 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among MASTERCARD INCORPORATED, a Delaware
corporation (the “Borrower”), MASTERCARD INTERNATIONAL INCORPORATED, a Delaware
corporation, the several banks and other financial institutions parties thereto
(the “Lenders”), JPMORGAN CHASE BANK, N.A., as back-up administrative agent (in
such capacity, the “Backup Agent”) and CITIBANK, N.A., as administrative agent
(in such capacity, the “Administrative Agent”) for the Lenders.

W I T N E S S E T H :

WHEREAS, the Credit Agreement provides in subsection 2.23(b) thereof that any
bank, financial institution or other entity, although not originally a party
thereto, may become a party to the Credit Agreement with the consent of the
Borrower and the Administrative Agent by executing and delivering to the
Borrower and the Administrative Agent a supplement to the Credit Agreement in
substantially the form of this Supplement; and

WHEREAS, the undersigned was not an original party to the Credit Agreement but
now desires to become a party thereto;

NOW, THEREFORE, the undersigned hereby agrees as follows:

1. The undersigned agrees to be bound by the provisions of the Credit Agreement,
and agrees that it shall, on the date this Supplement is accepted by the
Borrower and the Administrative Agent, become a Lender for all purposes of the
Credit Agreement to the same extent as if originally a party thereto, with a
Commitment of $            .

2. The undersigned (a) represents and warrants that it is legally authorized to
enter into this Supplement; (b) confirms that it has received a copy of the
Credit Agreement, together with copies of the financial statements delivered
pursuant to Section 3.1 thereof and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Supplement; (c) agrees that it has made and will, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement or any instrument or document furnished pursuant hereto or
thereto; (d) appoints and authorizes the Administrative Agent to take such
action as administrative agent on its behalf and to exercise such powers and
discretion under the Credit Agreement or any instrument or document furnished
pursuant hereto or thereto as are delegated to the Administrative Agent by the
terms thereof, together with such powers as are incidental thereto; and
(e) agrees that it will be bound by the provisions of the Credit Agreement and
will perform in accordance



--------------------------------------------------------------------------------

with its terms all the obligations which by the terms of the Credit Agreement
are required to be performed by it as a Lender including, without limitation, if
it is organized under the laws of a jurisdiction outside the United States, its
obligation pursuant to subsection 2.21(b) of the Credit Agreement.

3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

4. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

IN WITNESS WHEREOF, the undersigned has caused this Supplement to be executed
and delivered by a duly authorized officer on the date first above written.

 

[INSERT NAME OF LENDER]

By

 

 

Name:

 

Title:

 

 

Accepted this              day of

                        ,             .

MASTERCARD INCORPORATED

By

 

 

Name:

 

Title:

 

Accepted this              day of

                        ,             .

CITIBANK, N.A., as Administrative Agent

By

 

 

Name:

 

Title:

 

 

2



--------------------------------------------------------------------------------

EXHIBIT J-2

[FORM OF COMMITMENT INCREASE SUPPLEMENT]

SUPPLEMENT, dated                     , to the Credit Agreement dated as of
April 28, 2006 (as amended, supplemented otherwise modified from time to time,
the “Credit Agreement”), among MASTERCARD INCORPORATED, a Delaware corporation
(the “Borrower”), MASTERCARD INTERNATIONAL INCORPORATED, a Delaware corporation,
the several banks and other financial institutions parties thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as back-up agent (in such capacity, the
“Backup Agent”) and CITIBANK, N.A., as administrative administrative agent (in
such capacity, the “Administrative Agent”) for the Lenders.

W I T N E S S E T H :

WHEREAS, the Credit Agreement provides in subsection 2.23(c) thereof that any
Lender with (when applicable) the consent of the Borrower may increase the
amount of its Commitment by executing and delivering to the Borrower and the
Administrative Agent a supplement to the Credit Agreement in substantially the
form of this Supplement; and

WHEREAS, the undersigned now desires to increase the amount of its Commitment
under the Credit Agreement;

NOW THEREFORE, the undersigned hereby agrees as follows:

1. The undersigned agrees, subject to the terms and conditions of the Credit
Agreement, that on the date this Supplement is accepted by the Borrower and the
Administrative Agent it shall have its Commitment increased by $            ,
thereby making the amount of its Commitment $            .

2. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

[remainder of page intentionally blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Supplement to be executed
and delivered by a duly authorized officer on the date first above written.

 

[INSERT NAME OF LENDER]

By

 

 

Name:

 

Title:

 

 

Accepted this                      day of

                        ,             .

MASTERCARD INCORPORATED

By

 

 

Name:

 

Title:

 

Accepted this                      day of

                        ,             .

CITIBANK, N.A., as Administrative Agent

By

 

 

Name:

 

Title:

 

 

2